Name: 2013/7/EU: Council Decision of 3Ã December 2012 on the conclusion of the Agreement between the European Union and the Republic of Moldova on the protection of geographical indications of agricultural products and foodstuffs
 Type: Decision
 Subject Matter: Europe;  agricultural activity;  international affairs;  marketing;  foodstuff;  consumption;  European construction
 Date Published: 2013-01-15

 15.1.2013 EN Official Journal of the European Union L 10/1 COUNCIL DECISION of 3 December 2012 on the conclusion of the Agreement between the European Union and the Republic of Moldova on the protection of geographical indications of agricultural products and foodstuffs (2013/7/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of 207(4), in conjunction with Article 218(6)(a)(v) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Commission has negotiated, on behalf of the Union, an Agreement between the European Union and the Republic of Moldova on the protection of geographical indications of agricultural products and foodstuffs (the Agreement). (2) The Agreement will allow the reciprocal protection of the geographical indications of the Union and the Republic of Moldova, as well as contribute to the approximation of legislation among the neighbouring countries of the Union. (3) In accordance with Council Decision 2012/292/EU of 31 May 2012 (1), the Agreement was signed on 26 June 2012, subject to its conclusion. (4) Certain tasks for implementation of the Agreement have been attributed to the Joint Committee set up pursuant to Article 11 thereof, including the power to amend certain technical aspects of the Agreement as well as certain Annexes thereto. (5) The internal procedure for establishing the Union's position in that Joint Committee on matters relating to the Agreement should be defined. (6) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Republic of Moldova on the protection of geographical indications of agricultural products and foodstuffs (the Agreement) and the Declaration attached thereto are hereby approved on behalf of the Union. Article 2 The Commission shall represent the Union in the Joint Committee set up pursuant to Article 11 of the Agreement (the Joint Committee). Modifications to the Agreement through decisions of the Joint Committee shall be approved by the Commission on behalf of the Union. Where interested parties cannot reach a common position following objections relating to a geographical indication, the Commission shall adopt such a position in accordance with the examination procedure laid down in Article 5 of Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (2). In doing so, the Commission shall be assisted by either of the following, depending on the products covered by the geographical indications concerned: (a) the Standing Committee on Protected Geographical Indications and Protected Designations of Origin established by Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (3); (b) the Management Committee for the Common Organisation of Agricultural Markets established by Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (4); or (c) the Committee for Spirit Drinks established by Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of spirit drinks (5). Article 3 The President of the Council shall designate the person(s) empowered to give, on behalf of the Union, the notification provided for in Article 14 of the Agreement. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 3 December 2012. For the Council The President N. SYLIKIOTIS (1) OJ L 147, 7.6.2012, p. 1. (2) OJ L 55, 28.2.2011, p. 13. (3) OJ L 93, 31.3.2006, p. 12. (4) OJ L 299, 16.11.2007, p. 1. (5) OJ L 39, 13.2.2008, p. 16. AGREEMENT between the European Union and the Republic of Moldova on the protection of geographical indications of agricultural products and foodstuffs THE GOVERNMENT OF THE REPUBLIC OF MOLDOVA, of the one part, and THE EUROPEAN UNION, of the other part, Hereinafter referred to as the "Contracting Parties", HAVING IN MIND the objectives of the Partnership and Cooperation Agreement and the corresponding Action Plan to ensure a level of protection for intellectual property rights similar to that in the EU, including effective means of enforcement, HAVING IN MIND the objectives of the Association Agreement, particularly under the provisions of the possible future Deep and Comprehensive Free Trade Area, to ensure a level of protection for intellectual property rights similar to that in the EU, including effective means of enforcement, CONSIDERING that the Contracting Parties agree to promote between them a harmonious development of the geographical indications as defined in Article 22(1) of the Agreement on Trade-Related Aspects of Intellectual Property Rights (TRIPS) and to foster the trade of the agricultural products and foodstuff originating in the territories of the Contracting Parties, HAVE DECIDED TO CONCLUDE THIS AGREEMENT: Article 1 Scope 1. This Agreement applies to the recognition and protection of geographical indications which are originating in the territories of the Contracting Parties. 2. In order for a geographical indication of a Contracting Party to be protected by the other Contracting Party, it shall cover products within the scope of the legislation of that Contracting Party referred to in Article 2. 3. "Geographical indication" shall mean an indication as defined in Article 22(1) of the WTO-TRIPs Agreement, which also includes "designations of origin". Article 2 Established geographical indications 1. Having examined the legislation of the Republic of Moldova on the protection of geographical indications, listed in Part A of Annex I, the European Union concludes that that legislation meets the elements laid down in Part C of Annex I. 2. Having examined the legislation of the European Union on the protection of geographical indications, listed in Part B of Annex I, the Government of the Republic of Moldova concludes that that legislation meets the elements laid down in Part C of Annex I. 3. Having completed an objection procedure in accordance with the criteria set out in Annex II, and having examined the geographical indications of the European Union listed in Annex III and the wines, aromatised wines and spirit drinks corresponding to the geographical indications of the European Union listed in Annex IV, which have been registered by the European Union under the legislation referred to in paragraph 2 of this Article, the Government of the Republic of Moldova shall protect those geographical indications according to the level of protection laid down in this Agreement. 4. Having completed an objection procedure in accordance with the criteria set out in Annex II, and having examined the agricultural products and foodstuffs corresponding to the geographical indications of Moldova listed in Annex III and the wines, aromatised wines and spirit drinks corresponding to the geographical indications of the Republic of Moldova listed in Annex IV which have been registered by the Republic of Moldova under the legislation referred to in paragraph 1 of this Article, the European Union shall protect those geographical indications according to the level of protection laid down in this Agreement. Article 3 Addition of new geographical indications 1. The Contracting Parties agree on the possibility to add in Annexes III and IV new geographical indications to be protected, in accordance with the procedure set out in Article 11(3) after having completed the objection procedure and after having examined the geographical indications as referred to in Articles 2(3) and 2(4) to the satisfaction of both Contracting Parties. 2. A Contracting Party shall not be required to protect as a geographical indication a name that conflicts with the name of a plant variety, including a wine grape variety, or an animal breed and as a result is likely to mislead the consumer as to the true origin of the product. Article 4 Scope of protection of geographical indications 1. The geographical indications listed in Annexes III and IV, as well as those added pursuant to Article 3(1), shall be protected against: (a) any direct or indirect commercial use of a protected name:  for comparable products not compliant with the product specification of the protected name, or  in so far as such use exploits the reputation of a geographical indication; (b) any misuse, imitation or evocation (1), even if the true origin of the product is indicated or if the protected name is translated, transcribed, transliterated, or accompanied by an expression such as "style", "type", "method", "as produced in", "imitation", "flavour", "like" or similar; (c) any other false or misleading indication as to the provenance, origin, nature or essential qualities of the product, on the inner or outer packaging, advertising material or documents relating to the product concerned, and the packing of the product in a container liable to convey a false impression as to its origin; (d) any other practice liable to mislead the consumer as to the true origin of the product. 2. If geographical indications are wholly or partially homonymous, protection shall be granted to each indication provided that it has been used in good faith and with due regard for local and traditional usage and the actual risk of confusion. Without prejudice to Article 23 of the Agreement on Trade-Related Aspects of Intellectual Property Rights (TRIPS), the Contracting Parties shall mutually decide the practical conditions of use under which the homonymous geographical indications will be differentiated from each other, taking into account the need to ensure equitable treatment of the producers concerned and that consumers are not misled. A homonymous name which misleads the consumer into believing that products come from another territory shall not be registered even if the name is accurate as far as the actual territory, region or place of origin of the product in question is concerned. 3. Where a Contracting Party, in the context of negotiations with a third country, proposes to protect a geographical indication of that third country, and the name is homonymous with a geographical indication of the other Contracting Party the latter shall be consulted and be given the opportunity to comment before the name is protected. 4. Nothing in this Agreement shall oblige a Contracting Party to protect a geographical indication of the other Contracting Party which is not, or ceases to be, protected in its country of origin. The Contracting Parties shall notify each other if a geographical indication ceases to be protected in its country of origin. 5. The provisions of this Agreement shall in no way prejudice the right of any person to use, in the course of trade, that person's name or the name of that person's predecessor in business, except where such name is used in such a manner as to mislead consumers. Article 5 Right of use of geographical indications 1. A name protected under this Agreement may be used by any operator marketing, producing, processing or preparing agricultural products, foodstuffs, wines, aromatised wines or spirit drinks which conform to the corresponding product specification. 2. Once a geographical indication is protected under this Agreement, the use of such protected name shall not be subject to any registration of users or further charges. Article 6 Enforcement of protection The Contracting Parties shall enforce the protection provided for in Articles 2 to 7 by appropriate administrative actions or legal proceedings, as appropriate, including at the customs border (export and import), in order to prevent and stop any unlawful use of the protected geographical indications. They shall also enforce such protection at the request of an interested party. Article 7 Specific provision Without prejudice to previous commitments of the Republic of Moldova to grant protection for the EU geographical indications derived from international agreements on the protection of geographical indications and the enforcement thereof, including the commitments undertaken in the Lisbon Agreement for the Protection of Appellations of Origin and their International Registration, and in accordance with Article 6 of this Agreement, the Republic of Moldova shall benefit from a transitional period of 5 years from the date of entry into force of this Agreement to put in place all complementary actions necessary to stop any unlawful use of the protected geographical indications, in particular the measures at the custom border. Article 8 Relationship with trade marks 1. The Contracting Parties shall refuse to register or shall invalidate, ex officio or at the request of any interested party in conformity with the legislation of each Party, a trade mark that corresponds to any of the situations referred to in Article 4(1) in relation to a protected geographical indication for like products, provided an application to register the trade mark is submitted after the date of application for protection of the geographical indication in the territory concerned. 2. For geographical indications referred to in Article 2, the date of application for protection shall be the date of entry into force of this Agreement. 3. For geographical indications referred to in Article 3, the date of application for protection shall be the date of the transmission of a request to the other Contracting Party to protect a geographical indication. 4. For geographical indications referred to in Article 3, the Contracting Parties shall have no obligation to protect a geographical indication where, in the light of a reputed or well-known trade mark, protection is liable to mislead consumers as to the true identity of the product. 5. Without prejudice to paragraph 4, the Contracting Parties shall protect geographical indications also where a prior trade mark exists. A prior trade mark shall mean a trade mark the use of which corresponds to one of the situations referred to in Article 4(1), which has been applied for, registered or established by use, if that possibility is provided for by the legislation concerned, in the territory of one of the Contracting Parties before the date on which the application for protection of the geographical indication is submitted by the other Contracting Party under this Agreement. Such trade mark may continue to be used and renewed notwithstanding the protection of the geographical indication, provided that no grounds for the trade mark's invalidity or revocation exist in the legislation on trade marks of the Contracting Parties. Article 9 General rules 1. This Agreement shall apply without prejudice to the rights and obligations of the Contracting Parties under the Marrakesh Agreement establishing the World Trade Organization done on 15 April 1994. 2. Notwithstanding Article 7, import, export and marketing of any product referred to in Articles 2 and 3 shall be conducted in compliance with the laws and regulations applying in the territory of the importing Contracting Party. 3. Any matter arising from technical specifications of registered names shall be dealt with in the Joint Committee established pursuant to Article 11. 4. Geographical indications protected under this Agreement may only be cancelled by the Contracting Party in which the product originates. 5. A product specification referred to in this Agreement shall be that approved, including any amendments also approved, by the authorities of the Contracting Party in the territory of which the product originates. Article 10 Cooperation and transparency 1. The Contracting Parties shall, either directly or through the Joint Committee established pursuant to Article 11, maintain contact on all matters relating to implementation and functioning of this Agreement. In particular, a Contracting Party may request from the other Contracting Party information relating to products specifications and their modification, and contact points for control provisions. 2. Each Contracting Party may make publicly available the product specifications or a summary thereof and contact points for control provisions corresponding to geographical indications of the other Contracting Party protected pursuant to this Agreement. Article 11 Joint Committee 1. Both Contracting Parties agree to set up a Joint Committee consisting of representatives of the Contracting Parties with the purpose of monitoring the development of this Agreement and of intensifying their co-operation and dialogue on geographical indications. 2. The Joint Committee adopts its decisions by consensus. It shall determine its own rules of procedure. It shall meet at least once a year and at the request of either of the Contracting Parties, alternatively in the European Union and in the Republic of Moldova, at a time and a place and in a manner (which may include by videoconference) mutually determined by the Contracting Parties, but no later than 90 days after the request. 3. The Joint Committee shall also see to the proper functioning of this Agreement and may consider any matter related to its implementation and operation. In particular, it shall be responsible for: (a) amending Parts A and B of Annex I, as regards the references to the law applicable in the Contracting Parties, (b) modifying Annexes III and IV as regards geographical indications, (c) exchanging information on legislative and policy developments on geographical indications and any other matter of mutual interest in the area of geographical indications, (d) exchanging information on geographical indications for the purpose of considering their protection in accordance with this Agreement, (e) monitoring the latest developments regarding the enforcement of the protection of the geographical indications listed in Annexes III and IV. Article 12 Territorial scope This Agreement shall apply, on the one hand, to the territories in which the Treaty on European Union is applied and under the conditions laid down in that Treaty and, on the other hand, to the territory of the Republic of Moldova. Article 13 Authentic languages 1. This Agreement is drawn up in duplicate in the official languages of both Contracting Parties. 2. In the event of inconsistencies of interpretation, the English text shall prevail. Article 14 Final provisions 1. This Agreement shall enter into force on the first day of the second month following the date on which the Contracting Parties have notified each other in writing that their respective procedures for the entry into force of this Agreement have been completed. 2. Either Contracting Party may terminate this Agreement by giving one year's written notice to the other Contracting Party. Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã ÃÃ Ã ºÃ Ã µÃ » Ã ½Ã ° Ã ´Ã ²Ã °Ã ´Ã µÃ Ã µÃ  Ã ¸ Ã Ã µÃ Ã Ã ¸ Ã Ã ½Ã ¸ Ã ´Ã ²Ã µ Ã Ã ¸Ã »Ã Ã ´Ã ¸ Ã ¸ Ã ´Ã ²Ã °Ã ½Ã °Ã ´Ã µÃ Ã µÃ Ã ° Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã °. Hecho en Bruselas, el veintiseis de junio de dos mil doce. V Bruselu dne dvacÃ ¡tÃ ©ho Ã ¡estÃ ©ho Ã ervna dva tisÃ ­ce dvanÃ ¡ct. UdfÃ ¦rdiget i Bruxelles den seksogtyvende juni to tusind og tolv. Geschehen zu BrÃ ¼ssel am sechsundzwanzigsten Juni zweitausendzwÃ ¶lf. Kahe tuhande kaheteistkÃ ¼mnenda aasta juunikuu kahekÃ ¼mne kuuendal pÃ ¤eval BrÃ ¼sselis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ Ã ­Ã ¾Ã ¹ ÃÃ ¿Ã Ã ½Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ´Ã Ã ´Ã µÃ ºÃ ±. Done at Brussels on the twenty-sixth day of June in the year two thousand and twelve. Fait Ã Bruxelles, le vingt-six juin deux mille douze. Fatto a Bruxelles, addÃ ¬ ventisei giugno duemiladodici. BriselÃ , divi tÃ «kstoÃ ¡i divpadsmitÃ  gada divdesmit sestajÃ  jÃ «nijÃ . Priimta du tÃ «kstanÃ iai dvyliktÃ ³ metÃ ³ birÃ ¾elio dvideÃ ¡imt Ã ¡eÃ ¡tÃ dienÃ Briuselyje. Kelt BrÃ ¼sszelben, a kÃ ©tezer-tizenkettedik Ã ©v jÃ ºnius havÃ ¡nak huszonhatodik napjÃ ¡n. MagÃ §mul fi Brussell, fis-sitta u gÃ §oxrin jum ta Ã unju tas-sena elfejn u tnax. Gedaan te Brussel, de zesentwintigste juni tweeduizend twaalf. SporzÃ dzono w Brukseli dnia dwudziestego szÃ ³stego czerwca roku dwa tysiÃ ce dwunastego. Feito em Bruxelas, em vinte e seis de junho de dois mil e doze. Ã ntocmit la Bruxelles la douÃ zeci Ãi Ãase iunie douÃ  mii doisprezece. V Bruseli dvadsiateho Ã ¡iesteho jÃ ºna dvetisÃ ­cdvanÃ ¡sÃ ¥. V Bruslju, dne Ã ¡estindvajsetega junija leta dva tisoÃ  dvanajst. Tehty BrysselissÃ ¤ kahdentenakymmenentenÃ ¤kuudentena pÃ ¤ivÃ ¤nÃ ¤ kesÃ ¤kuuta vuonna kaksituhattakaksitoista. Som skedde i Bryssel den tjugosjÃ ¤tte juni tjugohundratolv. Ã ntocmit la Bruxelles la douÃ zeci Ãi Ãase iunie douÃ  mii doisprezece. Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ ¸Ã  Ã Ã Ã Ã · Por la UniÃ ³n Europea Za Evropskou unii For Den EuropÃ ¦iske Union FÃ ¼r die EuropÃ ¤ische Union Euroopa Liidu nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ½Ã Ã Ã · For the European Union Pour l'Union europÃ ©enne Per l'Unione europea Eiropas SavienÃ «bas vÃ rdÃ   Europos SÃ jungos vardu Az EurÃ ³pai UniÃ ³ rÃ ©szÃ ©rÃ l GÃ §all-Unjoni Ewropea Voor de Europese Unie W imieniu Unii Europejskiej Pela UniÃ £o Europeia Pentru Uniunea EuropeanÃ  Za EurÃ ³psku Ã ºniu Za Evropsko unijo Euroopan unionin puolesta FÃ ¶r Europeiska unionen Pentru Uniunea EuropeanÃ  Ã Ã ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã ¾Ã »Ã ´Ã ¾Ã ²Ã ° Por la RepÃ ºblica de Moldavia Za Moldavskou republiku For Republikken Moldova FÃ ¼r die Republik Moldau Moldova Vabariigi nimel Ã Ã ¹Ã ± Ã Ã · Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Ã Ã ·Ã  Ã Ã ¿Ã »Ã ´Ã ±Ã ²Ã ¯Ã ±Ã  For the Republic of Moldova Pour la RÃ ©publique de Moldavie Per la Repubblica moldova Moldovas Republikas vÃ rdÃ   Moldovos Respublikos vardu A Moldovai KÃ ¶ztÃ ¡rsasÃ ¡g rÃ ©szÃ ©rÃ l GÃ §ar-Repubblika tal-Moldova Voor de Republiek MoldaviÃ « W imieniu Republiki MoÃ dawii Pela RepÃ ºblica da Moldova Pentru Republica Moldova Za MoldavskÃ º republiku Za Republiko Moldavijo Moldovan tasavallan puolesta FÃ ¶r Republiken Moldavien Pentru Republica Moldova (1) Is considered an evocation, notably, the use in any way for products falling under heading No 20.09 of the Harmonised System of the International Convention on the Harmonised Commodity Description and Coding System, done at Brussels on 14 June 1983, although only insofar as those products refer to wines falling under heading 22.04, aromatised wines falling under heading 22.05 and spirits falling under heading 22.08 of that system. ANNEX I PART A LEGISLATION REFERRED TO IN ARTICLE 2(1) Law on the Protection of Geographical Indications, Designations of Origin and Traditional Specialties Guaranteed, No. 66-XVI of 27.3.2008 and its implementing rules, for the procedure of filing, examination and registration of geographical indications, designations of origin and traditional specialties guaranteed in the Republic of Moldova. PART B LEGISLATION REFERRED TO IN ARTICLE 2(2) 1. Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), with its implementing rules, for the registration, control, and the protection of geographical indications of agricultural products and foodstuffs in the European Union 2. Part II, Title II, Chapter I, Section 1a of Council Regulation (EC) No 1234/2007 of the Council of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (2), with its implementing rules 3. Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks (3), with its implementing rules. 4. Council Regulation (EEC) No 1601/91 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatized wines, aromatized wine- based drinks and aromatized wine-product cocktails (4), with its implementing rules PART C ELEMENTS FOR REGISTRATION AND CONTROL OF GEOGRAPHICAL INDICATIONS REFERRED TO IN ARTICLES 2(1) AND 2(2) 1. A register listing geographical indications protected in the territory 2. An administrative process verifying that geographical indications identify a good as originating in a territory, region or locality of one or more states, where a given quality, reputation or other characteristic of the good is essentially attributable to its geographical origin 3. A requirement that a registered name shall correspond to a specific product or products for which a product specification is laid down, which can only be amended by due administrative process 4. Control provisions applying to production 5. An objection procedure that allows the legitimate interests of prior users of names, whether those names are protected as a form of intellectual property or not, to be taken into account 6. A rule that protected names may not become generic 7. Provisions concerning the registration, which may include refusal of registration, of terms homonymous or partly homonymous with registered terms, terms customary in common language as the common name for goods, terms comprising or including the names of plant varieties and animal breeds. Such provisions shall take into account the legitimate interests of all parties concerned (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 299, 16.11.2007, p. 1. (3) OJ L 39, 13.2.2008, p. 16. (4) OJ L 149, 14.6.1991, p. 1. ANNEX II CRITERIA TO BE INCLUDED IN THE OBJECTION PROCEDURE REFERRED TO IN ARTICLES 2(3) AND (4) 1. List of name(s) with, where applicable, the corresponding transcription into Latin characters. 2. Information about the product class. 3. Invitation to any Member State, in the case of the European Union, or third country or any natural or legal persons having a legitimate interest, established or resident in a Member State in the case of the European Union, in the Republic of Moldova or in a third country to submit objections to such protection by lodging a duly substantiated statement. 4. Statements of objection must reach the European Commission or the Moldovan Government within 2 months from the date of the publication of the information notice. 5. Statements of objection shall be admissible only if they are received within the time-limit set out in point 4 and if they show that the protection of the name proposed would:  conflict with the name of a plant variety, including a wine grape variety or an animal breed and as a result is likely to mislead the consumer as to the true origin of the product;  conflict with a homonymous name which would mislead the consumer into believing that products come from another territory;  in the light of a trade mark's reputation and renown and the length of time it has been used, be liable to mislead the consumer as to the true identity of the product;  jeopardise the existence of an entirely or partly identical name or of a trade mark or the existence of products which have been legally on the market for at least five years preceding the date of the publication of the information notice;  conflict with a name that is considered generic. 6. The criteria referred to in point 5 shall be evaluated in relation to the territory of the European Union, which in the case of intellectual property rights refers only to the territory or territories where the rights are protected, or the territory of the Republic of Moldova. ANNEX III GEOGRAPHICAL INDICATIONS OF PRODUCTS REFERRED TO IN ARTICLES 2(3) AND (4) Agricultural products and foodstuffs others than wines, spirits and aromatised wines of the European Union to be protected in the Republic of Moldova EU Member State Name to be protected Type of product Latin Equivalent AT Gailtaler Speck Meat products (cooked, salted, smoked, etc.) AT Tiroler Speck Meat products (cooked, salted, smoked, etc.) AT Gailtaler AlmkÃ ¤se Cheeses AT Tiroler AlmkÃ ¤se; Tiroler AlpkÃ ¤se Cheeses AT Tiroler BergkÃ ¤se Cheeses AT Tiroler GraukÃ ¤se Cheeses AT Vorarlberger AlpkÃ ¤se Cheeses AT Vorarlberger BergkÃ ¤se Cheeses AT Steirisches KÃ ¼biskernÃ ¶l Oils and fats (butter, margarine, oil, etc.) AT Marchfeldspargel Fruit, vegetables, cereales, fresh or processed AT Steirischer Kren Fruit, vegetables, cereales, fresh or processed AT Wachauer Marille Fruit, vegetables, cereales, fresh or processed AT Waldviertler Graumohn Fruit, vegetables, cereales, fresh or processed BE Jambon d'Ardenne Meat products (cooked, salted, smoked, etc.) BE Fromage de Herve Cheeses BE Beurre d'Ardenne Oils and fats (butter, margarine, oil, etc.) BE Brussels grondwitloof Fruit, vegetables, cereales, fresh or processed BE Vlaams - Brabantse Tafeldruif Fruit, vegetables, cereales, fresh or processed BE PÃ ¢tÃ © gaumais Other products of Annex I to the Treaty (spices, etc.) BE Geraardsbergse Mattentaart Bread, pastry, cakes, confectionnery, biscuits and other bakers wares BE Gentse azalea Flowers and ornamental plants CY Ã Ã ¿Ã Ã ºÃ ¿Ã Ã ¼Ã ¹ Ã Ã µÃ Ã ¿Ã Ã ºÃ ®ÃÃ ¿Ã Bread, pastry, cakes, confectionnery, biscuits and other bakers wares Loukoumi Geroskipou CZ NoÃ ¡ovickÃ © kysanÃ © zelÃ ­ Fruit, vegetables, cereales, fresh or processed CZ VÃ ¡estarskÃ ¡ cibule Fruit, vegetables, cereales, fresh or processed CZ PohoÃ elickÃ ½ kapr Fresh fish, molluscs, and crustaceans and products derived from them CZ TÃ eboÃ skÃ ½ kapr Fresh fish, molluscs, and crustaceans and products derived from them CZ Ã eskÃ ½ kmÃ ­n Other products of Annex I to the Treaty (spices, etc.) CZ Chamomilla bohemica Other products of Annex I to the Treaty (spices, etc.) CZ Ã ½ateckÃ ½ chmel Other products of Annex I to the Treaty (spices, etc.) CZ BrnÃ nskÃ © pivo; StarobrnÃ nskÃ © pivo Beers CZ BÃ eznickÃ ½ leÃ ¾Ã ¡k Beers CZ BudÃ jovickÃ © pivo Beers CZ BudÃ jovickÃ ½ mÃ Ã ¡Ã ¥anskÃ ½ var Beers CZ Ã eskÃ © pivo Beers CZ Ã ernÃ ¡ Hora Beers CZ Ã eskobudÃ jovickÃ © pivo Beers CZ ChodskÃ © pivo Beers CZ ZnojemskÃ © pivo Beers CZ HoÃ ickÃ © trubiÃ ky Bread, pastry, cakes, confectionnery, biscuits and other bakers wares CZ KarlovarskÃ ½ suchar Bread, pastry, cakes, confectionnery, biscuits and other bakers wares CZ LomnickÃ © suchary Bread, pastry, cakes, confectionnery, biscuits and other bakers wares CZ MariÃ ¡nskolÃ ¡zeÃ skÃ © oplatky Bread, pastry, cakes, confectionnery, biscuits and other bakers wares CZ PardubickÃ ½ pernÃ ­k Bread, pastry, cakes, confectionnery, biscuits and other bakers wares CZ Ã tramberskÃ © uÃ ¡i Bread, pastry, cakes, confectionnery, biscuits and other bakers wares CZ JihoÃ eskÃ ¡ Niva Cheeses CZ JihoÃ eskÃ ¡ ZlatÃ ¡ Niva Cheeses DE Diepholzer Moorschnucke Fresh meat (and offal) DE LÃ ¼neburger Heidschnucke Fresh meat (and offal) DE SchwÃ ¤bisch-HÃ ¤llisches QualitÃ ¤tsschweinefleisch Fresh meat (and offal) DE AmmerlÃ ¤nder Dielenrauchschinken; AmmerlÃ ¤nder Katenschinken Meat products (cooked, salted, smoked, etc.) DE AmmerlÃ ¤nder Schinken; AmmerlÃ ¤nder Knochenschinken Meat products (cooked, salted, smoked, etc.) DE GreuÃ ener Salami Meat products (cooked, salted, smoked, etc.) DE NÃ ¼rnberger BratwÃ ¼rste; NÃ ¼rnberger RostbratwÃ ¼rste Meat products (cooked, salted, smoked, etc.) DE SchwarzwÃ ¤lder Schinken Meat products (cooked, salted, smoked, etc.) DE ThÃ ¼ringer Leberwurst Meat products (cooked, salted, smoked, etc.) DE ThÃ ¼ringer Rostbratwurst Meat products (cooked, salted, smoked, etc.) DE ThÃ ¼ringer Rotwurst Meat products (cooked, salted, smoked, etc.) DE AllgÃ ¤uer BergkÃ ¤se Cheeses DE AllgÃ ¤uer Emmentaler Cheeses DE Altenburger ZiegenkÃ ¤se Cheeses DE OdenwÃ ¤lder FrÃ ¼hstÃ ¼ckskÃ ¤se Cheeses DE Lausitzer LeinÃ ¶l Oils and fats (butter, margarine, oil, etc.) DE Bayerischer Meerrettich; Bayerischer Kren Fruit, vegetables, cereales, fresh or processed DE Feldsalate von der Insel Reichenau Fruit, vegetables, cereales, fresh or processed DE Gurken von der Insel Reichenau Fruit, vegetables, cereales, fresh or processed DE Salate von der Insel Reichenau Fruit, vegetables, cereales, fresh or processed DE SpreewÃ ¤lder Gurken Fruit, vegetables, cereales, fresh or processed DE SpreewÃ ¤lder Meerrettich Fruit, vegetables, cereales, fresh or processed DE Tomaten von der Insel Reichenau Fruit, vegetables, cereales, fresh or processed DE Holsteiner Karpfen Fresh fish, molluscs, and crustaceans and products derived from them DE OberpfÃ ¤lzer Karpfen Fresh fish, molluscs, and crustaceans and products derived from them DE Schwarzwaldforelle Fresh fish, molluscs, and crustaceans and products derived from them DE Bayerisches Bier Beers DE Bremer Bier Beers DE Dortmunder Bier Beers DE Hofer Bier Beers DE KÃ ¶lsch Beers DE Kulmbacher Bier Beers DE Mainfranken Bier Beers DE MÃ ¼nchener Bier Beers DE Reuther Bier Beers DE WernesgrÃ ¼ner Bier Beers DE Aachener Printen Bread, pastry, cakes, confectionnery, biscuits and other bakers wares DE LÃ ¼becker Marzipan Bread, pastry, cakes, confectionnery, biscuits and other bakers wares DE MeiÃ ner Fummel Bread, pastry, cakes, confectionnery, biscuits and other bakers wares DE NÃ ¼rnberger Lebkuchen Bread, pastry, cakes, confectionnery, biscuits and other bakers wares DE SchwÃ ¤bische Maultaschen; SchwÃ ¤bische Suppenmaultaschen Pasta DE Hopfen aus der Hallertau Other products of Annex I to the Treaty (spices, etc.) DK Danablu Cheeses DK Esrom Cheeses DK Lammefjordsgulerod Fruit, vegetables, cereales, fresh or processed EL Ã Ã ½Ã µÃ ²Ã ±Ã Ã  Cheeses Anevato EL Ã Ã ±Ã »Ã ¿Ã Ã Ã Ã ¹ Cheeses Galotyri EL Ã Ã Ã ±Ã ²Ã ¹Ã ­Ã Ã ± Ã Ã ³Ã Ã ¬Ã Ã Ã ½ Cheeses Graviera Agrafon EL Ã Ã Ã ±Ã ²Ã ¹Ã ­Ã Ã ± Ã Ã Ã ®Ã Ã ·Ã  Cheeses Graviera Kritis EL Ã Ã Ã ±Ã ²Ã ¹Ã ­Ã Ã ± Ã Ã ¬Ã ¾Ã ¿Ã Cheeses Graviera Naxou EL Ã Ã ±Ã »Ã ±Ã ¸Ã ¬Ã ºÃ ¹ Ã Ã ®Ã ¼Ã ½Ã ¿Ã Cheeses Kalathaki Limnou EL Ã Ã ±Ã Ã ­Ã Ã ¹ Cheeses Kasseri EL Ã Ã ±Ã Ã ¯Ã ºÃ ¹ Ã Ã ¿Ã ¼Ã ¿Ã ºÃ ¿Ã  Cheeses Katiki Domokou EL Ã Ã µÃ Ã ±Ã »Ã ¿Ã ³Ã Ã ±Ã ²Ã ¹Ã ­Ã Ã ± Cheeses Kefalograviera EL Ã Ã ¿ÃÃ ±Ã ½Ã ¹Ã Ã Ã ® Cheeses Kopanisti EL Ã Ã ±Ã ´Ã ¿Ã Ã Ã Ã ¹ Ã Ã Ã Ã ¹Ã »Ã ®Ã ½Ã ·Ã  Cheeses Ladotyri Mytilinis EL Ã Ã ±Ã ½Ã ¿Ã Ã Ã ¹ Cheeses Manouri EL Ã Ã µÃ Ã Ã ¿Ã ²Ã Ã ½Ã µ Cheeses Metsovone EL Ã ÃÃ ¬Ã Ã ¶Ã ¿Ã  Cheeses Batzos EL Ã Ã ¹Ã ½Ã ¿Ã ¼Ã Ã ¶Ã ®Ã ¸Ã Ã ± Ã Ã Ã ®Ã Ã ·Ã  Cheeses Xinomyzithra Kritis EL Ã Ã ·Ã Ã Ã Ã ³Ã ±Ã »Ã ¿ Ã §Ã ±Ã ½Ã ¯Ã Ã ½ Cheeses Pichtogalo Chanion EL Ã £Ã ±Ã ½ Ã Ã ¹Ã Ã ¬Ã »Ã · Cheeses San Michali EL Ã £Ã Ã ­Ã »Ã ± Cheeses Sfela EL Ã ¦Ã ­Ã Ã ± Cheeses Feta EL Ã ¦Ã ¿Ã Ã ¼Ã ±Ã ­Ã »Ã ± Ã Ã Ã ¬Ã Ã Ã ²Ã ±Ã  Ã Ã ±Ã Ã ½Ã ±Ã Ã Ã ¿Ã  Cheeses Formaela Arachovas Parnassou EL Ã Ã ³Ã ¹Ã ¿Ã  Ã Ã ±Ã Ã ¸Ã ±Ã ¯Ã ¿Ã  Ã Ã ­Ã Ã ºÃ Ã Ã ±Ã  Oils and fats (butter, margarine, oil, etc.) Agios Mattheos Kerkyras EL Ã ÃÃ ¿Ã ºÃ Ã Ã Ã ½Ã ±Ã  Ã §Ã ±Ã ½Ã ¯Ã Ã ½ Ã Ã Ã ®Ã Ã ·Ã  Oils and fats (butter, margarine, oil, etc.) Apokoronas Chanion Kritis EL Ã Ã Ã Ã ¬Ã ½Ã µÃ  Ã Ã Ã ±Ã ºÃ »Ã µÃ ¯Ã ¿Ã Ã Ã Ã ®Ã Ã ·Ã  Oils and fats (butter, margarine, oil, etc.) Arxanes Irakliou Kritis EL Ã Ã ¹Ã ¬Ã ½Ã ½Ã ¿Ã  Ã Ã Ã ±Ã ºÃ »Ã µÃ ¯Ã ¿Ã Ã Ã Ã ®Ã Ã ·Ã  Oils and fats (butter, margarine, oil, etc.) Viannos Irakliou Kritis EL Ã Ã Ã Ã µÃ ¹Ã ¿Ã  Ã Ã Ã »Ã ¿ÃÃ Ã Ã ±Ã ¼Ã ¿Ã  Ã ¡Ã µÃ ¸Ã Ã ¼Ã ½Ã ·Ã  Ã Ã Ã ®Ã Ã ·Ã  Oils and fats (butter, margarine, oil, etc.) Vorios Mylopotamos Rethymnis Kritis EL Ã Ã ¾Ã ±Ã ¹Ã Ã µÃ Ã ¹Ã ºÃ  ÃÃ ±Ã Ã ¸Ã ­Ã ½Ã ¿ Ã µÃ »Ã ±Ã ¹Ã Ã »Ã ±Ã ´Ã ¿ «Ã ¤Ã Ã ¿Ã ¹Ã ¶Ã ·Ã ½Ã ¯Ã ± » Oils and fats (butter, margarine, oil, etc.) Exeretiko partheno eleolado "Trizinia" EL Ã Ã ¾Ã ±Ã ¹Ã Ã µÃ Ã ¹Ã ºÃ  ÃÃ ±Ã Ã ¸Ã ­Ã ½Ã ¿ Ã µÃ »Ã ±Ã ¹Ã Ã »Ã ±Ã ´Ã ¿ ÃÃ Ã ±Ã Ã ±Ã ½Ã  Oils and fats (butter, margarine, oil, etc.) Exeretiko partheno eleolado Thrapsano EL Ã Ã ¬Ã ºÃ Ã ½Ã ¸Ã ¿Ã  Oils and fats (butter, margarine, oil, etc.) Zakynthos EL ÃÃ ¬Ã Ã ¿Ã  Oils and fats (butter, margarine, oil, etc.) Thassos EL Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ± Oils and fats (butter, margarine, oil, etc.) Kalamata EL Ã Ã µÃ Ã ±Ã »Ã ¿Ã ½Ã ¹Ã ¬ Oils and fats (butter, margarine, oil, etc.) Kefalonia EL Ã Ã ¿Ã »Ã Ã ¼Ã ²Ã ¬Ã Ã ¹ Ã §Ã ±Ã ½Ã ¯Ã Ã ½ Ã Ã Ã ®Ã Ã ·Ã  Oils and fats (butter, margarine, oil, etc.) Kolymvari Chanion Kritis EL Ã Ã Ã ±Ã ½Ã ¯Ã ´Ã ¹ Ã Ã Ã ³Ã ¿Ã »Ã ¯Ã ´Ã ±Ã  Oils and fats (butter, margarine, oil, etc.) Kranidi Argolidas EL Ã Ã Ã ¿Ã ºÃ µÃ ­Ã  Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ±Ã  Oils and fats (butter, margarine, oil, etc.) Krokees Lakonias EL Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ± Oils and fats (butter, margarine, oil, etc.) Lakonia EL Ã Ã ­Ã Ã ²Ã ¿Ã ; MÃ Ã Ã ¹Ã »Ã ®Ã ½Ã · Oils and fats (butter, margarine, oil, etc.) Lesvos; Mytilini EL Ã Ã Ã ³Ã ¿Ã Ã Ã ¹Ã  Ã Ã Ã ºÃ »Ã ·ÃÃ ¹Ã µÃ ¯Ã ¿Ã Oils and fats (butter, margarine, oil, etc.) Lygourio Asklipiiou EL Ã Ã »Ã Ã ¼ÃÃ ¯Ã ± Oils and fats (butter, margarine, oil, etc.) Olympia EL Ã Ã µÃ ¶Ã ¬ Ã Ã Ã ±Ã ºÃ »Ã µÃ ¯Ã ¿Ã Ã Ã Ã ®Ã Ã ·Ã  Oils and fats (butter, margarine, oil, etc.) Peza Irakliou Kritis EL Ã Ã ­Ã Ã Ã ¹Ã ½Ã ± Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ±Ã  Oils and fats (butter, margarine, oil, etc.) Petrina Lakonias EL Ã Ã Ã ­Ã ²Ã µÃ ¶Ã ± Oils and fats (butter, margarine, oil, etc.) Preveza EL Ã ¡Ã Ã ´Ã ¿Ã  Oils and fats (butter, margarine, oil, etc.) Rodos EL Ã £Ã ¬Ã ¼Ã ¿Ã  Oils and fats (butter, margarine, oil, etc.) Samos EL Ã £Ã ·Ã Ã µÃ ¯Ã ± Ã Ã ±Ã Ã ¹Ã ¸Ã ¯Ã ¿Ã Ã Ã Ã ®Ã Ã ·Ã  Oils and fats (butter, margarine, oil, etc.) Sitia Lasithiou Kritis EL Ã ¦Ã ¿Ã ¹Ã ½Ã ¯Ã ºÃ ¹ Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ±Ã  Oils and fats (butter, margarine, oil, etc.) Finiki Lakonias EL Ã §Ã ±Ã ½Ã ¹Ã ¬ Ã Ã Ã ®Ã Ã ·Ã  Oils and fats (butter, margarine, oil, etc.) Chania Kritis EL Ã Ã ºÃ Ã ¹Ã ½Ã ¯Ã ´Ã ¹Ã ¿ Ã Ã ¹Ã µÃ Ã ¯Ã ±Ã  Fruit, vegetables, cereales, fresh or processed Aktinidio Pierias EL Ã Ã ºÃ Ã ¹Ã ½Ã ¯Ã ´Ã ¹Ã ¿ Ã £ÃÃ µÃ Ã Ã µÃ ¹Ã ¿Ã  Fruit, vegetables, cereales, fresh or processed Aktinidio Sperchiou EL Ã Ã »Ã ¹Ã ¬ Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ±Ã  Fruit, vegetables, cereales, fresh or processed Elia Kalamatas EL ÃÃ Ã ¿Ã Ã ¼ÃÃ ± Ã Ã ¼ÃÃ ±Ã ´Ã ¹Ã ¬Ã  Ã ¡Ã µÃ ¸Ã Ã ¼Ã ½Ã ·Ã  Ã Ã Ã ®Ã Ã ·Ã  Fruit, vegetables, cereales, fresh or processed Throumpa Ampadias Rethymnis Kritis EL ÃÃ Ã ¿Ã Ã ¼ÃÃ ± ÃÃ ¬Ã Ã ¿Ã Fruit, vegetables, cereales, fresh or processed Throumpa Thassou EL ÃÃ Ã ¿Ã Ã ¼ÃÃ ± Ã §Ã ¯Ã ¿Ã Fruit, vegetables, cereales, fresh or processed Throumpa Chiou EL Ã Ã µÃ »Ã Ã Ã Ã Ã  Ã Ã ¹Ã Ã Ã ¯Ã ºÃ ¹ Ã ¦Ã ¸Ã ¹Ã Ã Ã ¹Ã ´Ã ±Ã  Fruit, vegetables, cereales, fresh or processed Kelifoto fistiki Fthiotidas EL Ã Ã µÃ Ã ¬Ã Ã ¹Ã ± Ã Ã Ã ±Ã ³Ã ±Ã ½Ã ¬ Ã ¡Ã ¿Ã ´Ã ¿Ã Ã Ã Ã ¯Ã ¿Ã Fruit, vegetables, cereales, fresh or processed Kerassia tragana Rodochoriou EL Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã Ã ¼Ã Ã ¯Ã Ã Ã ·Ã  Fruit, vegetables, cereales, fresh or processed Konservolia Amfissis EL Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã Ã Ã Ã ±Ã  Fruit, vegetables, cereales, fresh or processed Konservolia Artas EL Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã Ã Ã ±Ã »Ã ¬Ã ½Ã Ã ·Ã  Fruit, vegetables, cereales, fresh or processed Konservolia Atalantis EL Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã Ã ·Ã »Ã ¯Ã ¿Ã Ã Ã Ã »Ã ¿Ã Fruit, vegetables, cereales, fresh or processed Konservolia Piliou Volou EL Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã ¡Ã ¿Ã ²Ã ¯Ã Ã ½ Fruit, vegetables, cereales, fresh or processed Konservolia Rovion EL Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã £Ã Ã Ã »Ã ¯Ã ´Ã ±Ã  Fruit, vegetables, cereales, fresh or processed Konservolia Stylidas EL Ã Ã ¿Ã Ã ¹Ã ½Ã ¸Ã ¹Ã ±Ã ºÃ ® Ã Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã Ã ¿Ã Ã Ã ¯Ã Ã Ã ± Fruit, vegetables, cereales, fresh or processed Korinthiaki stafida Vostitsa EL Ã Ã ¿Ã Ã ¼ Ã ºÃ ¿Ã Ã ¬Ã  Ã Ã ­Ã Ã ºÃ Ã Ã ±Ã  Fruit, vegetables, cereales, fresh or processed Koum kouat Kerkyras EL Ã Ã ®Ã »Ã ± Ã Ã ±Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã ·Ã »Ã ¯Ã ¿Ã Fruit, vegetables, cereales, fresh or processed Mila Zagoras Piliou EL Ã Ã ®Ã »Ã ± Ã Ã Ã µÃ »Ã ¯Ã Ã ¹Ã ¿Ã Ã  Ã Ã ¹Ã »Ã ±Ã Ã ¬ Ã ¤Ã Ã ¹ÃÃ Ã »Ã µÃ Ã  Fruit, vegetables, cereales, fresh or processed Mila Delicious Pilafa Tripoleos EL Ã Ã ®Ã »Ã ¿ Ã Ã ±Ã Ã Ã ¿Ã Ã ¹Ã ¬Ã  Fruit, vegetables, cereales, fresh or processed Milo Kastorias EL Ã Ã µÃ Ã ¬ Ã Ã Ã ºÃ ± Ã Ã Ã ¼Ã ·Ã  Fruit, vegetables, cereales, fresh or processed Xera syka Kymis EL Ã Ã ±Ã Ã ¬Ã Ã ± Ã Ã ¬Ã Ã  Ã Ã µÃ Ã Ã ¿Ã ºÃ ¿ÃÃ ¯Ã ¿Ã Fruit, vegetables, cereales, fresh or processed Patata Kato Nevrokopiou EL Ã Ã ¿Ã Ã Ã ¿Ã ºÃ ¬Ã »Ã ¹Ã ± Ã Ã ¬Ã »Ã µÃ ¼Ã µ Ã §Ã ±Ã ½Ã ¯Ã Ã ½ Ã Ã Ã ®Ã Ã ·Ã  Fruit, vegetables, cereales, fresh or processed Portokalia Maleme Chanion Kritis EL Ã ¡Ã ¿Ã ´Ã ¬Ã ºÃ ¹Ã ½Ã ± Ã Ã ¬Ã ¿Ã Ã Ã ±Ã  Fruit, vegetables, cereales, fresh or processed Rodakina Naoussas EL Ã £Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã Ã ±Ã ºÃ Ã ½Ã ¸Ã ¿Ã Fruit, vegetables, cereales, fresh or processed Stafida Zakynthou EL Ã £Ã Ã ºÃ ± Ã Ã Ã ±Ã ²Ã Ã Ã ½Ã ±Ã  Ã Ã ±Ã Ã ºÃ ¿ÃÃ ¿Ã Ã »Ã ¿Ã Ã Ã µÃ Ã ¿Ã ³Ã µÃ ¯Ã Ã ½ Fruit, vegetables, cereales, fresh or processed Syka Vravronas Markopoulou Messongion EL Ã ¤Ã Ã ±Ã ºÃ Ã ½Ã ¹Ã ºÃ · Ã ¼Ã µÃ »Ã ¹Ã Ã ¶Ã ¬Ã ½Ã ± Ã Ã µÃ Ã ½Ã ¹Ã ´Ã ¯Ã ¿Ã Fruit, vegetables, cereales, fresh or processed Tsakoniki melitzana Leonidiou EL Ã ¦Ã ±Ã Ã Ã »Ã ¹Ã ± (Ã Ã ¯Ã ³Ã ±Ã ½Ã Ã µÃ  Ã Ã »Ã ­Ã Ã ±Ã ½Ã Ã µÃ ) Ã Ã Ã µÃ ÃÃ Ã ½ Ã ¦Ã »Ã Ã Ã ¹Ã ½Ã ±Ã  Fruit, vegetables, cereales, fresh or processed Fassolia Gigantes Elefantes Prespon Florinas EL Ã ¦Ã ±Ã Ã Ã »Ã ¹Ã ± (ÃÃ »Ã ±Ã ºÃ ­ Ã ¼Ã µÃ ³Ã ±Ã »Ã Ã ÃÃ µÃ Ã ¼Ã ±) Ã Ã Ã µÃ ÃÃ Ã ½ Ã ¦Ã »Ã Ã Ã ¹Ã ½Ã ±Ã  Fruit, vegetables, cereales, fresh or processed Fassolia (plake megalosperma) Prespon Florinas EL Ã ¦Ã ±Ã Ã Ã »Ã ¹Ã ± Ã ³Ã ¯Ã ³Ã ±Ã ½Ã Ã µÃ   Ã µÃ »Ã ­Ã Ã ±Ã ½Ã Ã µÃ  Ã Ã ±Ã Ã Ã ¿Ã Ã ¹Ã ¬Ã  Fruit, vegetables, cereales, fresh or processed Fassolia Gigantes-Elefantes Kastorias EL Ã ¦Ã ±Ã Ã Ã »Ã ¹Ã ± Ã ³Ã ¯Ã ³Ã ±Ã ½Ã Ã µÃ  Ã µÃ »Ã ­Ã Ã ±Ã ½Ã Ã µÃ  Ã Ã ¬Ã Ã  Ã Ã µÃ Ã Ã ¿Ã ºÃ ¿ÃÃ ¯Ã ¿Ã Fruit, vegetables, cereales, fresh or processed Fassolia Gigantes Elefantes Kato Nevrokopiou EL Ã ¦Ã ±Ã Ã Ã »Ã ¹Ã ± Ã ºÃ ¿Ã ¹Ã ½Ã ¬ Ã ¼Ã µÃ Ã Ã ÃÃ µÃ Ã ¼Ã ± Ã Ã ¬Ã Ã  Ã Ã µÃ Ã Ã ¿Ã ºÃ ¿ÃÃ ¯Ã ¿u Fruit, vegetables, cereales, fresh or processed Fassolia kina Messosperma Kato Nevrokopiou EL Ã ¦Ã ¹Ã Ã Ã ¯Ã ºÃ ¹ Ã Ã ¯Ã ³Ã ¹Ã ½Ã ±Ã  Fruit, vegetables, cereales, fresh or processed Fistiki Eginas EL Ã ¦Ã ¹Ã Ã Ã ¯Ã ºÃ ¹ Ã Ã µÃ ³Ã ¬Ã Ã Ã ½ Fruit, vegetables, cereales, fresh or processed Fistiki Megaron EL Ã Ã Ã ³Ã ¿Ã Ã ¬Ã Ã ±Ã Ã ¿ Ã Ã µÃ Ã ¿Ã »Ã ¿Ã ³Ã ³Ã ¯Ã ¿Ã Fresh fish, molluscs, and crustaceans and products derived from them Avgotaracho Messolongiou EL Ã Ã Ã Ã ºÃ ¿Ã  Ã Ã ¿Ã ¶Ã ¬Ã ½Ã ·Ã  Other products of Annex I to the Treaty (spices, etc.) Krokos Kozanis EL Ã Ã ­Ã »Ã ¹ Ã µÃ »Ã ¬Ã Ã ·Ã  Ã Ã ±Ã ¹Ã ½Ã ¬Ã »Ã ¿Ã Ã ²Ã ±Ã ½Ã ¯Ã »Ã ¹Ã ± Other products of Annex I to the Treaty (spices, etc.) Meli elatis Menalou vanilia EL Ã Ã Ã ·Ã Ã ¹Ã ºÃ  ÃÃ ±Ã ¾Ã ¹Ã ¼Ã ¬Ã ´Ã ¹ Bread, pastry, cakes, confectionnery, biscuits and other bakers wares Kritiko paximadi EL Ã Ã ±Ã Ã Ã ¯Ã Ã ± Ã §Ã ¯Ã ¿Ã Natural gums and resines Masticha Chiou EL Ã ¤Ã Ã ¯Ã Ã »Ã ± Ã §Ã ¯Ã ¿Ã Natural gums and resines Tsikla Chiou EL Ã Ã ±Ã Ã Ã ¹Ã Ã ­Ã »Ã ±Ã ¹Ã ¿ Ã §Ã ¯Ã ¿Ã Essential oils Mastichelaio Chiou ES ArzÃ ¹a-Ulloa Cheeses ES Carne de Ã vila Fresh meat (and offal) ES Carne de Cantabria Fresh meat (and offal) ES Carne de la Sierra de Guadarrama Fresh meat (and offal) ES Carne de Morucha de Salamanca Fresh meat (and offal) ES Carne de Vacuno del PaÃ ­s Vasco; Euskal Okela Fresh meat (and offal) ES Cordero de Navarra; Nafarroako Arkumea Fresh meat (and offal) ES Cordero Manchego Fresh meat (and offal) ES LacÃ ³n Gallego Fresh meat (and offal) ES Lechazo de Castilla y LeÃ ³n Fresh meat (and offal) ES Pollo y CapÃ ³n del Prat Fresh meat (and offal) ES Ternasco de AragÃ ³n Fresh meat (and offal) ES Ternera Asturiana Fresh meat (and offal) ES Ternera de Extremadura Fresh meat (and offal) ES Ternera de Navarra; Nafarroako Aratxea Fresh meat (and offal) ES Ternera Gallega Fresh meat (and offal) ES Botillo del Bierzo Meat products (cooked, salted, smoked, etc.) ES Cecina de LeÃ ³n Meat products (cooked, salted, smoked, etc.) ES Chorizo Riojano Meat products (cooked, salted, smoked, etc.) ES Dehesa de Extremadura Meat products (cooked, salted, smoked, etc.) ES Guijuelo Meat products (cooked, salted, smoked, etc.) ES JamÃ ³n de Huelva Meat products (cooked, salted, smoked, etc.) ES JamÃ ³n de Teruel Meat products (cooked, salted, smoked, etc.) ES JamÃ ³n de TrevÃ ©lez Meat products (cooked, salted, smoked, etc.) ES SalchichÃ ³n de Vic; Llonganissa de Vic Meat products (cooked, salted, smoked, etc.) ES Sobrasada de Mallorca Meat products (cooked, salted, smoked, etc.) ES Afuega'l Pitu Cheeses ES Cabrales Cheeses ES Cebreiro Cheeses ES Gamoneu; Gamonedo Cheeses ES IdiazÃ ¡bal Cheeses ES MahÃ ³n-Menorca Cheeses ES PicÃ ³n Bejes-Tresviso Cheeses ES Queso de La Serena Cheeses ES Queso de l'Alt Urgell y la Cerdanya Cheeses ES Queso de Murcia Cheeses ES Queso de Murcia al vino Cheeses ES Queso de ValdeÃ ³n Cheeses ES Queso Ibores Cheeses ES Queso Majorero Cheeses ES Queso Manchego Cheeses ES Queso Nata de Cantabria Cheeses ES Queso Palmero; Queso de la Palma Cheeses ES Queso Tetilla Cheeses ES Queso Zamorano Cheeses ES Quesucos de LiÃ ©bana Cheeses ES Roncal Cheeses ES San SimÃ ³n da Costa Cheeses ES Torta del Casar Cheeses ES Miel de Galicia; Mel de Galicia Other products of animal origin (eggs, honey, various dairy products except butter, etc.) ES Miel de Granada Other products of animal origin (eggs, honey, various dairy products except butter, etc.) ES Miel de La Alcarria Other products of animal origin (eggs, honey, various dairy products except butter, etc.) ES Aceite de La Alcarria Oils and fats (butter, margarine, oil, etc.) ES Aceite de la Rioja Oils and fats (butter, margarine, oil, etc.) ES Aceite de Mallorca; Aceite mallorquÃ ­n; Oli de Mallorca; Oli mallorquÃ ­ Oils and fats (butter, margarine, oil, etc.) ES Aceite de Terra Alta; Oli de Terra Alta Oils and fats (butter, margarine, oil, etc.) ES Aceite del Baix Ebre-MontsiÃ ; Oli del Baix Ebre-MontsiÃ Oils and fats (butter, margarine, oil, etc.) ES Aceite del Bajo AragÃ ³n Oils and fats (butter, margarine, oil, etc.) ES Aceite Monterrubio Oils and fats (butter, margarine, oil, etc.) ES Antequera Oils and fats (butter, margarine, oil, etc.) ES Baena Oils and fats (butter, margarine, oil, etc.) ES Gata-Hurdes Oils and fats (butter, margarine, oil, etc.) ES Les Garrigues Oils and fats (butter, margarine, oil, etc.) ES Mantequilla de l'Alt Urgell y la Cerdanya; Mantega de l'Alt Urgell i la Cerdanya Oils and fats (butter, margarine, oil, etc.) ES Mantequilla de Soria Oils and fats (butter, margarine, oil, etc.) ES Montes de Granada Oils and fats (butter, margarine, oil, etc.) ES Montes de Toledo Oils and fats (butter, margarine, oil, etc.) ES Poniente de Granada Oils and fats (butter, margarine, oil, etc.) ES Priego de CÃ ³rdoba Oils and fats (butter, margarine, oil, etc.) ES Sierra de Cadiz Oils and fats (butter, margarine, oil, etc.) ES Sierra de Cazorla Oils and fats (butter, margarine, oil, etc.) ES Sierra de Segura Oils and fats (butter, margarine, oil, etc.) ES Sierra MÃ ¡gina Oils and fats (butter, margarine, oil, etc.) ES Siurana Oils and fats (butter, margarine, oil, etc.) ES Ajo Morado de las PedroÃ ±eras Fruit, vegetables, cereales, fresh or processed ES Alcachofa de BenicarlÃ ³; Carxofa de BenicarlÃ ³ Fruit, vegetables, cereales, fresh or processed ES Alcachofa de Tudela Fruit, vegetables, cereales, fresh or processed ES Alubia de La BaÃ ±eza-LeÃ ³n Fruit, vegetables, cereales, fresh or processed ES Arroz de Valencia; ArrÃ ²s de ValÃ ¨ncia Fruit, vegetables, cereales, fresh or processed ES Arroz del Delta del Ebro; ArrÃ ²s del Delta de l'Ebre Fruit, vegetables, cereales, fresh or processed ES Avellana de Reus Fruit, vegetables, cereales, fresh or processed ES Berenjena de Almagro Fruit, vegetables, cereales, fresh or processed ES Calasparra Fruit, vegetables, cereales, fresh or processed ES CalÃ §ot de Valls Fruit, vegetables, cereales, fresh or processed ES Cereza del Jerte Fruit, vegetables, cereales, fresh or processed ES Cerezas de la MontaÃ ±a de Alicante Fruit, vegetables, cereales, fresh or processed ES Chirimoya de la Costa tropical de Granada-MÃ ¡laga Fruit, vegetables, cereales, fresh or processed ES CÃ ­tricos Valencianos; CÃ ­trics Valencians Fruit, vegetables, cereales, fresh or processed ES Clementinas de las Tierras del Ebro; Clementines de les Terres de l'Ebre Fruit, vegetables, cereales, fresh or processed ES Coliflor de Calahorra Fruit, vegetables, cereales, fresh or processed ES EspÃ ¡rrago de HuÃ ©tor-TÃ ¡jar Fruit, vegetables, cereales, fresh or processed ES EspÃ ¡rrago de Navarra Fruit, vegetables, cereales, fresh or processed ES Faba Asturiana Fruit, vegetables, cereales, fresh or processed ES Faba de LourenzÃ ¡ Fruit, vegetables, cereales, fresh or processed ES Garbanzo de FuentesaÃ ºco Fruit, vegetables, cereales, fresh or processed ES JudÃ ­as de El Barco de Ã vila Fruit, vegetables, cereales, fresh or processed ES Kaki Ribera del XÃ ºquer Fruit, vegetables, cereales, fresh or processed ES Lenteja de La ArmuÃ ±a Fruit, vegetables, cereales, fresh or processed ES Lenteja Pardina de Tierra de Campos Fruit, vegetables, cereales, fresh or processed ES Manzana de Girona; Poma de Girona Fruit, vegetables, cereales, fresh or processed ES Manzana Reineta del Bierzo Fruit, vegetables, cereales, fresh or processed ES MelocotÃ ³n de Calanda Fruit, vegetables, cereales, fresh or processed ES NÃ ­speros Callosa d'En SarriÃ ¡ Fruit, vegetables, cereales, fresh or processed ES Pataca de Galicia; Patata de Galicia Fruit, vegetables, cereales, fresh or processed ES Patatas de Prades; Patates de Prades Fruit, vegetables, cereales, fresh or processed ES Pera de Jumilla Fruit, vegetables, cereales, fresh or processed ES Peras de RincÃ ³n de Soto Fruit, vegetables, cereales, fresh or processed ES Pimiento Asado del Bierzo Fruit, vegetables, cereales, fresh or processed ES Pimiento Riojano Fruit, vegetables, cereales, fresh or processed ES Pimientos del Piquillo de Lodosa Fruit, vegetables, cereales, fresh or processed ES Uva de mesa embolsada "VinalopÃ ³" Fruit, vegetables, cereales, fresh or processed ES Caballa de Andalucia Fresh fish, molluscs, and crustaceans and products derived from them ES MejillÃ ³n de Galicia; MexillÃ ³n de Galicia Fresh fish, molluscs, and crustaceans and products derived from them ES Melva de Andalucia Fresh fish, molluscs, and crustaceans and products derived from them ES AzafrÃ ¡n de la Mancha Other products of Annex I to the Treaty (spices, etc.) ES Chufa de Valencia Other products of Annex I to the Treaty (spices, etc.) ES PimentÃ ³n de la Vera Other products of Annex I to the Treaty (spices, etc.) ES PimentÃ ³n de Murcia Other products of Annex I to the Treaty (spices, etc.) ES Pemento do Couto Other products of Annex I to the Treaty (spices, etc.) ES Sidra de Asturias; Sidra d'Asturies Other products of Annex I to the Treaty (spices, etc.) ES Alfajor de Medina Sidonia Bread, pastry, cakes, confectionnery, biscuits and other bakers wares ES Ensaimada de Mallorca; Ensaimada mallorquina Bread, pastry, cakes, confectionnery, biscuits and other bakers wares ES Jijona Bread, pastry, cakes, confectionnery, biscuits and other bakers wares ES Mantecadas de Astorga Bread, pastry, cakes, confectionnery, biscuits and other bakers wares ES MazapÃ ¡n de Toledo Bread, pastry, cakes, confectionnery, biscuits and other bakers wares ES Pan de Cea Bread, pastry, cakes, confectionnery, biscuits and other bakers wares ES Pan de Cruz de Ciudad Real Bread, pastry, cakes, confectionnery, biscuits and other bakers wares ES Tarta de Santiago Bread, pastry, cakes, confectionnery, biscuits and other bakers wares ES TurrÃ ³n de Agramunt; TorrÃ ³ d'Agramunt Bread, pastry, cakes, confectionnery, biscuits and other bakers wares ES TurrÃ ³n de Alicante Bread, pastry, cakes, confectionnery, biscuits and other bakers wares FI Lapin Poron liha Fresh meat (and offal) FI Lapin Puikula Fruit, vegetables, cereales, fresh or processed FI Kainuun rÃ ¶nttÃ ¶nen Bread, pastry, cakes, confectionnery, biscuits and other bakers wares FR Agneau de l'Aveyron Fresh meat (and offal) FR Agneau de LozÃ ¨re Fresh meat (and offal) FR Agneau de Pauillac Fresh meat (and offal) FR Agneau de Sisteron Fresh meat (and offal) FR Agneau du Bourbonnais Fresh meat (and offal) FR Agneau du Limousin Fresh meat (and offal) FR Agneau du Poitou-Charentes Fresh meat (and offal) FR Agneau du Quercy Fresh meat (and offal) FR BarÃ ¨ges-Gavarnie Fresh meat (and offal) FR BÃ uf charolais du Bourbonnais Fresh meat (and offal) FR Boeuf de Bazas Fresh meat (and offal) FR BÃ uf de Chalosse Fresh meat (and offal) FR BÃ uf du Maine Fresh meat (and offal) FR Dinde de Bresse Fresh meat (and offal) FR Pintadeau de la Drome Fresh meat (and offal) FR Porc de la Sarthe Fresh meat (and offal) FR Porc de Normandie Fresh meat (and offal) FR Porc de VendÃ ©e Fresh meat (and offal) FR Porc du Limousin Fresh meat (and offal) FR Taureau de Camargue Fresh meat (and offal) FR Veau de l'Aveyron et du SÃ ©gala Fresh meat (and offal) FR Veau du Limousin Fresh meat (and offal) FR Volailles d'Alsace Fresh meat (and offal) FR Volailles d'Ancenis Fresh meat (and offal) FR Volailles d'Auvergne Fresh meat (and offal) FR Volailles de Bourgogne Fresh meat (and offal) FR Volailles de Bresse Fresh meat (and offal) FR Volailles de Bretagne Fresh meat (and offal) FR Volailles de Challans Fresh meat (and offal) FR Volailles de Cholet Fresh meat (and offal) FR Volailles de Gascogne Fresh meat (and offal) FR Volailles de Houdan Fresh meat (and offal) FR Volailles de JanzÃ © Fresh meat (and offal) FR Volailles de la Champagne Fresh meat (and offal) FR Volailles de la DrÃ ´me Fresh meat (and offal) FR Volailles de l'Ain Fresh meat (and offal) FR Volailles de Licques Fresh meat (and offal) FR Volailles de l'OrlÃ ©anais Fresh meat (and offal) FR Volailles de LouÃ © Fresh meat (and offal) FR Volailles de Normandie Fresh meat (and offal) FR Volailles de VendÃ ©e Fresh meat (and offal) FR Volailles des Landes Fresh meat (and offal) FR Volailles du BÃ ©arn Fresh meat (and offal) FR Volailles du Berry Fresh meat (and offal) FR Volailles du Charolais Fresh meat (and offal) FR Volailles du Forez Fresh meat (and offal) FR Volailles du Gatinais Fresh meat (and offal) FR Volailles du Gers Fresh meat (and offal) FR Volailles du Languedoc Fresh meat (and offal) FR Volailles du Lauragais Fresh meat (and offal) FR Volailles du Maine Fresh meat (and offal) FR Volailles du plateau de Langres Fresh meat (and offal) FR Volailles du Val de SÃ ¨vres Fresh meat (and offal) FR Volailles du Velay Fresh meat (and offal) FR Boudin blanc de Rethel Meat products (cooked, salted, smoked, etc.) FR Canard Ã foie gras du Sud-Ouest (Chalosse, Gascogne, Gers, Landes, PÃ ©rigord, Quercy) Meat products (cooked, salted, smoked, etc.) FR Jambon de Bayonne Meat products (cooked, salted, smoked, etc.) FR Jambon sec et noix de jambon sec des Ardennes Meat products (cooked, salted, smoked, etc.) FR Abondance Cheeses FR Banon Cheeses FR Beaufort Cheeses FR Bleu d'Auvergne Cheeses FR Bleu de Gex Haut-Jura; Bleu de Septmoncel Cheeses FR Bleu des Causses Cheeses FR Bleu du Vercors-Sassenage Cheeses FR Brie de Meaux Cheeses FR Brie de Melun Cheeses FR Brocciu Corse; Brocciu Cheeses FR Camembert de Normandie Cheeses FR Cantal; Fourme de Cantal; Cantalet Cheeses FR Chabichou du Poitou Cheeses FR Chaource Cheeses FR Chevrotin Cheeses FR ComtÃ © Cheeses FR Crottin de Chavignol; Chavignol Cheeses FR Emmental de Savoie Cheeses FR Emmental franÃ §ais est-central Cheeses FR Ã poisses Cheeses FR Fourme d'Ambert; Fourme de Montbrison Cheeses FR Laguiole Cheeses FR Langres Cheeses FR Livarot Cheeses FR Maroilles; Marolles Cheeses FR Mont d'or; Vacherin du Haut-Doubs Cheeses FR Morbier Cheeses FR Munster; Munster-GÃ ©romÃ © Cheeses FR NeufchÃ ¢tel Cheeses FR Ossau-Iraty Cheeses FR PÃ ©lardon Cheeses FR Picodon de l'ArdÃ ¨che; Picodon de la DrÃ ´me Cheeses FR Pont-l'Ã vÃ ªque Cheeses FR Pouligny-Saint-Pierre Cheeses FR Reblochon; Reblochon de Savoie Cheeses FR Rocamadour Cheeses FR Roquefort Cheeses FR Sainte-Maure de Touraine Cheeses FR Saint-Nectaire Cheeses FR Salers Cheeses FR Selles-sur-Cher Cheeses FR Tome des Bauges Cheeses FR Tomme de Savoie Cheeses FR Tomme des PyrÃ ©nÃ ©es Cheeses FR ValenÃ §ay Cheeses FR CrÃ ¨me d'Isigny Other products of animal origin (eggs, honey, various dairy products except butter, etc.) FR CrÃ ¨me fraÃ ®che fluide d'Alsace Other products of animal origin (eggs, honey, various dairy products except butter, etc.) FR Miel d'Alsace Other products of animal origin (eggs, honey, various dairy products except butter, etc.) FR Miel de Corse; Mele di Corsica Other products of animal origin (eggs, honey, various dairy products except butter, etc.) FR Miel de Provence Other products of animal origin (eggs, honey, various dairy products except butter, etc.) FR Miel de sapin des Vosges Other products of animal origin (eggs, honey, various dairy products except butter, etc.) FR Ã ufs de LouÃ © Other products of animal origin (eggs, honey, various dairy products except butter, etc.) FR Beurre Charentes-Poitou; Beurre des Charentes; Beurre des Deux-SÃ ¨vres Oils and fats (butter, margarine, oil, etc.) FR Beurre d'Isigny Oils and fats (butter, margarine, oil, etc.) FR Huile d'olive d'Aix-en-Provence Oils and fats (butter, margarine, oil, etc.) FR Huile d'olive de Corse; Huile d'olive de Corse-Oliu di Corsica Oils and fats (butter, margarine, oil, etc.) FR Huile d'olive de Haute-Provence Oils and fats (butter, margarine, oil, etc.) FR Huile d'olive de la VallÃ ©e des Baux-de-Provence Oils and fats (butter, margarine, oil, etc.) FR Huile d'olive de Nice Oils and fats (butter, margarine, oil, etc.) FR Huile d'olive de NÃ ®mes Oils and fats (butter, margarine, oil, etc.) FR Huile d'olive de Nyons Oils and fats (butter, margarine, oil, etc.) FR Huile essentielle de lavande de Haute-Provence Oils and fats (butter, margarine, oil, etc.) FR Ail blanc de Lomagne Fruit, vegetables, cereales, fresh or processed FR Ail de la DrÃ ´me Fruit, vegetables, cereales, fresh or processed FR Ail rose de Lautrec Fruit, vegetables, cereales, fresh or processed FR Asperge des sables des Landes Fruit, vegetables, cereales, fresh or processed FR Chasselas de Moissac Fruit, vegetables, cereales, fresh or processed FR ClÃ ©mentine de Corse Fruit, vegetables, cereales, fresh or processed FR Coco de Paimpol Fruit, vegetables, cereales, fresh or processed FR Fraise du PÃ ©rigord Fruit, vegetables, cereales, fresh or processed FR Haricot tarbais Fruit, vegetables, cereales, fresh or processed FR Kiwi de l'Adour Fruit, vegetables, cereales, fresh or processed FR Lentilles vertes du Puy Fruit, vegetables, cereales, fresh or processed FR Lentilles vertes du Berry Fruit, vegetables, cereales, fresh or processed FR Lingot du Nord Fruit, vegetables, cereales, fresh or processed FR MÃ ¢che nantaise Fruit, vegetables, cereales, fresh or processed FR Melon du Haut-Poitou Fruit, vegetables, cereales, fresh or processed FR Melon du Quercy Fruit, vegetables, cereales, fresh or processed FR Mirabelles de Lorraine Fruit, vegetables, cereales, fresh or processed FR Muscat du Ventoux Fruit, vegetables, cereales, fresh or processed FR Noix de Grenoble Fruit, vegetables, cereales, fresh or processed FR Noix du PÃ ©rigord Fruit, vegetables, cereales, fresh or processed FR Oignon doux des CÃ ©vennes Fruit, vegetables, cereales, fresh or processed FR Olive de Nice Fruit, vegetables, cereales, fresh or processed FR Olives cassÃ ©es de la VallÃ ©e des Baux-de-Provence Fruit, vegetables, cereales, fresh or processed FR Olives noires de la VallÃ ©e des Baux de Provence Fruit, vegetables, cereales, fresh or processed FR Olives noires de Nyons Fruit, vegetables, cereales, fresh or processed FR Petit Ã peautre de Haute-Provence Fruit, vegetables, cereales, fresh or processed FR Poireaux de CrÃ ©ances Fruit, vegetables, cereales, fresh or processed FR Pomme de terre de l'Ã le de RÃ © Fruit, vegetables, cereales, fresh or processed FR Pomme du Limousin Fruit, vegetables, cereales, fresh or processed FR Pommes de terre de Merville Fruit, vegetables, cereales, fresh or processed FR Pommes et poires de Savoie Fruit, vegetables, cereales, fresh or processed FR Pommes des Alpes de Haute-Durance Fruit, vegetables, cereales, fresh or processed FR Pruneaux d'Agen; Pruneaux d'Agen mi-cuits Fruit, vegetables, cereales, fresh or processed FR Riz de Camargue Fruit, vegetables, cereales, fresh or processed FR Anchois de Collioure Fresh fish, molluscs, and crustaceans and products derived from them FR Coquille Saint-Jacques des CÃ ´tes d'Armor Fresh fish, molluscs, and crustaceans and products derived from them FR Cidre de Bretagne; Cidre breton Other products of Annex I to the Treaty (spices, etc.) FR Cidre de Normandie; Cidre normand Other products of Annex I to the Treaty (spices, etc.) FR Cornouaille Other products of Annex I to the Treaty (spices, etc.) FR Domfront Other products of Annex I to the Treaty (spices, etc.) FR Farine de Petit Ã peautre de Haute-Provence Other products of Annex I to the Treaty (spices, etc.) FR HuÃ ®tres Marennes OlÃ ©ron Other products of Annex I to the Treaty (spices, etc.) FR Pays d'Auge; Pays d'Auge-Cambremer Other products of Annex I to the Treaty (spices, etc.) FR Piment d'Espelette; Piment d'Espelette - Ezpeletako Biperra Other products of Annex I to the Treaty (spices, etc.) FR Bergamote(s) de Nancy Bread, pastry, cakes, confectionnery, biscuits and other bakers wares FR Brioche vendÃ ©enne Bread, pastry, cakes, confectionnery, biscuits and other bakers wares FR PÃ ¢tes d'Alsace Pasta FR Raviole du DauphinÃ © Pasta FR Foin de Crau Hay HU Budapesti tÃ ©liszalÃ ¡mi Meat products (cooked, salted, smoked, etc.) HU Szegedi szalÃ ¡mi; Szegedi tÃ ©liszalÃ ¡mi Meat products (cooked, salted, smoked, etc.) HU HajdÃ ºsÃ ¡gi torma Fruit, vegetables and cereals fresh or processed IE Connemara Hill lamb; Uain SlÃ ©ibhe Chonamara Fresh meat (and offal) IE Timoleague Brown Pudding Meat products (cooked, salted, smoked, etc.) IE Imokilly Regato Cheeses IE Clare Island Salmon Fresh fish, molluscs, and crustaceans and products derived from them IT Abbacchio Romano Fresh meat (and offal) IT Agnello di Sardegna Fresh meat (and offal) IT Mortadella Bologna Fresh meat (and offal) IT Prosciutto di S. Daniele Fresh meat (and offal) IT Vitellone bianco dell'Appennino Centrale Fresh meat (and offal) IT Bresaola della Valtellina Meat products (cooked, salted, smoked, etc.) IT Capocollo di Calabria Meat products (cooked, salted, smoked, etc.) IT Ciauscolo Meat products (cooked, salted, smoked, etc.) IT Coppa Piacentina Meat products (cooked, salted, smoked, etc.) IT Cotechino Modena Meat products (cooked, salted, smoked, etc.) IT Culatello di Zibello Meat products (cooked, salted, smoked, etc.) IT Lardo di Colonnata Meat products (cooked, salted, smoked, etc.) IT Pancetta di Calabria Meat products (cooked, salted, smoked, etc.) IT Pancetta Piacentina Meat products (cooked, salted, smoked, etc.) IT Prosciutto di Carpegna Meat products (cooked, salted, smoked, etc.) IT Prosciutto di Modena Meat products (cooked, salted, smoked, etc.) IT Prosciutto di Norcia Meat products (cooked, salted, smoked, etc.) IT Prosciutto di Parma Meat products (cooked, salted, smoked, etc.) IT Prosciutto Toscano Meat products (cooked, salted, smoked, etc.) IT Prosciutto Veneto Berico-Euganeo Meat products (cooked, salted, smoked, etc.) IT Prosciutto di Sauris Meat products (cooked, salted, smoked, etc.) IT Salame Brianza Meat products (cooked, salted, smoked, etc.) IT Salame Cremona Meat products (cooked, salted, smoked, etc.) IT Salame di Varzi Meat products (cooked, salted, smoked, etc.) IT Salame d'oca di Mortara Meat products (cooked, salted, smoked, etc.) IT Salame Piacentino Meat products (cooked, salted, smoked, etc.) IT Salame S. Angelo Meat products (cooked, salted, smoked, etc.) IT Salamini italiani alla cacciatora Meat products (cooked, salted, smoked, etc.) IT Salsiccia di Calabria Meat products (cooked, salted, smoked, etc.) IT Soppressata di Calabria Meat products (cooked, salted, smoked, etc.) IT SoprÃ ¨ssa Vicentina Meat products (cooked, salted, smoked, etc.) IT Speck dell'Alto Adige; SÃ ¼dtiroler Markenspeck; SÃ ¼dtiroler Speck Meat products (cooked, salted, smoked, etc.) IT Valle d'Aosta Jambon de Bosses Meat products (cooked, salted, smoked, etc.) IT Valle d'Aosta Lard d'Arnad Meat products (cooked, salted, smoked, etc.) IT Zampone Modena Meat products (cooked, salted, smoked, etc.) IT Asiago Cheeses IT Bitto Cheeses IT Bra Cheeses IT Caciocavallo Silano Cheeses IT Canestrato Pugliese Cheeses IT Casatella Trevigiana Cheeses IT Casciotta d'Urbino Cheeses IT Castelmagno Cheeses IT Fiore Sardo Cheeses IT Fontina Cheeses IT Formai de Mut dell'Alta Valle Brembana Cheeses IT Gorgonzola Cheeses IT Grana Padano Cheeses IT Montasio Cheeses IT Monte Veronese Cheeses IT Mozzarella di Bufala Campana Cheeses IT Murazzano Cheeses IT Parmigiano Reggiano Cheeses IT Pecorino di Filiano Cheeses IT Pecorino Romano Cheeses IT Pecorino Sardo Cheeses IT Pecorino Siciliano Cheeses IT Pecorino Toscano Cheeses IT Provolone Valpadana Cheeses IT Provolone del Monaco Cheeses IT Quartirolo Lombardo Cheeses IT Ragusano Cheeses IT Raschera Cheeses IT Ricotta Romana Cheeses IT Robiola di Roccaverano Cheeses IT Spressa delle Giudicarie Cheeses IT Stelvio; Stilfser Cheeses IT Taleggio Cheeses IT Toma Piemontese Cheeses IT Valle d'Aosta Fromadzo Cheeses IT Valtellina Casera Cheeses IT Miele della Lunigiana Other products of animal origin (eggs, honey, various dairy products except butter, etc.) IT Alto Crotonese Oils and fats (butter, margarine, oil, etc.) IT Aprutino Pescarese Oils and fats (butter, margarine, oil, etc.) IT Brisighella Oils and fats (butter, margarine, oil, etc.) IT Bruzio Oils and fats (butter, margarine, oil, etc.) IT Canino Oils and fats (butter, margarine, oil, etc.) IT Cartoceto Oils and fats (butter, margarine, oil, etc.) IT Chianti Classico Oils and fats (butter, margarine, oil, etc.) IT Cilento Oils and fats (butter, margarine, oil, etc.) IT Collina di Brindisi Oils and fats (butter, margarine, oil, etc.) IT Colline di Romagna Oils and fats (butter, margarine, oil, etc.) IT Colline Salernitane Oils and fats (butter, margarine, oil, etc.) IT Colline Teatine Oils and fats (butter, margarine, oil, etc.) IT Colline Pontine Oils and fats (butter, margarine, oil, etc.) IT Dauno Oils and fats (butter, margarine, oil, etc.) IT Garda Oils and fats (butter, margarine, oil, etc.) IT Irpinia - Colline dell'Ufita Oils and fats (butter, margarine, oil, etc.) IT Laghi Lombardi Oils and fats (butter, margarine, oil, etc.) IT Lametia Oils and fats (butter, margarine, oil, etc.) IT Lucca Oils and fats (butter, margarine, oil, etc.) IT Molise Oils and fats (butter, margarine, oil, etc.) IT Monte Etna Oils and fats (butter, margarine, oil, etc.) IT Monti Iblei Oils and fats (butter, margarine, oil, etc.) IT Penisola Sorrentina Oils and fats (butter, margarine, oil, etc.) IT Pretuziano delle Colline Teramane Oils and fats (butter, margarine, oil, etc.) IT Riviera Ligure Oils and fats (butter, margarine, oil, etc.) IT Sabina Oils and fats (butter, margarine, oil, etc.) IT Sardegna Oils and fats (butter, margarine, oil, etc.) IT Tergeste Oils and fats (butter, margarine, oil, etc.) IT Terra di Bari Oils and fats (butter, margarine, oil, etc.) IT Terra d'Otranto Oils and fats (butter, margarine, oil, etc.) IT Terre di Siena Oils and fats (butter, margarine, oil, etc.) IT Terre Tarentine Oils and fats (butter, margarine, oil, etc.) IT Toscano Oils and fats (butter, margarine, oil, etc.) IT Tuscia Oils and fats (butter, margarine, oil, etc.) IT Umbria Oils and fats (butter, margarine, oil, etc.) IT Val di Mazara Oils and fats (butter, margarine, oil, etc.) IT Valdemone Oils and fats (butter, margarine, oil, etc.) IT Valle del Belice Oils and fats (butter, margarine, oil, etc.) IT Valli Trapanesi Oils and fats (butter, margarine, oil, etc.) IT Veneto Valpolicella, Veneto Euganei e Berici, Veneto del Grappa Oils and fats (butter, margarine, oil, etc.) IT Arancia del Gargano Fruit, vegetables, cereales, fresh or processed IT Arancia Rossa di Sicilia Fruit, vegetables, cereales, fresh or processed IT Asparago Bianco di Bassano Fruit, vegetables, cereales, fresh or processed IT Asparago bianco di Cimadolmo Fruit, vegetables, cereales, fresh or processed IT Asparago verde di Altedo Fruit, vegetables, cereales, fresh or processed IT Basilico Genovese Fruit, vegetables, cereales, fresh or processed IT Cappero di Pantelleria Fruit, vegetables, cereales, fresh or processed IT Carciofo di Paestum Fruit, vegetables, cereales, fresh or processed IT Carciofo Romanesco del Lazio Fruit, vegetables, cereales, fresh or processed IT Carota dell'Altopiano del Fucino Fruit, vegetables, cereales, fresh or processed IT Castagna Cuneo Fruit, vegetables, cereales, fresh or processed IT Castagna del Monte Amiata Fruit, vegetables, cereales, fresh or processed IT Castagna di Montella Fruit, vegetables, cereales, fresh or processed IT Castagna di Vallerano Fruit, vegetables, cereales, fresh or processed IT Ciliegia di Marostica Fruit, vegetables, cereales, fresh or processed IT Cipolla Rossa di Tropea Calabria Fruit, vegetables, cereales, fresh or processed IT Cipollotto Nocerino Fruit, vegetables, cereales, fresh or processed IT Clementine del Golfo di Taranto Fruit, vegetables, cereales, fresh or processed IT Clementine di Calabria Fruit, vegetables, cereales, fresh or processed IT Crudo di Cuneo Fruit, vegetables, cereales, fresh or processed IT Fagiolo di Lamon della Vallata Bellunese Fruit, vegetables, cereales, fresh or processed IT Fagiolo di Sarconi Fruit, vegetables, cereales, fresh or processed IT Fagiolo di Sorana Fruit, vegetables, cereales, fresh or processed IT Farina di Neccio della Garfagnana Fruit, vegetables, cereales, fresh or processed IT Farro della Garfagnana Fruit, vegetables, cereales, fresh or processed IT Fico Bianco del Cilento Fruit, vegetables, cereales, fresh or processed IT Ficodindia dell'Etna Fruit, vegetables, cereales, fresh or processed IT Fungo di Borgotaro Fruit, vegetables, cereales, fresh or processed IT Kiwi Latina Fruit, vegetables, cereales, fresh or processed IT La Bella della Daunia Fruit, vegetables, cereales, fresh or processed IT Lenticchia di Castelluccio di Norcia Fruit, vegetables, cereales, fresh or processed IT Limone Costa d'Amalfi Fruit, vegetables, cereales, fresh or processed IT Limone di Sorrento Fruit, vegetables, cereales, fresh or processed IT Limone Femminello del Gargano Fruit, vegetables, cereales, fresh or processed IT Marrone del Mugello Fruit, vegetables, cereales, fresh or processed IT Marrone di Castel del Rio Fruit, vegetables, cereales, fresh or processed IT Marrone di Roccadaspide Fruit, vegetables, cereales, fresh or processed IT Marrone di San Zeno Fruit, vegetables, cereales, fresh or processed IT Marrone di Caprese Michelangelo Fruit, vegetables, cereales, fresh or processed IT Mela Alto Adige; SÃ ¼dtiroler Apfel Fruit, vegetables, cereales, fresh or processed IT Mela Val di Non Fruit, vegetables, cereales, fresh or processed IT Mela di Valtellina Fruit, vegetables, cereales, fresh or processed IT Melannurca Campana Fruit, vegetables, cereales, fresh or processed IT Nocciola Romana Fruit, vegetables, cereales, fresh or processed IT Nocciola del Piemonte; Nocciola Piemonte Fruit, vegetables, cereales, fresh or processed IT Nocciola di Giffoni Fruit, vegetables, cereales, fresh or processed IT Nocellara del Belice Fruit, vegetables, cereales, fresh or processed IT Oliva Ascolana del Piceno Fruit, vegetables, cereales, fresh or processed IT Patata di Bologna Fruit, vegetables, cereales, fresh or processed IT Peperone di Senise Fruit, vegetables, cereales, fresh or processed IT Pera dell'Emilia Romagna Fruit, vegetables, cereales, fresh or processed IT Pera mantovana Fruit, vegetables, cereales, fresh or processed IT Pesca di Verona Fruit, vegetables, cereales, fresh or processed IT Pesca e nettarina di Romagna Fruit, vegetables, cereales, fresh or processed IT Pistacchio Verde di Bronte Fruit, vegetables, cereales, fresh or processed IT Pomodorino del Piennolo del Vesuvio Fruit, vegetables, cereales, fresh or processed IT Pomodoro di Pachino Fruit, vegetables, cereales, fresh or processed IT Pomodoro S. Marzano dell'Agro Sarnese-Nocerino Fruit, vegetables, cereales, fresh or processed IT Radicchio di Chioggia Fruit, vegetables, cereales, fresh or processed IT Radicchio di Verona Fruit, vegetables, cereales, fresh or processed IT Radicchio Rosso di Treviso Fruit, vegetables, cereales, fresh or processed IT Radicchio Variegato di Castelfranco Fruit, vegetables, cereales, fresh or processed IT Riso di Baraggia Biellese e Vercellese Fruit, vegetables, cereales, fresh or processed IT Riso Nano Vialone Veronese Fruit, vegetables, cereales, fresh or processed IT Scalogno di Romagna Fruit, vegetables, cereales, fresh or processed IT Sedano Bianco di Sperlonga Fruit, vegetables, cereales, fresh or processed IT Uva da tavola di CanicattÃ ¬ Fruit, vegetables, cereales, fresh or processed IT Uva da tavola di Mazzarrone Fruit, vegetables, cereales, fresh or processed IT Acciughe Sotto Sale del Mar Ligure Fresh fish, molluscs, and crustaceans and products derived from them IT Tinca Gobba Dorata del Pianalto di Poirino Fresh fish, molluscs, and crustaceans and products derived from them IT Zafferano di Sardegna Other products of Annex I to the Treaty (spices, etc.) IT Aceto Balsamico di Modena Other products of Annex I to the Treaty (spices, etc.) IT Aceto balsamico tradizionale di Modena Other products of Annex I to the Treaty (spices, etc.) IT Aceto balsamico tradizionale di Reggio Emilia Other products of Annex I to the Treaty (spices, etc.) IT Zafferano dell'Aquila Other products of Annex I to the Treaty (spices, etc.) IT Zafferano di San Gimignano Other products of Annex I to the Treaty (spices, etc.) IT Coppia Ferrarese Bread, pastry, cakes, confectionnery, biscuits and other bakers wares IT Pagnotta del Dittaino Bread, pastry, cakes, confectionnery, biscuits and other bakers wares IT Pane casareccio di Genzano Bread, pastry, cakes, confectionnery, biscuits and other bakers wares IT Pane di Altamura Bread, pastry, cakes, confectionnery, biscuits and other bakers wares IT Pane di Matera Bread, pastry, cakes, confectionnery, biscuits and other bakers wares IT Ricciarelli di Siena Bread, pastry, cakes, confectionnery, biscuits and other bakers wares IT Bergamotto di Reggio Calabria - Olio essenziale Essential oils LU Viande de porc, marque nationale grand-duchÃ © de Luxembourg Fresh meat (and offal) LU Salaisons fumÃ ©es, marque nationale grand-duchÃ © de Luxembourg Meat products (cooked, salted, smoked, etc.) LU Miel - Marque nationale du Grand-DuchÃ © de Luxembourg Other products of animal origin (eggs, honey, various dairy products except butter, etc.) LU Beurre rose - Marque nationale du Grand-DuchÃ © de Luxembourg Oils and fats (butter, margarine, oil, etc.) NL Boeren-Leidse met sleutels Cheeses NL Kanterkaas; Kanternagelkaas; Kanterkomijnekaas Cheeses NL Noord-Hollandse Edammer Cheeses NL Noord-Hollandse Gouda Cheeses NL Opperdoezer Ronde Fruit, vegetables, cereales, fresh or processed NL Westlandse druif Fruit, vegetables, cereales, fresh or processed PL Bryndza podhalaÃ ska Cheeses PL Oscypek Cheeses PL Wielkopolski ser smaÃ ¼ony Cheeses PL MiÃ ³d wrzosowy z BorÃ ³w DolnoÃ lÃ skich Other products of animal origin (eggs, honey, various dairy products except butter, etc.) PL Andruty kaliskie Bread, pastry, cakes, confectionnery, biscuits and other bakers wares PL Rogal Ã wiÃtomarciÃ ski Bread, pastry, cakes, confectionnery, biscuits and other bakers wares PL WiÃ nia nadwiÃ lanka Fruit, vegetables, cereales, fresh or processed PT Borrego da Beira Fresh meat (and offal) PT Borrego de Montemor-o-Novo Fresh meat (and offal) PT Borrego do Baixo Alentejo Fresh meat (and offal) PT Borrego do Nordeste Alentejano Fresh meat (and offal) PT Borrego Serra da Estrela Fresh meat (and offal) PT Borrego Terrincho Fresh meat (and offal) PT Cabrito da Beira Fresh meat (and offal) PT Cabrito da Gralheira Fresh meat (and offal) PT Cabrito das Terras Altas do Minho Fresh meat (and offal) PT Cabrito de Barroso Fresh meat (and offal) PT Cabrito Transmontano Fresh meat (and offal) PT Carnalentejana Fresh meat (and offal) PT Carne Arouquesa Fresh meat (and offal) PT Carne BarrosÃ £ Fresh meat (and offal) PT Carne Cachena da Peneda Fresh meat (and offal) PT Carne da Charneca Fresh meat (and offal) PT Carne de BÃ ­saro Transmontano; Carne de Porco Transmontano Fresh meat (and offal) PT Carne de Bovino Cruzado dos Lameiros do Barroso Fresh meat (and offal) PT Carne de Porco Alentejano Fresh meat (and offal) PT Carne dos AÃ §ores Fresh meat (and offal) PT Carne Marinhoa Fresh meat (and offal) PT Carne Maronesa Fresh meat (and offal) PT Carne Mertolenga Fresh meat (and offal) PT Carne Mirandesa Fresh meat (and offal) PT Cordeiro BraganÃ §ano Fresh meat (and offal) PT Cordeiro de Barroso; Anho de Barroso; Cordeiro de leite de Barroso Fresh meat (and offal) PT Vitela de LafÃ µes Fresh meat (and offal) PT Alheira de Barroso-Montalegre Meat products (cooked, salted, smoked, etc.) PT Alheira de Vinhais Meat products (cooked, salted, smoked, etc.) PT Butelo de Vinhais; Bucho de Vinhais; ChouriÃ §o de Ossos de Vinhais Meat products (cooked, salted, smoked, etc.) PT Cacholeira Branca de Portalegre Meat products (cooked, salted, smoked, etc.) PT ChouriÃ §a de carne de Barroso-Montalegre Meat products (cooked, salted, smoked, etc.) PT ChouriÃ §a de Carne de Vinhais; LinguiÃ §a de Vinhais Meat products (cooked, salted, smoked, etc.) PT ChouriÃ §a doce de Vinhais Meat products (cooked, salted, smoked, etc.) PT ChouriÃ §o azedo de Vinhais; Azedo de Vinhais; ChouriÃ §o de PÃ £o de Vinhais Meat products (cooked, salted, smoked, etc.) PT ChouriÃ §o de AbÃ ³bora de Barroso-Montalegre Meat products (cooked, salted, smoked, etc.) PT ChouriÃ §o de Carne de Estremoz e Borba Meat products (cooked, salted, smoked, etc.) PT ChouriÃ §o de Portalegre Meat products (cooked, salted, smoked, etc.) PT ChouriÃ §o grosso de Estremoz e Borba Meat products (cooked, salted, smoked, etc.) PT ChouriÃ §o Mouro de Portalegre Meat products (cooked, salted, smoked, etc.) PT Farinheira de Estremoz e Borba Meat products (cooked, salted, smoked, etc.) PT Farinheira de Portalegre Meat products (cooked, salted, smoked, etc.) PT LinguiÃ §a de Portalegre Meat products (cooked, salted, smoked, etc.) PT LinguÃ ­Ã §a do Baixo Alentejo; ChouriÃ §o de carne do Baixo Alentejo Meat products (cooked, salted, smoked, etc.) PT Lombo Branco de Portalegre Meat products (cooked, salted, smoked, etc.) PT Lombo Enguitado de Portalegre Meat products (cooked, salted, smoked, etc.) PT Morcela de Assar de Portalegre Meat products (cooked, salted, smoked, etc.) PT Morcela de Cozer de Portalegre Meat products (cooked, salted, smoked, etc.) PT Morcela de Estremoz e Borba Meat products (cooked, salted, smoked, etc.) PT Paia de Estremoz e Borba Meat products (cooked, salted, smoked, etc.) PT Paia de Lombo de Estremoz e Borba Meat products (cooked, salted, smoked, etc.) PT Paia de Toucinho de Estremoz e Borba Meat products (cooked, salted, smoked, etc.) PT Painho de Portalegre Meat products (cooked, salted, smoked, etc.) PT Paio de Beja Meat products (cooked, salted, smoked, etc.) PT Presunto de Barrancos Meat products (cooked, salted, smoked, etc.) PT Presunto de Barroso Meat products (cooked, salted, smoked, etc.) PT Presunto de Camp Maior e Elvas; Paleta de Campo Maior e Elvas Meat products (cooked, salted, smoked, etc.) PT Presunto de Santana da Serra; Paleta de Santana da Serra Meat products (cooked, salted, smoked, etc.) PT Presunto de Vinhais / Presunto BÃ ­saro de Vinhais Meat products (cooked, salted, smoked, etc.) PT Presunto do Alentejo; Paleta do Alentejo Meat products (cooked, salted, smoked, etc.) PT SalpicÃ £o de Barroso-Montalegre Meat products (cooked, salted, smoked, etc.) PT SalpicÃ £o de Vinhais Meat products (cooked, salted, smoked, etc.) PT Sangueira de Barroso-Montalegre Meat products (cooked, salted, smoked, etc.) PT Queijo de AzeitÃ £o Cheeses PT Queijo de cabra Transmontano Cheeses PT Queijo de Nisa Cheeses PT Queijo do Pico Cheeses PT Queijo mestiÃ §o de Tolosa Cheeses PT Queijo RabaÃ §al Cheeses PT Queijo S. Jorge Cheeses PT Queijo Serpa Cheeses PT Queijo Serra da Estrela Cheeses PT Queijo Terrincho Cheeses PT Queijos da Beira Baixa (Queijo de Castelo Branco, Queijo Amarelo da Beira Baixa, Queijo Picante da Beira Baixa) Cheeses PT Azeite do Alentejo Interior Other products of animal origin (eggs, honey, various dairy products except butter, etc.) PT Mel da Serra da LousÃ £ Other products of animal origin (eggs, honey, various dairy products except butter, etc.) PT Mel da Serra de Monchique Other products of animal origin (eggs, honey, various dairy products except butter, etc.) PT Mel da Terra Quente Other products of animal origin (eggs, honey, various dairy products except butter, etc.) PT Mel das Terras Altas do Minho Other products of animal origin (eggs, honey, various dairy products except butter, etc.) PT Mel de Barroso Other products of animal origin (eggs, honey, various dairy products except butter, etc.) PT Mel do Alentejo Other products of animal origin (eggs, honey, various dairy products except butter, etc.) PT Mel do Parque de Montezinho Other products of animal origin (eggs, honey, various dairy products except butter, etc.) PT Mel do Ribatejo Norte (Serra d'Aire, Albufeira de Castelo de Bode, Bairro, Alto NabÃ £o Other products of animal origin (eggs, honey, various dairy products except butter, etc.) PT Mel dos AÃ §ores Other products of animal origin (eggs, honey, various dairy products except butter, etc.) PT RequeijÃ £o Serra da Estrela Other products of animal origin (eggs, honey, various dairy products except butter, etc.) PT Azeite de Moura Oils and fats (butter, margarine, oil, etc.) PT Azeite de TrÃ ¡s-os-Montes Oils and fats (butter, margarine, oil, etc.) PT Azeites da Beira Interior (Azeite da Beira Alta, Azeite da Beira Baixa) Oils and fats (butter, margarine, oil, etc.) PT Azeites do Norte Alentejano Oils and fats (butter, margarine, oil, etc.) PT Azeites do Ribatejo Oils and fats (butter, margarine, oil, etc.) PT Queijo de Ã vora Oils and fats (butter, margarine, oil, etc.) PT Ameixa d'Elvas Fruit, vegetables, cereales, fresh or processed PT AmÃ ªndoa Douro Fruit, vegetables, cereales, fresh or processed PT AnanÃ ¡s dos AÃ §ores/SÃ £o Miguel Fruit, vegetables, cereales, fresh or processed PT Anona da Madeira Fruit, vegetables, cereales, fresh or processed PT Arroz Carolino LezÃ ­rias Ribatejanas Fruit, vegetables, cereales, fresh or processed PT Azeitona de conserva Negrinha de Freixo Fruit, vegetables, cereales, fresh or processed PT Azeitonas de Conserva de Elvas e Campo Maior Fruit, vegetables, cereales, fresh or processed PT Batata Doce de Aljezur Fruit, vegetables, cereales, fresh or processed PT Batata de TrÃ ¡s-os-Montes Fruit, vegetables, cereales, fresh or processed PT Castanha da Terra Fria Fruit, vegetables, cereales, fresh or processed PT Castanha de Padrela Fruit, vegetables, cereales, fresh or processed PT Castanha dos Soutos da Lapa Fruit, vegetables, cereales, fresh or processed PT Castanha MarvÃ £o-Portalegre Fruit, vegetables, cereales, fresh or processed PT Cereja da Cova da Beira Fruit, vegetables, cereales, fresh or processed PT Cereja de SÃ £o JuliÃ £o-Portalegre Fruit, vegetables, cereales, fresh or processed PT Citrinos do Algarve Fruit, vegetables, cereales, fresh or processed PT MaÃ §Ã £ Bravo de Esmolfe Fruit, vegetables, cereales, fresh or processed PT MaÃ §Ã £ da Beira Alta Fruit, vegetables, cereales, fresh or processed PT MaÃ §Ã £ da Cova da Beira Fruit, vegetables, cereales, fresh or processed PT MaÃ §Ã £ de AlcobaÃ §a Fruit, vegetables, cereales, fresh or processed PT MaÃ §Ã £ de Portalegre Fruit, vegetables, cereales, fresh or processed PT MaracujÃ ¡ dos AÃ §ores/S. Miguel Fruit, vegetables, cereales, fresh or processed PT Pera Rocha do Oeste Fruit, vegetables, cereales, fresh or processed PT PÃ ªssego da Cova da Beira Fruit, vegetables, cereales, fresh or processed PT Ovos moles de Aveiro Bread, pastry, cakes, confectionnery, biscuits and other bakers wares SE Svecia Cheeses SE SkÃ ¥nsk spettkaka Bread, pastry, cakes, confectionnery, biscuits and other bakers wares SI Ekstra deviÃ ¡ko oljÃ no olje Slovenske Istre Oils and fats (butter, margarine, oil, etc.) SK SlovenskÃ ¡ bryndza Cheeses SK SlovenskÃ ¡ parenica Cheeses SK SlovenskÃ ½ oÃ ¡tiepok Cheeses SK SkalickÃ ½ trdelnÃ ­k Bread, pastry, cakes, confectionnery, biscuits and other bakers wares UK Isle of Man Manx Loaghtan Lamb Fresh meat (and offal) UK Orkney beef Fresh meat (and offal) UK Orkney lamb Fresh meat (and offal) UK Scotch Beef Fresh meat (and offal) UK Scotch Lamb Fresh meat (and offal) UK Shetland Lamb Fresh meat (and offal) UK Welsh Beef Fresh meat (and offal) UK Welsh lamb Fresh meat (and offal) UK Beacon Fell traditional Lancashire cheese Cheeses UK Bonchester cheese Cheeses UK Buxton blue Cheeses UK Dorset Blue Cheese Cheeses UK Dovedale cheese Cheeses UK Exmoor Blue Cheese Cheeses UK Single Gloucester Cheeses UK Staffordshire Cheese Cheeses UK Swaledale cheese; Swaledale ewes' cheese Cheeses UK Teviotdale Cheese Cheeses UK West Country farmhouse Cheddar cheese Cheeses UK White Stilton cheese; Blue Stilton cheese Cheeses UK Melton Mowbray Pork Pie Meat products (cooked, salted, smoked, etc.) UK Cornish Clotted Cream Other products of animal origin (eggs, honey, various dairy products except butter, etc.) UK Yorkshire Forced Rhubarb Fruit, vegetables, cereales, fresh or processed UK Jersey Royal potatoes Fruit, vegetables, cereales, fresh or processed UK Arbroath Smokies Fresh fish, molluscs, and crustaceans and products derived from them UK Scottish Farmed Salmon Fresh fish, molluscs, and crustaceans and products derived from them UK Whitstable oysters Fresh fish, molluscs, and crustaceans and products derived from them UK Gloucestershire cider/perry Other products of Annex I to the Treaty (spices, etc.) UK Herefordshire cider/perry Other products of Annex I to the Treaty (spices, etc.) UK Worcestershire cider/perry Other products of Annex I to the Treaty (spices, etc.) UK Kentish ale and Kentish strong ale Beers UK Rutland Bitter Beers Agricultural products and foodstuffs others than wines, spirits and aromatised wines of the Republic of Moldova to be protected in the European Union [ ¦] ANNEX IV GEOGRAPHICAL INDICATIONS OF PRODUCTS AS REFERRED TO IN ARTICLES 2(3) AND (4) PART A Wines of the European Union to be protected in the Republic of Moldova EU-Member State Name to be protected BE CÃ ´tes de Sambre et Meuse Wine with a protected designation of origin (PDO) BE Hagelandse wijn Wine with a protected designation of origin (PDO) BE Haspengouwse Wijn Wine with a protected designation of origin (PDO) BE Heuvellandse Wijn Wine with a protected designation of origin (PDO) BE Vlaamse mousserende kwaliteitswijn Wine with a protected designation of origin (PDO) BE CrÃ ©mant de Wallonie Wine with a protected designation of origin (PDO) BE Vin mousseux de qualite de Wallonie Wine with a protected designation of origin (PDO) BE Vin de pays des Jardins de Wallonie Wine with a protected geographical indication (PGI) BE Vlaamse landwijn Wine with a protected geographical indication (PGI) BG Ã Ã Ã µÃ ½Ã ¾Ã ²Ã ³ÃÃ °Ã ´ followed or not by sub-region and/or smaller geographical unit Equivalent term: Asenovgrad Wine with a protected designation of origin (PDO) BG Ã Ã ¾Ã »Ã ÃÃ ¾Ã ²Ã ¾ followed or not by sub-region and/or smaller geographical unit Equivalent term: Bolyarovo Wine with a protected designation of origin (PDO) BG Ã ÃÃ µÃ Ã Ã ½Ã ¸Ã º followed or not by sub-region and/or smaller geographical unit Equivalent term: Brestnik Wine with a protected designation of origin (PDO) BG Ã Ã °ÃÃ ½Ã ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Varna Wine with a protected designation of origin (PDO) BG Ã Ã µÃ »Ã ¸Ã ºÃ ¸ Ã ÃÃ µÃ Ã »Ã °Ã ² followed or not by sub-region and/or smaller geographical unit Equivalent term: Veliki Preslav Wine with a protected designation of origin (PDO) BG Ã Ã ¸Ã ´Ã ¸Ã ½ followed or not by sub-region and/or smaller geographical unit Equivalent term: Vidin Wine with a protected designation of origin (PDO) BG Ã ÃÃ °Ã Ã ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Vratsa Wine with a protected designation of origin (PDO) BG Ã Ã ÃÃ ±Ã ¸Ã Ã ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Varbitsa Wine with a protected designation of origin (PDO) BG Ã Ã ¾Ã »Ã ¸Ã ½Ã °Ã Ã ° Ã ½Ã ° Ã ¡Ã ÃÃ Ã ¼Ã ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Struma valley Wine with a protected designation of origin (PDO) BG Ã ÃÃ °Ã ³Ã ¾Ã µÃ ²Ã ¾ followed or not by sub-region and/or smaller geographical unit Equivalent term: Dragoevo Wine with a protected designation of origin (PDO) BG Ã Ã ²Ã ºÃ Ã ¸Ã ½Ã ¾Ã ³ÃÃ °Ã ´ followed or not by sub-region and/or smaller geographical unit Equivalent term: Evksinograd Wine with a protected designation of origin (PDO) BG ÃÃ ²Ã °Ã ¹Ã »Ã ¾Ã ²Ã ³ÃÃ °Ã ´ followed or not by sub-region and/or smaller geographical unit Equivalent term: Ivaylovgrad Wine with a protected designation of origin (PDO) BG Ã Ã °ÃÃ »Ã ¾Ã ²Ã ¾ followed or not by sub-region and/or smaller geographical unit Equivalent term: Karlovo Wine with a protected designation of origin (PDO) BG Ã Ã °ÃÃ ½Ã ¾Ã ±Ã °Ã  followed or not by sub-region and/or smaller geographical unit Equivalent term: Karnobat Wine with a protected designation of origin (PDO) BG Ã Ã ¾Ã ²Ã µÃ  followed or not by sub-region and/or smaller geographical unit Equivalent term: Lovech Wine with a protected designation of origin (PDO) BG Ã Ã ¾Ã ·Ã ¸Ã a followed or not by sub-region and/or smaller geographical unit Equivalent term: Lozitsa Wine with a protected designation of origin (PDO) BG Ã Ã ¾Ã ¼ followed or not by sub-region and/or smaller geographical unit Equivalent term: Lom Wine with a protected designation of origin (PDO) BG Ã Ã Ã ±Ã ¸Ã ¼Ã µÃ  followed or not by sub-region and/or smaller geographical unit Equivalent term: Lyubimets Wine with a protected designation of origin (PDO) BG Ã Ã Ã Ã ºÃ ¾Ã ²Ã µÃ  followed or not by sub-region and/or smaller geographical unit Equivalent term: Lyaskovets Wine with a protected designation of origin (PDO) BG Ã Ã µÃ »Ã ½Ã ¸Ã º followed or not by sub-region and/or smaller geographical unit Equivalent term: Melnik Wine with a protected designation of origin (PDO) BG Ã Ã ¾Ã ½Ã Ã °Ã ½Ã ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Montana Wine with a protected designation of origin (PDO) BG Ã Ã ¾Ã ²Ã ° Ã Ã °Ã ³Ã ¾ÃÃ ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Nova Zagora Wine with a protected designation of origin (PDO) BG Ã Ã ¾Ã ²Ã ¸ Ã Ã °Ã ·Ã °Ã followed or not by sub-region and/or smaller geographical unit Equivalent term: Novi Pazar Wine with a protected designation of origin (PDO) BG Ã Ã ¾Ã ²Ã ¾ Ã Ã µÃ »Ã ¾ followed or not by sub-region and/or smaller geographical unit Equivalent term: Novo Selo Wine with a protected designation of origin (PDO) BG Ã ÃÃ Ã Ã ¾Ã ²Ã ¸Ã Ã ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Oryahovitsa Wine with a protected designation of origin (PDO) BG Ã Ã °Ã ²Ã »Ã ¸Ã ºÃ µÃ ½Ã ¸ followed or not by sub-region and/or smaller geographical unit Equivalent term: Pavlikeni Wine with a protected designation of origin (PDO) BG Ã Ã °Ã ·Ã °ÃÃ ´Ã ¶Ã ¸Ã º followed or not by sub-region and/or smaller geographical unit Equivalent term: Pazardjik Wine with a protected designation of origin (PDO) BG Ã Ã µÃÃ Ã Ã ¸Ã Ã ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Perushtitsa Wine with a protected designation of origin (PDO) BG Ã Ã »Ã µÃ ²Ã µÃ ½ followed or not by sub-region and/or smaller geographical unit Equivalent term: Pleven Wine with a protected designation of origin (PDO) BG Ã Ã »Ã ¾Ã ²Ã ´Ã ¸Ã ² followed or not by sub-region and/or smaller geographical unit Equivalent term: Plovdiv Wine with a protected designation of origin (PDO) BG Ã Ã ¾Ã ¼Ã ¾ÃÃ ¸Ã µ followed or not by sub-region and/or smaller geographical unit Equivalent term: Pomorie Wine with a protected designation of origin (PDO) BG Ã Ã Ã Ã µ followed or not by sub-region and/or smaller geographical unit Equivalent term: Ruse Wine with a protected designation of origin (PDO) BG Ã ¡Ã °Ã ºÃ °Ã followed or not by sub-region and/or smaller geographical unit Equivalent term: Sakar Wine with a protected designation of origin (PDO) BG Ã ¡Ã °Ã ½Ã ´Ã °Ã ½Ã Ã ºÃ ¸ followed or not by sub-region and/or smaller geographical unit Equivalent term: Sandanski Wine with a protected designation of origin (PDO) BG Ã ¡Ã ²Ã ¸Ã Ã ¾Ã ² followed or not by sub-region and/or smaller geographical unit Equivalent term: Svishtov Wine with a protected designation of origin (PDO) BG Ã ¡Ã µÃ ¿Ã Ã µÃ ¼Ã ²ÃÃ ¸ followed or not by sub-region and/or smaller geographical unit Equivalent term: Septemvri Wine with a protected designation of origin (PDO) BG Ã ¡Ã »Ã °Ã ²Ã Ã ½Ã Ã ¸ followed or not by sub-region and/or smaller geographical unit Equivalent term: Slavyantsi Wine with a protected designation of origin (PDO) BG Ã ¡Ã »Ã ¸Ã ²Ã µÃ ½ followed or not by sub-region and/or smaller geographical unit Equivalent term: Sliven Wine with a protected designation of origin (PDO) BG Ã ¡Ã Ã °Ã ¼Ã ±Ã ¾Ã »Ã ¾Ã ²Ã ¾ followed or not by sub-region and/or smaller geographical unit Equivalent term: Stambolovo Wine with a protected designation of origin (PDO) BG Ã ¡Ã Ã °ÃÃ ° Ã Ã °Ã ³Ã ¾ÃÃ ° followed or not by sub-region and/or smaller geographical unit Equivalent term: Stara Zagora Wine with a protected designation of origin (PDO) BG Ã ¡Ã Ã ½Ã ³Ã ÃÃ »Ã °ÃÃ µ followed or not by sub-region and/or smaller geographical unit Equivalent term: Sungurlare Wine with a protected designation of origin (PDO) BG Ã ¡Ã Ã Ã ¸Ã ½Ã ´Ã ¾Ã » followed or not by sub-region and/or smaller geographical unit Equivalent term: Suhindol Wine with a protected designation of origin (PDO) BG Ã ¢Ã ÃÃ ³Ã ¾Ã ²Ã ¸Ã Ã µ followed or not by sub-region and/or smaller geographical unit Equivalent term: Targovishte Wine with a protected designation of origin (PDO) BG Ã ¥Ã °Ã ½ Ã ÃÃ Ã ¼ followed or not by sub-region and/or smaller geographical unit Equivalent term: Han Krum Wine with a protected designation of origin (PDO) BG Ã ¥Ã °Ã Ã ºÃ ¾Ã ²Ã ¾ followed or not by sub-region and/or smaller geographical unit Equivalent term: Haskovo Wine with a protected designation of origin (PDO) BG Ã ¥Ã ¸Ã Ã °ÃÃ  followed or not by sub-region and/or smaller geographical unit Equivalent term: Hisarya Wine with a protected designation of origin (PDO) BG Ã ¥Ã ÃÃ Ã ¾Ã ²Ã ¾ followed or not by sub-region and/or smaller geographical unit Equivalent term: Harsovo Wine with a protected designation of origin (PDO) BG Ã §Ã µÃÃ ½Ã ¾Ã ¼Ã ¾ÃÃ Ã ºÃ ¸ followed or not by sub-region and/or smaller geographical unit Equivalent term: Black Sea Wine with a protected designation of origin (PDO) BG Ã ¨Ã ¸Ã ²Ã °Ã Ã µÃ ²Ã ¾ followed or not by sub-region and/or smaller geographical unit Equivalent term: Shivachevo Wine with a protected designation of origin (PDO) BG Ã ¨Ã Ã ¼Ã µÃ ½ followed or not by sub-region and/or smaller geographical unit Equivalent term: Shumen Wine with a protected designation of origin (PDO) BG Ã ¯Ã ¼Ã ±Ã ¾Ã » followed or not by sub-region and/or smaller geographical unit Equivalent term: Yambol Wine with a protected designation of origin (PDO) BG Ã ®Ã ¶Ã ½Ã ¾ Ã §Ã µÃÃ ½Ã ¾Ã ¼Ã ¾ÃÃ ¸Ã µ followed or not by sub-region and/or smaller geographical unit Equivalent term: Southern Black Sea Coast Wine with a protected designation of origin (PDO) BG Ã Ã Ã ½Ã °Ã ²Ã Ã ºÃ ° ÃÃ °Ã ²Ã ½Ã ¸Ã ½Ã ° Equivalent term: Danube Plain Wine with a protected geographical indication (PGI) BG Ã ¢ÃÃ °Ã ºÃ ¸Ã ¹Ã Ã ºÃ ° Ã ½Ã ¸Ã ·Ã ¸Ã ½Ã ° Equivalent term: Thracian Lowlands Wine with a protected geographical indication (PGI) CZ Ã echy whether or not followed by LitomÃ Ã ickÃ ¡ Wine with a protected designation of origin (PDO) CZ Ã echy whether or not followed by MÃ lnickÃ ¡ Wine with a protected designation of origin (PDO) CZ Morava whether or not followed by MikulovskÃ ¡ Wine with a protected designation of origin (PDO) CZ Morava whether or not followed by SlovÃ ¡ckÃ ¡ Wine with a protected designation of origin (PDO) CZ Morava whether or not followed by VelkopavlovickÃ ¡ Wine with a protected designation of origin (PDO) CZ Morava whether or not followed by ZnojemskÃ ¡ Wine with a protected designation of origin (PDO) CZ Ã eskÃ © Wine with a protected geographical indication (PGI) CZ MoravskÃ © Wine with a protected geographical indication (PGI) DE Ahr whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) DE Baden whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) DE Franken whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) DE Hessische BergstraÃ e whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) DE Mittelrhein whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) DE Mosel-Saar-Ruwer whether or not followed by the name of a smaller geographical unit Equivalent term: Mosel Wine with a protected designation of origin (PDO) DE Nahe whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) DE Pfalz whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) DE Rheingau whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) DE Rheinhessen whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) DE Saale-Unstrut whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) DE Sachsen whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) DE WÃ ¼rttemberg whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) DE Ahrtaler Wine with a protected geographical indication (PGI) DE Badischer Wine with a protected geographical indication (PGI) DE Bayerischer Bodensee Wine with a protected geographical indication (PGI) DE Mosel Wine with a protected geographical indication (PGI) DE Ruwer Wine with a protected geographical indication (PGI) DE Saar Wine with a protected geographical indication (PGI) DE Main Wine with a protected geographical indication (PGI) DE Mecklenburger Wine with a protected geographical indication (PGI) DE Mitteldeutscher Wine with a protected geographical indication (PGI) DE Nahegauer Wine with a protected geographical indication (PGI) DE PfÃ ¤lzer Wine with a protected geographical indication (PGI) DE Regensburger Wine with a protected geographical indication (PGI) DE Rheinburgen Wine with a protected geographical indication (PGI) DE Rheingauer Wine with a protected geographical indication (PGI) DE Rheinischer Wine with a protected geographical indication (PGI) DE SaarlÃ ¤ndischer Wine with a protected geographical indication (PGI) DE SÃ ¤chsischer Wine with a protected geographical indication (PGI) DE SchwÃ ¤bischer Wine with a protected geographical indication (PGI) DE Starkenburger Wine with a protected geographical indication (PGI) DE TaubertÃ ¤ler Wine with a protected geographical indication (PGI) DE Brandenburger Wine with a protected geographical indication (PGI) DE Neckar Wine with a protected geographical indication (PGI) DE Oberrhein Wine with a protected geographical indication (PGI) DE Rhein Wine with a protected geographical indication (PGI) DE Rhein-Neckar Wine with a protected geographical indication (PGI) DE Schleswig-Holsteinischer Wine with a protected geographical indication (PGI) GR Ã Ã ³Ã Ã ¯Ã ±Ã »Ã ¿Ã  Equivalent term: Anchialos Wine with a protected designation of origin (PDO) GR Ã Ã ¼Ã Ã ½Ã Ã ±Ã ¹Ã ¿ Equivalent term: Amynteo Wine with a protected designation of origin (PDO) GR Ã Ã Ã Ã ¬Ã ½Ã µÃ  Equivalent term: Archanes Wine with a protected designation of origin (PDO) GR Ã Ã ¿Ã Ã ¼Ã ­Ã ½Ã ¹Ã Ã Ã ± Equivalent term: Goumenissa Wine with a protected designation of origin (PDO) GR Ã Ã ±Ã Ã ½Ã ­Ã  Equivalent term: Dafnes Wine with a protected designation of origin (PDO) GR Ã Ã ¯Ã Ã Ã ± Equivalent term: Zitsa Wine with a protected designation of origin (PDO) GR Ã Ã ®Ã ¼Ã ½Ã ¿Ã  Equivalent term: Lemnos Wine with a protected designation of origin (PDO) GR Ã Ã ±Ã ½Ã Ã ¹Ã ½Ã µÃ ¯Ã ± Equivalent term: Mantinia Wine with a protected designation of origin (PDO) GR Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  Equivalent term: Mavrodaphne of Cephalonia Wine with a protected designation of origin (PDO) GR Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ Equivalent term: Mavrodaphne of Patras Wine with a protected designation of origin (PDO) GR Ã Ã µÃ Ã µÃ ½Ã ¹Ã ºÃ Ã »Ã ± Equivalent term: Messenikola Wine with a protected designation of origin (PDO) GR Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  Equivalent term: Cephalonia Muscatel Wine with a protected designation of origin (PDO) GR Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã Equivalent term: Lemnos Muscatel Wine with a protected designation of origin (PDO) GR Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ Equivalent term: Patras Muscatel Wine with a protected designation of origin (PDO) GR Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã Ã Ã ±Ã Ã Ã Ã ½ Equivalent term: Muscat of Rio Patras Wine with a protected designation of origin (PDO) GR Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã Equivalent term: Rhodes Muscatel Wine with a protected designation of origin (PDO) GR Ã Ã ¬Ã ¿Ã Ã Ã ± Equivalent term: Naoussa Wine with a protected designation of origin (PDO) GR Ã Ã µÃ ¼Ã ­Ã ± Equivalent term: Nemea Wine with a protected designation of origin (PDO) GR Ã Ã ¬Ã Ã ¿Ã  Equivalent term: Paros Wine with a protected designation of origin (PDO) GR Ã Ã ¬Ã Ã Ã ± Equivalent term: Patras Wine with a protected designation of origin (PDO) GR Ã Ã µÃ ¶Ã ¬ Equivalent term: Peza Wine with a protected designation of origin (PDO) GR Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã µÃ »Ã ¯Ã Ã Ã ½Ã ± Equivalent term: Cotes de Meliton Wine with a protected designation of origin (PDO) GR Ã ¡Ã ±Ã Ã ¬Ã ½Ã · Equivalent term: Rapsani Wine with a protected designation of origin (PDO) GR Ã ¡Ã Ã ´Ã ¿Ã  Equivalent term: Rhodes Wine with a protected designation of origin (PDO) GR Ã ¡Ã ¿Ã ¼ÃÃ Ã »Ã ± Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  Equivalent term: Robola of Cephalonia Wine with a protected designation of origin (PDO) GR Ã £Ã ¬Ã ¼Ã ¿Ã  Equivalent term: Samos Wine with a protected designation of origin (PDO) GR Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · Equivalent term: Santorini Wine with a protected designation of origin (PDO) GR Ã £Ã ·Ã Ã µÃ ¯Ã ± Equivalent term: Sitia Wine with a protected designation of origin (PDO) GR Ã Ã ²Ã ´Ã ·Ã Ã ± Equivalent term: Avdira Wine with a protected geographical indication (PGI) GR Ã Ã ³Ã ¹Ã ¿ Ã Ã Ã ¿Ã  Equivalent term: Mount Athos / Holly Mountain Wine with a protected geographical indication (PGI) GR Ã ÃÃ µÃ ¹Ã Ã ¿Ã  Equivalent term: Epirus Wine with a protected geographical indication (PGI) GR Ã Ã »Ã ¹Ã ¿Ã ½ Equivalent term: Ilion Wine with a protected geographical indication (PGI) GR Ã Ã Ã ¼Ã ±Ã Ã ¿Ã  Equivalent term: Ismaros Wine with a protected geographical indication (PGI) GR Ã Ã ³Ã ¿Ã Ã ¬ Equivalent term: Agora Wine with a protected geographical indication (PGI) GR Ã Ã ´Ã Ã ¹Ã ±Ã ½Ã ® Equivalent term: Adriani Wine with a protected geographical indication (PGI) GR Ã Ã ¹Ã ³Ã ±Ã ¯Ã ¿ Ã Ã ­Ã »Ã ±Ã ³Ã ¿Ã  Equivalent term: Aegean Sea Wine with a protected geographical indication (PGI) GR Ã Ã ½Ã ¬Ã ²Ã Ã Ã Ã ¿Ã  Equivalent term: Anavyssos Wine with a protected geographical indication (PGI) GR Ã Ã Ã ³Ã ¿Ã »Ã ¯Ã ´Ã ± Equivalent term: Argolida Wine with a protected geographical indication (PGI) GR Ã Ã Ã ºÃ ±Ã ´Ã ¯Ã ± Equivalent term: Arkadia Wine with a protected geographical indication (PGI) GR Ã Ã Ã ±Ã »Ã ¬Ã ½Ã Ã · Equivalent term: Atalanti Wine with a protected geographical indication (PGI) GR Ã Ã Ã Ã ¹Ã ºÃ ® Equivalent term: Attiki Wine with a protected geographical indication (PGI) GR Ã Ã Ã ±Ã Ã ± Equivalent term: Ã chaia Wine with a protected geographical indication (PGI) GR Ã Ã ¯Ã »Ã ¹Ã Ã Ã ± Equivalent term: Vilitsa Wine with a protected geographical indication (PGI) GR Ã Ã µÃ »Ã ²Ã µÃ ½Ã Ã Ã  Equivalent term: Velventos Wine with a protected geographical indication (PGI) GR Ã Ã µÃ Ã ½Ã Ã ­Ã ± Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã Ã ¬ ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã · Ã Ã ±Ã ºÃ Ã ½Ã ¸Ã ¿Ã Equivalent term: Verdea Onomasia kata paradosi Zakinthou Wine with a protected geographical indication (PGI) GR Ã Ã µÃ Ã ¬Ã ½Ã µÃ ¹Ã ± Equivalent term: Gerania Wine with a protected geographical indication (PGI) GR Ã Ã Ã µÃ ²Ã µÃ ½Ã ¬ Equivalent term: Grevena Wine with a protected geographical indication (PGI) GR Ã Ã Ã ¬Ã ¼Ã ± Equivalent term: Drama Wine with a protected geographical indication (PGI) GR Ã Ã Ã ´Ã µÃ ºÃ ¬Ã ½Ã ·Ã Ã ¿Ã  Equivalent term: Dodekanese Wine with a protected geographical indication (PGI) GR Ã ÃÃ ±Ã ½Ã ¿Ã ¼Ã ® Equivalent term: Epanomi Wine with a protected geographical indication (PGI) GR Ã Ã Ã ²Ã ¿Ã ¹Ã ± Equivalent term: Evia Wine with a protected geographical indication (PGI) GR Ã Ã »Ã µÃ ¯Ã ± Equivalent term: Ilia Wine with a protected geographical indication (PGI) GR Ã Ã ¼Ã ±Ã ¸Ã ¯Ã ± Equivalent term: Imathia Wine with a protected geographical indication (PGI) GR Ã Ã Ã ¬Ã ºÃ »Ã µÃ ¹Ã ¿ Equivalent term: Heraklion Wine with a protected geographical indication (PGI) GR ÃÃ ®Ã ²Ã ± Equivalent term: Thebes Wine with a protected geographical indication (PGI) GR ÃÃ ±Ã Ã ±Ã ½Ã ¬ Equivalent term: Thapsana Wine with a protected geographical indication (PGI) GR ÃÃ µÃ Ã Ã ±Ã »Ã ¯Ã ± Equivalent term: Thessalia Wine with a protected geographical indication (PGI) GR ÃÃ µÃ Ã Ã ±Ã »Ã ¿Ã ½Ã ¯Ã ºÃ · Equivalent term: Thessaloniki Wine with a protected geographical indication (PGI) GR ÃÃ Ã ¬Ã ºÃ · Equivalent term: Thrace Wine with a protected geographical indication (PGI) GR ÃÃ ºÃ ±Ã Ã ¯Ã ± Equivalent term: Ikaria Wine with a protected geographical indication (PGI) GR ÃÃ Ã ¬Ã ½Ã ½Ã ¹Ã ½Ã ± Equivalent term: Ioannina Wine with a protected geographical indication (PGI) GR Ã Ã ¬Ã Ã Ã Ã Ã ¿Ã  Equivalent term: Karystos Wine with a protected geographical indication (PGI) GR Ã Ã ­Ã Ã ºÃ Ã Ã ± Equivalent term: Corfu Wine with a protected geographical indication (PGI) GR Ã Ã ¯Ã Ã ±Ã ¼Ã ¿Ã  Equivalent term: Kissamos Wine with a protected geographical indication (PGI) GR Ã Ã ±Ã Ã ´Ã ¯Ã Ã Ã ± Equivalent term: Karditsa Wine with a protected geographical indication (PGI) GR Ã Ã ±Ã Ã Ã ¿Ã Ã ¹Ã ¬ Equivalent term: Kastoria Wine with a protected geographical indication (PGI) GR Ã Ã ¹Ã ¸Ã ±Ã ¹Ã Ã Ã ½Ã ±Ã  Equivalent term: Kitherona Wine with a protected geographical indication (PGI) GR Ã Ã »Ã ·Ã ¼Ã ­Ã ½Ã Ã ¹ Equivalent term: Klimenti Wine with a protected geographical indication (PGI) GR Ã Ã ½Ã ·Ã ¼Ã ¯Ã ´Ã ± Equivalent term: Knimida Wine with a protected geographical indication (PGI) GR Ã Ã ¿Ã ¶Ã ¬Ã ½Ã · Equivalent term: Kozani Wine with a protected geographical indication (PGI) GR Ã Ã ¿Ã Ã ÃÃ ¯ Equivalent term: Koropi Wine with a protected geographical indication (PGI) GR Ã Ã Ã ®Ã Ã · Equivalent term: Crete Wine with a protected geographical indication (PGI) GR Ã Ã Ã ±Ã ½Ã ¹Ã ¬ Equivalent term: Krania Wine with a protected geographical indication (PGI) GR Ã Ã Ã ±Ã ½Ã ½Ã Ã ½Ã ± Equivalent term: Krannona Wine with a protected geographical indication (PGI) GR Ã Ã Ã ºÃ »Ã ¬Ã ´Ã µÃ  Equivalent term: Cyclades Wine with a protected geographical indication (PGI) GR Ã Ã Ã  Equivalent term: Ã Ã ¿s Wine with a protected geographical indication (PGI) GR Ã Ã Ã Ã ¹Ã ½Ã ¸Ã ¿Ã  Equivalent term: Korinthos Wine with a protected geographical indication (PGI) GR Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ± Equivalent term: Lakonia Wine with a protected geographical indication (PGI) GR Ã Ã ±Ã Ã ¯Ã ¸Ã ¹ Equivalent term: Lasithi Wine with a protected geographical indication (PGI) GR Ã Ã µÃ Ã Ã ¯Ã ½Ã ± Equivalent term: Letrines Wine with a protected geographical indication (PGI) GR Ã Ã µÃ Ã ºÃ ¬Ã ´Ã ± Equivalent term: Lefkada Wine with a protected geographical indication (PGI) GR Ã Ã ·Ã »Ã ¬Ã ½Ã Ã ¹Ã ¿ Ã Ã µÃ ´Ã ¯Ã ¿ Equivalent term: Lilantio Pedio Wine with a protected geographical indication (PGI) GR Ã Ã ­Ã Ã Ã ¿Ã ²Ã ¿ Equivalent term: Metsovo Wine with a protected geographical indication (PGI) GR Ã Ã ±Ã ³Ã ½Ã ·Ã Ã ¯Ã ± Equivalent term: Magnissia Wine with a protected geographical indication (PGI) GR Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ± Equivalent term: Macedonia Wine with a protected geographical indication (PGI) GR Ã Ã ±Ã ½Ã Ã ¶Ã ±Ã ²Ã ¹Ã ½Ã ¬Ã Ã ± Equivalent term: Mantzavinata Wine with a protected geographical indication (PGI) GR Ã Ã ±Ã Ã ºÃ ÃÃ ¿Ã Ã »Ã ¿ Equivalent term: Markopoulo Wine with a protected geographical indication (PGI) GR Ã Ã ±Ã Ã Ã ¯Ã ½Ã ¿ Equivalent term: Ã artino Wine with a protected geographical indication (PGI) GR Ã Ã µÃ Ã Ã ·Ã ½Ã ¯Ã ± Equivalent term: Messinia Wine with a protected geographical indication (PGI) GR Ã Ã µÃ Ã ­Ã Ã Ã ± Equivalent term: Meteora Wine with a protected geographical indication (PGI) GR Ã Ã µÃ Ã ±Ã ¾Ã ¬Ã Ã ± Equivalent term: Metaxata Wine with a protected geographical indication (PGI) GR Ã Ã ¿Ã ½Ã µÃ ¼Ã ²Ã ±Ã Ã ¯Ã ± Equivalent term: Monemvasia Wine with a protected geographical indication (PGI) GR Ã Ã ­Ã ± Ã Ã µÃ Ã ·Ã ¼Ã ²Ã Ã ¯Ã ± Equivalent term: Nea Messimvria Wine with a protected geographical indication (PGI) GR Ã ÃÃ ¿Ã Ã ½Ã Ã ¹Ã ± Ã Ã ¿Ã ºÃ Ã ¯Ã ´Ã ¿Ã  Equivalent term: Opountia Lokridos Wine with a protected geographical indication (PGI) GR Ã Ã ­Ã »Ã »Ã ± Equivalent term: Pella Wine with a protected geographical indication (PGI) GR Ã Ã ±Ã ³Ã ³Ã ±Ã ¯Ã ¿ Equivalent term: Pangeon Wine with a protected geographical indication (PGI) GR Ã Ã ±Ã ¹Ã ±Ã ½Ã ¯Ã ± Equivalent term: Peanea Wine with a protected geographical indication (PGI) GR Ã Ã ±Ã »Ã »Ã ®Ã ½Ã · Equivalent term: Pallini Wine with a protected geographical indication (PGI) GR Ã Ã ±Ã Ã ½Ã ±Ã Ã Ã Ã  Equivalent term: Parnasos Wine with a protected geographical indication (PGI) GR Ã Ã µÃ »Ã ¿ÃÃ Ã ½Ã ½Ã ·Ã Ã ¿Ã  Equivalent term: Peloponnese Wine with a protected geographical indication (PGI) GR Ã Ã ¹Ã µÃ Ã ¯Ã ± Equivalent term: Pieria Wine with a protected geographical indication (PGI) GR Ã Ã ¹Ã Ã ¬Ã Ã ¹Ã ´Ã ± Equivalent term: Pisatis Wine with a protected geographical indication (PGI) GR Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã ¹Ã ³Ã ¹Ã ±Ã »Ã µÃ ¯Ã ±Ã  Equivalent term: Slopes of Egialia Wine with a protected geographical indication (PGI) GR Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã ¬Ã ¹Ã ºÃ ¿Ã Equivalent term: Slopes of Paiko Wine with a protected geographical indication (PGI) GR Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã ¼ÃÃ ­Ã »Ã ¿Ã Equivalent term: Slopes of Ambelos Wine with a protected geographical indication (PGI) GR Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã µÃ Ã Ã ¯Ã Ã ºÃ ¿Ã Equivalent term: Slopes of Vertiskos Wine with a protected geographical indication (PGI) GR Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã ¬Ã Ã ½Ã ·Ã ¸Ã ±Ã  Equivalent term: Slopes of Parnitha Wine with a protected geographical indication (PGI) GR Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã µÃ ½Ã Ã µÃ »Ã ¹Ã ºÃ ¿Ã  Equivalent term: Slopes of Pendeliko Wine with a protected geographical indication (PGI) GR Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã µÃ Ã Ã Ã Ã ¿Ã  Equivalent term: Slopes of Petroto Wine with a protected geographical indication (PGI) GR Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã ¿Ã Ã Ã ¯Ã ½Ã ¿Ã Equivalent term: Slopes of Enos Wine with a protected geographical indication (PGI) GR Ã Ã Ã »Ã ¯Ã ± Equivalent term: Pylia Wine with a protected geographical indication (PGI) GR Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã Ã Ã ¹Ã ºÃ ®Ã  may be accompanied by the name of a smaller geographical unit Equivalent term: Retsina of Attiki Wine with a protected geographical indication (PGI) GR Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¿Ã ¹Ã Ã Ã ¯Ã ±Ã  may be accompanied by the name of a smaller geographical unit Equivalent term: Retsina of Viotia Wine with a protected geographical indication (PGI) GR Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¹Ã ¬Ã »Ã Ã Ã Ã ½ whether or not accompanied by Ã Ã Ã ²Ã ¿Ã ¹Ã ± Equivalent term: Retsina of Gialtra (Evvia) Wine with a protected geographical indication (PGI) GR Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã Ã ²Ã ¿Ã ¯Ã ±Ã  may be accompanied by the name of a smaller geographical unit Equivalent term: Retsina of Evvia Wine with a protected geographical indication (PGI) GR Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± ÃÃ ·Ã ²Ã Ã ½ whether or not accompanied by Ã Ã ¿Ã ¹Ã Ã Ã ¯Ã ± Equivalent term: Retsina of Thebes (Viotia) Wine with a protected geographical indication (PGI) GR Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ±Ã Ã Ã Ã Ã ¿Ã whether or not accompanied by Ã Ã Ã ²Ã ¿Ã ¹Ã ± Equivalent term: Retsina of Karystos (Evvia) Wine with a protected geographical indication (PGI) GR Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã Ã ÃÃ ¯Ã ±Ã  oror Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¿Ã Ã ÃÃ ¯Ã ¿Ã whether or not accompanied by Ã Ã Ã Ã ¹Ã ºÃ ® Equivalent term: Retsina of Kropia or Retsina of Koropi (Attika) Wine with a protected geographical indication (PGI) GR Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ±Ã Ã ºÃ ¿ÃÃ ¿Ã Ã »Ã ¿Ã whether or not accompanied by Ã Ã Ã Ã ¹Ã ºÃ ® Equivalent term: Retsina of Markopoulo (Attika) Wine with a protected geographical indication (PGI) GR Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã µÃ ³Ã ¬Ã Ã Ã ½ whether or not accompanied by Ã Ã Ã Ã ¹Ã ºÃ ® Equivalent term: Retsina of Megara (Attika) Wine with a protected geographical indication (PGI) GR Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã µÃ Ã ¿Ã ³Ã µÃ ¯Ã Ã ½ whether or not accompanied by Ã Ã Ã Ã ¹Ã ºÃ ® Equivalent term: Retsina of Mesogia (Attika) Wine with a protected geographical indication (PGI) GR Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ±Ã ¹Ã ±Ã ½Ã ¯Ã ±Ã  oror Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¹Ã ¿ÃÃ µÃ Ã ¯Ã ¿Ã whether or not accompanied by Ã Ã Ã Ã ¹Ã ºÃ ® Equivalent term: Retsina of Peania or Retsina of Liopesi (Attika) Wine with a protected geographical indication (PGI) GR Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ±Ã »Ã »Ã ®Ã ½Ã ·Ã  whether or not accompanied by Ã Ã Ã Ã ¹Ã ºÃ ® Equivalent term: Retsina of Pallini (Attika) Wine with a protected geographical indication (PGI) GR Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¹Ã ºÃ µÃ Ã ¼Ã ¯Ã ¿Ã whether or not accompanied by Ã Ã Ã Ã ¹Ã ºÃ ® Equivalent term: Retsina of Pikermi (Attika) Wine with a protected geographical indication (PGI) GR Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã £ÃÃ ¬Ã Ã Ã ½ whether or not accompanied by Ã Ã Ã Ã ¹Ã ºÃ ® Equivalent term: Retsina of Spata (Attika) Wine with a protected geographical indication (PGI) GR Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã §Ã ±Ã »Ã ºÃ ¯Ã ´Ã ±Ã  whether or not accompanied by Ã Ã Ã ²Ã ¿Ã ¹Ã ± Equivalent term: Retsina of Halkida (Evvia) Wine with a protected geographical indication (PGI) GR Ã ¡Ã ¹Ã Ã Ã Ã ½Ã ± Equivalent term: Ritsona Wine with a protected geographical indication (PGI) GR Ã £Ã ­Ã Ã Ã µÃ  Equivalent term: Serres Wine with a protected geographical indication (PGI) GR Ã £Ã ¹Ã ¬Ã Ã ¹Ã Ã Ã ± Equivalent term: Siatista Wine with a protected geographical indication (PGI) GR Ã £Ã ¹Ã ¸Ã Ã ½Ã ¯Ã ± Equivalent term: Sithonia Wine with a protected geographical indication (PGI) GR Ã £ÃÃ ¬Ã Ã ± Equivalent term: Spata Wine with a protected geographical indication (PGI) GR Ã £Ã Ã µÃ Ã µÃ ¬ Ã Ã »Ã »Ã ¬Ã ´Ã ± Equivalent term: Sterea Ellada Wine with a protected geographical indication (PGI) GR Ã £Ã Ã Ã ¿Ã  Equivalent term: Syros Wine with a protected geographical indication (PGI) GR Ã ¤Ã µÃ ³Ã ­Ã ± Equivalent term: Tegea Wine with a protected geographical indication (PGI) GR Ã ¤Ã Ã ¹Ã Ã Ã »Ã ¯Ã ± Equivalent term: Trifilia Wine with a protected geographical indication (PGI) GR Ã ¤Ã Ã Ã ½Ã ±Ã ²Ã ¿Ã  Equivalent term: Tyrnavos Wine with a protected geographical indication (PGI) GR Ã ¦Ã »Ã Ã Ã ¹Ã ½Ã ± Equivalent term: Florina Wine with a protected geographical indication (PGI) GR Ã §Ã ±Ã »Ã ¹Ã ºÃ ¿Ã Ã ½Ã ± Equivalent term: Halikouna Wine with a protected geographical indication (PGI) GR Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ® Equivalent term: Halkidiki Wine with a protected geographical indication (PGI) FR Ajaccio Wine with a protected designation of origin (PDO) FR Aloxe-Corton Wine with a protected designation of origin (PDO) FR Alsace whether or not followed by a name of a vine variety and/or by the name of a smaller geographical unit Equivalent term: Vin d'Alsace Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Altenberg de Bergbieten Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Altenberg de Bergheim Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Altenberg de Wolxheim Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Brand Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Bruderthal Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Eichberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Engelberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Florimont Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Frankstein Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Froehn Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Furstentum Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Geisberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Gloeckelberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Goldert Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Hatschbourg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Hengst Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Kanzlerberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Kastelberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Kessler Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Kirchberg de Barr Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Kirchberg de RibeauvillÃ © Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by KitterlÃ © Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Mambourg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Mandelberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Marckrain Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Moenchberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Muenchberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Ollwiller Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Osterberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Pfersigberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Pfingstberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Praelatenberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Rangen Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Saering Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Schlossberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Schoenenbourg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Sommerberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Sonnenglanz Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Spiegel Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Sporen Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Steinen Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Steingrubler Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Steinklotz Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Vorbourg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Wiebelsberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Wineck-Schlossberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Winzenberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by ZinnkoepflÃ © Wine with a protected designation of origin (PDO) FR Alsace Grand Cru followed by Zotzenberg Wine with a protected designation of origin (PDO) FR Alsace Grand Cru preceded by Rosacker Wine with a protected designation of origin (PDO) FR Anjou whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Anjou Coteaux de la Loire whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Anjou Villages whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Anjou-Villages Brissac whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Arbois whether or not followed by Pupillin whether or not followed by "mousseux" Wine with a protected designation of origin (PDO) FR Auxey-Duresses whether or not followed by "CÃ ´te de Beaune" or "CÃ ´te de Beaune-Villages" Wine with a protected designation of origin (PDO) FR Bandol Equivalent term: Vin de Bandol Wine with a protected designation of origin (PDO) FR Banyuls whether or not followed by "Grand Cru" and /or "Rancio" Wine with a protected designation of origin (PDO) FR Barsac Wine with a protected designation of origin (PDO) FR BÃ ¢tard-Montrachet Wine with a protected designation of origin (PDO) FR BÃ ©arn whether or not followed by Bellocq Wine with a protected designation of origin (PDO) FR Beaujolais whether or not followed by the name of a smaller geographical unit whether or not followed by "Villages" whether or not followed by "SupÃ ©rieur" Wine with a protected designation of origin (PDO) FR Beaune Wine with a protected designation of origin (PDO) FR Bellet Equivalent term: Vin de Bellet Wine with a protected designation of origin (PDO) FR Bergerac whether or not followed by "sec" Wine with a protected designation of origin (PDO) FR Bienvenues-BÃ ¢tard-Montrachet Wine with a protected designation of origin (PDO) FR Blagny whether or not followed by CÃ ´te de Beaune / CÃ ´te de Beaune-Villages Wine with a protected designation of origin (PDO) FR Blanquette de Limoux Wine with a protected designation of origin (PDO) FR Blanquette mÃ ©thode ancestrale Wine with a protected designation of origin (PDO) FR Blaye Wine with a protected designation of origin (PDO) FR Bonnes-mares Wine with a protected designation of origin (PDO) FR Bonnezeaux whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Bordeaux whether or not followed by "Clairet", "RosÃ ©", "Mousseux" or "supÃ ©rieur" Wine with a protected designation of origin (PDO) FR Bordeaux CÃ ´tes de Francs Wine with a protected designation of origin (PDO) FR Bordeaux Haut-Benauge Wine with a protected designation of origin (PDO) FR Bourg Equivalent term: CÃ ´tes de Bourg / Bourgeais Wine with a protected designation of origin (PDO) FR Bourgogne whether or not followed by "Clairet", "RosÃ ©" or by the name of a smaller geographical unit Chitry Wine with a protected designation of origin (PDO) FR Bourgogne whether or not followed by "Clairet", "RosÃ ©" or by the name of a smaller geographical unit CÃ ´te Chalonnaise Wine with a protected designation of origin (PDO) FR Bourgogne whether or not followed by "Clairet", "RosÃ ©" or by the name of a smaller geographical unit CÃ ´te Saint-Jacques Wine with a protected designation of origin (PDO) FR Bourgogne whether or not followed by "Clairet", "RosÃ ©" or by the name of a smaller geographical unit CÃ ´tes d'Auxerre Wine with a protected designation of origin (PDO) FR Bourgogne whether or not followed by "Clairet", "RosÃ ©" or by the name of a smaller geographical unit CÃ ´tes du Couchois Wine with a protected designation of origin (PDO) FR Bourgogne whether or not followed by "Clairet", "RosÃ ©" or by the name of a smaller geographical unit Coulanges-la-Vineuse Wine with a protected designation of origin (PDO) FR Bourgogne whether or not followed by "Clairet", "RosÃ ©" or by the name of a smaller geographical unit Ã pineuil Wine with a protected designation of origin (PDO) FR Bourgogne whether or not followed by "Clairet", "RosÃ ©" or by the name of a smaller geographical unit Hautes CÃ ´tes de Beaune Wine with a protected designation of origin (PDO) FR Bourgogne whether or not followed by "Clairet", "RosÃ ©" or by the name of a smaller geographical unit Hautes CÃ ´tes de Nuits Wine with a protected designation of origin (PDO) FR Bourgogne whether or not followed by "Clairet", "RosÃ ©" or by the name of a smaller geographical unit La Chapelle Notre-Dame Wine with a protected designation of origin (PDO) FR Bourgogne whether or not followed by "Clairet", "RosÃ ©" or by the name of a smaller geographical unit Le Chapitre Wine with a protected designation of origin (PDO) FR Bourgogne whether or not followed by "Clairet", "RosÃ ©" or by the name of a smaller geographical unit Montrecul / Montre-cul / En Montre-Cul Wine with a protected designation of origin (PDO) FR Bourgogne whether or not followed by "Clairet", "RosÃ ©" or by the name of a smaller geographical unit VÃ ©zelay Wine with a protected designation of origin (PDO) FR Bourgogne whether or not followed by "Clairet", "RosÃ ©", "ordinaire" or "grand ordinaire" Wine with a protected designation of origin (PDO) FR Bourgogne aligotÃ © Wine with a protected designation of origin (PDO) FR Bourgogne passe-tout-grains Wine with a protected designation of origin (PDO) FR Bourgueil Wine with a protected designation of origin (PDO) FR Bouzeron Wine with a protected designation of origin (PDO) FR Brouilly Wine with a protected designation of origin (PDO) FR Bugey whether or not followed by Cerdon whether or not preceded by "Vins du", "Mousseux du", "PÃ ©tillant" or "Roussette du" or followed by "Mousseux" or "PÃ ©tillant" whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) FR Buzet Wine with a protected designation of origin (PDO) FR CabardÃ ¨s Wine with a protected designation of origin (PDO) FR Cabernet d'Anjou whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Cabernet de Saumur whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Cadillac Wine with a protected designation of origin (PDO) FR Cahors Wine with a protected designation of origin (PDO) FR Cassis Wine with a protected designation of origin (PDO) FR CÃ ©rons Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Beauroy whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Berdiot whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Beugnons Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Butteaux whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Chapelot whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Chatains whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Chaume de Talvat whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by CÃ ´te de BrÃ ©chain whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by CÃ ´te de Cuissy Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by CÃ ´te de Fontenay whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by CÃ ´te de Jouan whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by CÃ ´te de LÃ ©chet whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by CÃ ´te de Savant whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by CÃ ´te de Vaubarousse whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by CÃ ´te des PrÃ ©s Girots whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by ForÃ ªts whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Fourchaume whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by L'Homme mort whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Les Beauregards whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Les Ã pinottes whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Les Fourneaux whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Les Lys whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by MÃ ©linots whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Mont de Milieu whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by MontÃ ©e de Tonnerre Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Montmains whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Morein whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Pied d'Aloup whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by RonciÃ ¨res whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by SÃ ©cher whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Troesmes whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Vaillons whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Vau de Vey whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Vau Ligneau whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Vaucoupin whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Vaugiraut whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Vaulorent whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Vaupulent whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Vaux-Ragons whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis whether or not followed by Vosgros whether or not followed by "premier cru" Wine with a protected designation of origin (PDO) FR Chablis Wine with a protected designation of origin (PDO) FR Chablis grand cru whether or not followed by Blanchot Wine with a protected designation of origin (PDO) FR Chablis grand cru whether or not followed by Bougros Wine with a protected designation of origin (PDO) FR Chablis grand cru whether or not followed by Grenouilles Wine with a protected designation of origin (PDO) FR Chablis grand cru whether or not followed by Les Clos Wine with a protected designation of origin (PDO) FR Chablis grand cru whether or not followed by Preuses Wine with a protected designation of origin (PDO) FR Chablis grand cru whether or not followed by Valmur Wine with a protected designation of origin (PDO) FR Chablis grand cru whether or not followed by VaudÃ ©sir Wine with a protected designation of origin (PDO) FR Chambertin Wine with a protected designation of origin (PDO) FR Chambertin-Clos-de-BÃ ¨ze Wine with a protected designation of origin (PDO) FR Chambolle-Musigny Wine with a protected designation of origin (PDO) FR Champagne Wine with a protected designation of origin (PDO) FR Chapelle-Chambertin Wine with a protected designation of origin (PDO) FR Charlemagne Wine with a protected designation of origin (PDO) FR Charmes-Chambertin Wine with a protected designation of origin (PDO) FR Chassagne-Montrachet whether or not followed by CÃ ´te de Beaune / CÃ ´tes de Beaune-Villages Wine with a protected designation of origin (PDO) FR ChÃ ¢teau Grillet Wine with a protected designation of origin (PDO) FR ChÃ ¢teau-Chalon Wine with a protected designation of origin (PDO) FR ChÃ ¢teaumeillant Wine with a protected designation of origin (PDO) FR ChÃ ¢teauneuf-du-Pape Wine with a protected designation of origin (PDO) FR ChÃ ¢tillon-en-Diois Wine with a protected designation of origin (PDO) FR Chaume - Premier Cru des coteaux du Layon Wine with a protected designation of origin (PDO) FR Chenas Wine with a protected designation of origin (PDO) FR Chevalier-Montrachet Wine with a protected designation of origin (PDO) FR Cheverny Wine with a protected designation of origin (PDO) FR Chinon Wine with a protected designation of origin (PDO) FR Chiroubles Wine with a protected designation of origin (PDO) FR Chorey-les-Beaune whether or not followed by CÃ ´te de Beaune / CÃ ´te de Beaune-Villages Wine with a protected designation of origin (PDO) FR Clairette de Bellegarde Wine with a protected designation of origin (PDO) FR Clairette de Die Wine with a protected designation of origin (PDO) FR Clairette de Languedoc whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) FR Clos de la Roche Wine with a protected designation of origin (PDO) FR Clos de Tart Wine with a protected designation of origin (PDO) FR Clos de Vougeot Wine with a protected designation of origin (PDO) FR Clos des Lambrays Wine with a protected designation of origin (PDO) FR Clos Saint-Denis Wine with a protected designation of origin (PDO) FR Collioure Wine with a protected designation of origin (PDO) FR Condrieu Wine with a protected designation of origin (PDO) FR CorbiÃ ¨res Wine with a protected designation of origin (PDO) FR Cornas Wine with a protected designation of origin (PDO) FR Corse whether or not followed by Calvi whether or not preceded by "Vin de" Wine with a protected designation of origin (PDO) FR Corse whether or not followed by Coteaux du Cap Corse whether or not preceded by "Vin de" Wine with a protected designation of origin (PDO) FR Corse whether or not followed by Figari whether or not preceded by "Vin de" Wine with a protected designation of origin (PDO) FR Corse whether or not followed by Porto-Vecchio whether or not preceded by "Vin de" Wine with a protected designation of origin (PDO) FR Corse whether or not followed by SartÃ ¨ne whether or not preceded by "Vin de" Wine with a protected designation of origin (PDO) FR Corse whether or not preceded by "Vin de" Wine with a protected designation of origin (PDO) FR Corton Wine with a protected designation of origin (PDO) FR Corton-Charlemagne Wine with a protected designation of origin (PDO) FR CostiÃ ¨res de NÃ ®mes Wine with a protected designation of origin (PDO) FR CÃ ´te de Beaune preceded by the name of a smaller geographic unit Wine with a protected designation of origin (PDO) FR CÃ ´te de Beaune-Villages Wine with a protected designation of origin (PDO) FR CÃ ´te de Brouilly Wine with a protected designation of origin (PDO) FR CÃ ´te de Nuits-villages Wine with a protected designation of origin (PDO) FR CÃ ´te roannaise Wine with a protected designation of origin (PDO) FR CÃ ´te RÃ ´tie Wine with a protected designation of origin (PDO) FR Coteaux champenois whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) FR Coteaux d'Aix-en-Provence Wine with a protected designation of origin (PDO) FR Coteaux d'Ancenis followed by the name of the vine variety Wine with a protected designation of origin (PDO) FR Coteaux de Die Wine with a protected designation of origin (PDO) FR Coteaux de l'Aubance whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Coteaux de Pierrevert Wine with a protected designation of origin (PDO) FR Coteaux de Saumur whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Coteaux du Giennois Wine with a protected designation of origin (PDO) FR Coteaux du Languedoc whether or not followed by CabriÃ ¨res Wine with a protected designation of origin (PDO) FR Coteaux du Languedoc whether or not followed by Coteaux de la MÃ ©janelle / La MÃ ©janelle Wine with a protected designation of origin (PDO) FR Coteaux du Languedoc whether or not followed by Coteaux de Saint-Christol / Saint-Christol Wine with a protected designation of origin (PDO) FR Coteaux du Languedoc whether or not followed by Coteaux de VÃ ©rargues / VÃ ©rargues Wine with a protected designation of origin (PDO) FR Coteaux du Languedoc whether or not followed by GrÃ ¨s de Montpellier Wine with a protected designation of origin (PDO) FR Coteaux du Languedoc whether or not followed by La Clape Wine with a protected designation of origin (PDO) FR Coteaux du Languedoc whether or not followed by Montpeyroux Wine with a protected designation of origin (PDO) FR Coteaux du Languedoc whether or not followed by Pic-Saint-Loup Wine with a protected designation of origin (PDO) FR Coteaux du Languedoc whether or not followed by Quatourze Wine with a protected designation of origin (PDO) FR Coteaux du Languedoc whether or not followed by Saint-DrÃ ©zÃ ©ry Wine with a protected designation of origin (PDO) FR Coteaux du Languedoc whether or not followed by Saint-Georges-d'Orques Wine with a protected designation of origin (PDO) FR Coteaux du Languedoc whether or not followed by Saint-Saturnin Wine with a protected designation of origin (PDO) FR Coteaux du Languedoc whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) FR Coteaux du Languedoc whether or not followed by Picpoul-de-Pinet Wine with a protected designation of origin (PDO) FR Coteaux du Layon whether or not followed by Val de Loire whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) FR Coteaux du Layon Chaume whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Coteaux du Loir whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Coteaux du Lyonnais Wine with a protected designation of origin (PDO) FR Coteaux du Quercy Wine with a protected designation of origin (PDO) FR Coteaux du Tricastin Wine with a protected designation of origin (PDO) FR Coteaux du VendÃ ´mois whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Coteaux varois Wine with a protected designation of origin (PDO) FR CÃ ´tes Canon Fronsac Equivalent term: Canon Fronsac Wine with a protected designation of origin (PDO) FR CÃ ´tes d'Auvergne whether or not followed by Boudes Wine with a protected designation of origin (PDO) FR CÃ ´tes d'Auvergne whether or not followed by Chanturgue Wine with a protected designation of origin (PDO) FR CÃ ´tes d'Auvergne whether or not followed by ChÃ ¢teaugay Wine with a protected designation of origin (PDO) FR CÃ ´tes d'Auvergne whether or not followed by Corent Wine with a protected designation of origin (PDO) FR CÃ ´tes d'Auvergne whether or not followed by Madargue Wine with a protected designation of origin (PDO) FR CÃ ´tes de Bergerac Wine with a protected designation of origin (PDO) FR CÃ ´tes de Blaye Wine with a protected designation of origin (PDO) FR CÃ ´tes de Bordeaux Saint-Macaire Wine with a protected designation of origin (PDO) FR CÃ ´tes de Castillon Wine with a protected designation of origin (PDO) FR CÃ ´tes de Duras Wine with a protected designation of origin (PDO) FR CÃ ´tes de Millau Wine with a protected designation of origin (PDO) FR CÃ ´tes de Montravel Wine with a protected designation of origin (PDO) FR CÃ ´tes de Provence Wine with a protected designation of origin (PDO) FR CÃ ´tes de Saint-Mont Wine with a protected designation of origin (PDO) FR CÃ ´tes de Toul Wine with a protected designation of origin (PDO) FR CÃ ´tes du Brulhois Wine with a protected designation of origin (PDO) FR CÃ ´tes du Forez Wine with a protected designation of origin (PDO) FR CÃ ´tes du Jura whether or not followed by "mousseux" Wine with a protected designation of origin (PDO) FR CÃ ´tes du LubÃ ©ron Wine with a protected designation of origin (PDO) FR CÃ ´tes du Marmandais Wine with a protected designation of origin (PDO) FR CÃ ´tes du RhÃ ´ne Wine with a protected designation of origin (PDO) FR CÃ ´tes du Roussillon Wine with a protected designation of origin (PDO) FR CÃ ´tes du Roussillon Villages whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) FR CÃ ´tes du Ventoux Wine with a protected designation of origin (PDO) FR CÃ ´tes du Vivarais Wine with a protected designation of origin (PDO) FR Cour-Cheverny whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR CrÃ ©mant d'Alsace Wine with a protected designation of origin (PDO) FR CrÃ ©mant de Bordeaux Wine with a protected designation of origin (PDO) FR CrÃ ©mant de Bourgogne Wine with a protected designation of origin (PDO) FR CrÃ ©mant de Die Wine with a protected designation of origin (PDO) FR CrÃ ©mant de Limoux Wine with a protected designation of origin (PDO) FR CrÃ ©mant de Loire Wine with a protected designation of origin (PDO) FR CrÃ ©mant du Jura Wine with a protected designation of origin (PDO) FR CrÃ ©py Wine with a protected designation of origin (PDO) FR Criots-BÃ ¢tard-Montrachet Wine with a protected designation of origin (PDO) FR Crozes-Hermitage Equivalent term: Crozes-Ermitage Wine with a protected designation of origin (PDO) FR Ã chezeaux Wine with a protected designation of origin (PDO) FR Entre-Deux-Mers Wine with a protected designation of origin (PDO) FR Entre-Deux-Mers-Haut-Benauge Wine with a protected designation of origin (PDO) FR FaugÃ ¨res Wine with a protected designation of origin (PDO) FR Fiefs VendÃ ©ens whether or not followed by Brem Wine with a protected designation of origin (PDO) FR Fiefs VendÃ ©ens whether or not followed by Mareuil Wine with a protected designation of origin (PDO) FR Fiefs VendÃ ©ens whether or not followed by Pissotte Wine with a protected designation of origin (PDO) FR Fiefs VendÃ ©ens whether or not followed by Vix Wine with a protected designation of origin (PDO) FR Fitou Wine with a protected designation of origin (PDO) FR Fixin Wine with a protected designation of origin (PDO) FR Fleurie Wine with a protected designation of origin (PDO) FR Floc de Gascogne Wine with a protected designation of origin (PDO) FR Fronsac Wine with a protected designation of origin (PDO) FR Frontignan whether or not preceded by "Muscat de" or "Vin de" Wine with a protected designation of origin (PDO) FR Fronton Wine with a protected designation of origin (PDO) FR Gaillac whether or not followed by "mousseux" Wine with a protected designation of origin (PDO) FR Gaillac premiÃ ¨res cÃ ´tes Wine with a protected designation of origin (PDO) FR Gevrey-Chambertin Wine with a protected designation of origin (PDO) FR Gigondas Wine with a protected designation of origin (PDO) FR Givry Wine with a protected designation of origin (PDO) FR Grand Roussillon whether or not followed by "Rancio" Wine with a protected designation of origin (PDO) FR Grand-Ã chezeaux Wine with a protected designation of origin (PDO) FR Graves whether or not followed by "supÃ ©rieures" Wine with a protected designation of origin (PDO) FR Graves de Vayres Wine with a protected designation of origin (PDO) FR Griotte-Chambertin Wine with a protected designation of origin (PDO) FR Gros plant du Pays nantais Wine with a protected designation of origin (PDO) FR Haut-MÃ ©doc Wine with a protected designation of origin (PDO) FR Haut-Montravel Wine with a protected designation of origin (PDO) FR Haut-Poitou Wine with a protected designation of origin (PDO) FR Hermitage Equivalent term: l'Hermitage / Ermitage / l'Ermitage Wine with a protected designation of origin (PDO) FR Irancy Wine with a protected designation of origin (PDO) FR IroulÃ ©guy Wine with a protected designation of origin (PDO) FR JasniÃ ¨res whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR JuliÃ ©nas Wine with a protected designation of origin (PDO) FR JuranÃ §on whether or not followed by "sec" Wine with a protected designation of origin (PDO) FR L'Ã toile whether or not followed by "mousseux" Wine with a protected designation of origin (PDO) FR La Grande Rue Wine with a protected designation of origin (PDO) FR Ladoix whether or not followed by "CÃ ´te de Beaune" or "CÃ ´te de Beaune-Villages" Wine with a protected designation of origin (PDO) FR Lalande de Pomerol Wine with a protected designation of origin (PDO) FR LatriciÃ ¨res-Chambertin Wine with a protected designation of origin (PDO) FR Les Baux de Provence Wine with a protected designation of origin (PDO) FR Limoux Wine with a protected designation of origin (PDO) FR Lirac Wine with a protected designation of origin (PDO) FR Listrac-MÃ ©doc Wine with a protected designation of origin (PDO) FR Loupiac Wine with a protected designation of origin (PDO) FR Lussac-Saint-Ã milion Wine with a protected designation of origin (PDO) FR MÃ ¢con whether or not followed by the name of a smaller geographical unit whether or not followed by "SupÃ ©rieur" or "Villages" Equivalent term: Pinot-Chardonnay-MÃ ¢con Wine with a protected designation of origin (PDO) FR Macvin du Jura Wine with a protected designation of origin (PDO) FR Madiran Wine with a protected designation of origin (PDO) FR MalepÃ ¨re Wine with a protected designation of origin (PDO) FR Maranges whether or not followed by Clos de la BoutiÃ ¨re Wine with a protected designation of origin (PDO) FR Maranges whether or not followed by La Croix Moines Wine with a protected designation of origin (PDO) FR Maranges whether or not followed by La FussiÃ ¨re Wine with a protected designation of origin (PDO) FR Maranges whether or not followed by Le Clos des LoyÃ ¨res Wine with a protected designation of origin (PDO) FR Maranges whether or not followed by Le Clos des Rois Wine with a protected designation of origin (PDO) FR Maranges whether or not followed by Les Clos Roussots Wine with a protected designation of origin (PDO) FR Maranges whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) FR Maranges whether or not followed by "CÃ ´te de Beaune" or "CÃ ´te de Beaune-Villages" Wine with a protected designation of origin (PDO) FR Marcillac Wine with a protected designation of origin (PDO) FR Margaux Wine with a protected designation of origin (PDO) FR Marsannay whether or not followed by "rosÃ ©" Wine with a protected designation of origin (PDO) FR Maury whether or not followed by "Rancio" Wine with a protected designation of origin (PDO) FR Mazis-Chambertin Wine with a protected designation of origin (PDO) FR MazoyÃ ¨res-Chambertin Wine with a protected designation of origin (PDO) FR MÃ ©doc Wine with a protected designation of origin (PDO) FR Menetou-Salon whether or not followed by the name of a smaller geographical unit whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Mercurey Wine with a protected designation of origin (PDO) FR Meursault whether or not followed by "CÃ ´te de Beaune" or "CÃ ´te de Beaune-Villages" Wine with a protected designation of origin (PDO) FR Minervois Wine with a protected designation of origin (PDO) FR Minervois-La-LiviniÃ ¨re Wine with a protected designation of origin (PDO) FR Monbazillac Wine with a protected designation of origin (PDO) FR Montagne Saint-Ã milion Wine with a protected designation of origin (PDO) FR Montagny Wine with a protected designation of origin (PDO) FR MonthÃ ©lie whether or not followed by "CÃ ´te de Beaune" or "CÃ ´te de Beaune-Villages" Wine with a protected designation of origin (PDO) FR Montlouis-sur-Loire whether or not followed by Val de Loire whether or not followed by "mousseux" or "pÃ ©tillant" Wine with a protected designation of origin (PDO) FR Montrachet Wine with a protected designation of origin (PDO) FR Montravel Wine with a protected designation of origin (PDO) FR Morey-Saint-Denis Wine with a protected designation of origin (PDO) FR Morgon Wine with a protected designation of origin (PDO) FR Moselle Wine with a protected designation of origin (PDO) FR Moulin-Ã -Vent Wine with a protected designation of origin (PDO) FR Moulis Equivalent term: Moulis-en-MÃ ©doc Wine with a protected designation of origin (PDO) FR Muscadet whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Muscadet-Coteaux de la Loire whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Muscadet-CÃ ´tes de Grandlieu whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Muscadet-SÃ ¨vre et Maine whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Muscat de Beaumes-de-Venise Wine with a protected designation of origin (PDO) FR Muscat de Lunel Wine with a protected designation of origin (PDO) FR Muscat de Mireval Wine with a protected designation of origin (PDO) FR Muscat de Saint-Jean-de-Minvervois Wine with a protected designation of origin (PDO) FR Muscat du Cap Corse Wine with a protected designation of origin (PDO) FR Musigny Wine with a protected designation of origin (PDO) FR NÃ ©ac Wine with a protected designation of origin (PDO) FR Nuits Equivalent term: Nuits-Saint-Georges Wine with a protected designation of origin (PDO) FR OrlÃ ©ans whether or not followed by ClÃ ©ry Wine with a protected designation of origin (PDO) FR Pacherenc du Vic-Bilh whether or not followed by "sec" Wine with a protected designation of origin (PDO) FR Palette Wine with a protected designation of origin (PDO) FR Patrimonio Wine with a protected designation of origin (PDO) FR Pauillac Wine with a protected designation of origin (PDO) FR PÃ ©charmant Wine with a protected designation of origin (PDO) FR Pernand-Vergelesses whether or not followed by "CÃ ´te de Beaune" or "CÃ ´te de Beaune-Villages" Wine with a protected designation of origin (PDO) FR Pessac-LÃ ©ognan Wine with a protected designation of origin (PDO) FR Petit Chablis whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) FR Pineau des Charentes Equivalent term: Pineau Charentais Wine with a protected designation of origin (PDO) FR Pomerol Wine with a protected designation of origin (PDO) FR Pommard Wine with a protected designation of origin (PDO) FR Pouilly-FuissÃ © Wine with a protected designation of origin (PDO) FR Pouilly-LochÃ © Wine with a protected designation of origin (PDO) FR Pouilly-sur-Loire whether or not followed by Val de Loire Equivalent term: Blanc FumÃ © de Pouilly / Pouilly-FumÃ © Wine with a protected designation of origin (PDO) FR Pouilly-Vinzelles Wine with a protected designation of origin (PDO) FR PremiÃ ¨res CÃ ´tes de Blaye Wine with a protected designation of origin (PDO) FR PremiÃ ¨res CÃ ´tes de Bordeaux whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) FR Puisseguin-Saint-Ã milion Wine with a protected designation of origin (PDO) FR Puligny-Montrachet whether or not followed by "CÃ ´te de Beaune" or "CÃ ´te de Beaune-Villages" Wine with a protected designation of origin (PDO) FR Quarts de Chaume whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Quincy whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Rasteau whether or not followed by "Rancio" Wine with a protected designation of origin (PDO) FR RÃ ©gniÃ © Wine with a protected designation of origin (PDO) FR Reuilly whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Richebourg Wine with a protected designation of origin (PDO) FR Rivesaltes whether or not followed by "Rancio" whether or not preceded by "Muscat" Wine with a protected designation of origin (PDO) FR RomanÃ ©e (La) Wine with a protected designation of origin (PDO) FR RomanÃ ©e Contie Wine with a protected designation of origin (PDO) FR RomanÃ ©e Saint-Vivant Wine with a protected designation of origin (PDO) FR RosÃ © de Loire whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR RosÃ © des Riceys Wine with a protected designation of origin (PDO) FR Rosette Wine with a protected designation of origin (PDO) FR RosÃ © d'Anjou Wine with a protected designation of origin (PDO) FR Roussette de Savoie whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) FR Ruchottes-Chambertin Wine with a protected designation of origin (PDO) FR Rully Wine with a protected designation of origin (PDO) FR Saint-Sardos Wine with a protected designation of origin (PDO) FR Saint-Amour Wine with a protected designation of origin (PDO) FR Saint-Aubin whether or not followed by "CÃ ´te de Beaune" or "CÃ ´te de Beaune-Villages" Wine with a protected designation of origin (PDO) FR Saint-Bris Wine with a protected designation of origin (PDO) FR Saint-Chinian Wine with a protected designation of origin (PDO) FR Saint-Ã milion Wine with a protected designation of origin (PDO) FR Saint-Ã milion Grand Cru Wine with a protected designation of origin (PDO) FR Saint-EstÃ ¨phe Wine with a protected designation of origin (PDO) FR Saint-Georges-Saint-Ã milion Wine with a protected designation of origin (PDO) FR Saint-Joseph Wine with a protected designation of origin (PDO) FR Saint-Julien Wine with a protected designation of origin (PDO) FR Saint Mont Wine with a protected designation of origin (PDO) FR Saint-Nicolas-de-Bourgueil whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Saint-PÃ ©ray whether or not followed by "mousseux" Wine with a protected designation of origin (PDO) FR Saint-PourÃ §ain Wine with a protected designation of origin (PDO) FR Saint-Romain whether or not followed by "CÃ ´te de Beaune" or "CÃ ´te de Beaune-Villages" Wine with a protected designation of origin (PDO) FR Saint-VÃ ©ran Wine with a protected designation of origin (PDO) FR Sainte-Croix du Mont Wine with a protected designation of origin (PDO) FR Sainte-Foy Bordeaux Wine with a protected designation of origin (PDO) FR Sancerre Wine with a protected designation of origin (PDO) FR Santenay whether or not followed by "CÃ ´te de Beaune" or "CÃ ´te de Beaune-Villages" Wine with a protected designation of origin (PDO) FR Saumur whether or not followed by Val de Loire whether or not followed by "mousseux" or "pÃ ©tillant" Wine with a protected designation of origin (PDO) FR Saumur-Champigny whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Saussignac Wine with a protected designation of origin (PDO) FR Sauternes Wine with a protected designation of origin (PDO) FR SavenniÃ ¨res whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR SavenniÃ ¨res-CoulÃ ©e de Serrant whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR SavenniÃ ¨res-Roche-aux-Moines whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Savigny-les-Beaune whether or not followed by "CÃ ´te de Beaune" or "CÃ ´te de Beaune-Villages" Equivalent term: Savigny Wine with a protected designation of origin (PDO) FR Seyssel whether or not followed by "mousseux" Wine with a protected designation of origin (PDO) FR TÃ ¢che (La) Wine with a protected designation of origin (PDO) FR Tavel Wine with a protected designation of origin (PDO) FR Touraine whether or not followed by Val de Loire whether or not followed by "mousseux" or "pÃ ©tillant" Wine with a protected designation of origin (PDO) FR Touraine Amboise whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Touraine Azay-le-Rideau whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Touraine Mestand whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Touraine Noble JouÃ © whether or not followed by Val de Loire Wine with a protected designation of origin (PDO) FR Tursan Wine with a protected designation of origin (PDO) FR Vacqueyras Wine with a protected designation of origin (PDO) FR ValenÃ §ay Wine with a protected designation of origin (PDO) FR Vin d'Entraygues et du Fel Wine with a protected designation of origin (PDO) FR Vin d'Estaing Wine with a protected designation of origin (PDO) FR Vin de Lavilledieu Wine with a protected designation of origin (PDO) FR Vin de Savoie whether or not followed by the name of a smaller geographical unit whether or not followed by "mousseux" or "pÃ ©tillant" Wine with a protected designation of origin (PDO) FR Vins du Thouarsais Wine with a protected designation of origin (PDO) FR Vins Fins de la CÃ ´te de Nuits Wine with a protected designation of origin (PDO) FR VirÃ ©-ClessÃ © Wine with a protected designation of origin (PDO) FR Volnay Wine with a protected designation of origin (PDO) FR Volnay Santenots Wine with a protected designation of origin (PDO) FR Vosnes RomanÃ ©e Wine with a protected designation of origin (PDO) FR Vougeot Wine with a protected designation of origin (PDO) FR Vouvray whether or not followed by Val de Loire whether or not followed by "mousseux" or "pÃ ©tillant" Wine with a protected designation of origin (PDO) FR Agenais Wine with a protected geographical indication (PGI) FR Aigues Wine with a protected geographical indication (PGI) FR Ain Wine with a protected geographical indication (PGI) FR Allier Wine with a protected geographical indication (PGI) FR Allobrogie Wine with a protected geographical indication (PGI) FR Alpes de Haute Provence Wine with a protected geographical indication (PGI) FR Alpes Maritimes Wine with a protected geographical indication (PGI) FR Alpilles Wine with a protected geographical indication (PGI) FR ArdÃ ¨che Wine with a protected geographical indication (PGI) FR Argens Wine with a protected geographical indication (PGI) FR AriÃ ¨ge Wine with a protected geographical indication (PGI) FR Aude Wine with a protected geographical indication (PGI) FR Aveyron Wine with a protected geographical indication (PGI) FR Balmes Dauphinoises Wine with a protected geographical indication (PGI) FR BÃ ©novie Wine with a protected geographical indication (PGI) FR BÃ ©range Wine with a protected geographical indication (PGI) FR Bessan Wine with a protected geographical indication (PGI) FR Bigorre Wine with a protected geographical indication (PGI) FR Bouches du RhÃ ´ne Wine with a protected geographical indication (PGI) FR Bourbonnais Wine with a protected geographical indication (PGI) FR Calvados Wine with a protected geographical indication (PGI) FR Cassan Wine with a protected geographical indication (PGI) FR Cathare Wine with a protected geographical indication (PGI) FR Caux Wine with a protected geographical indication (PGI) FR Cessenon Wine with a protected geographical indication (PGI) FR CÃ ©vennes whether or not followed by Mont Bouquet Wine with a protected geographical indication (PGI) FR Charentais whether or not followed by Ile d'OlÃ ©ron Wine with a protected geographical indication (PGI) FR Charentais whether or not followed by Ile de RÃ © Wine with a protected geographical indication (PGI) FR Charentais whether or not followed by Saint Sornin Wine with a protected geographical indication (PGI) FR Charente Wine with a protected geographical indication (PGI) FR Charentes Maritimes Wine with a protected geographical indication (PGI) FR Cher Wine with a protected geographical indication (PGI) FR CitÃ © de Carcassonne Wine with a protected geographical indication (PGI) FR Collines de la Moure Wine with a protected geographical indication (PGI) FR Collines Rhodaniennes Wine with a protected geographical indication (PGI) FR ComtÃ © de Grignan Wine with a protected geographical indication (PGI) FR ComtÃ © Tolosan Wine with a protected geographical indication (PGI) FR ComtÃ ©s Rhodaniens Wine with a protected geographical indication (PGI) FR CorrÃ ¨ze Wine with a protected geographical indication (PGI) FR CÃ ´te Vermeille Wine with a protected geographical indication (PGI) FR Coteaux Charitois Wine with a protected geographical indication (PGI) FR Coteaux de Bessilles Wine with a protected geographical indication (PGI) FR Coteaux de CÃ ¨ze Wine with a protected geographical indication (PGI) FR Coteaux de Coiffy Wine with a protected geographical indication (PGI) FR Coteaux de Fontcaude Wine with a protected geographical indication (PGI) FR Coteaux de Glanes Wine with a protected geographical indication (PGI) FR Coteaux de l'ArdÃ ¨che Wine with a protected geographical indication (PGI) FR Coteaux de la Cabrerisse Wine with a protected geographical indication (PGI) FR Coteaux de Laurens Wine with a protected geographical indication (PGI) FR Coteaux de l'Auxois Wine with a protected geographical indication (PGI) FR Coteaux de Miramont Wine with a protected geographical indication (PGI) FR Coteaux de MontÃ ©limar Wine with a protected geographical indication (PGI) FR Coteaux de Murviel Wine with a protected geographical indication (PGI) FR Coteaux de Narbonne Wine with a protected geographical indication (PGI) FR Coteaux de Peyriac Wine with a protected geographical indication (PGI) FR Coteaux de Tannay Wine with a protected geographical indication (PGI) FR Coteaux des Baronnies Wine with a protected geographical indication (PGI) FR Coteaux du Cher et de l'Arnon Wine with a protected geographical indication (PGI) FR Coteaux du GrÃ ©sivaudan Wine with a protected geographical indication (PGI) FR Coteaux du Libron Wine with a protected geographical indication (PGI) FR Coteaux du Littoral Audois Wine with a protected geographical indication (PGI) FR Coteaux du Pont du Gard Wine with a protected geographical indication (PGI) FR Coteaux du Salagou Wine with a protected geographical indication (PGI) FR Coteaux du Verdon Wine with a protected geographical indication (PGI) FR Coteaux d'Enserune Wine with a protected geographical indication (PGI) FR Coteaux et Terrasses de Montauban Wine with a protected geographical indication (PGI) FR Coteaux Flaviens Wine with a protected geographical indication (PGI) FR CÃ ´tes Catalanes Wine with a protected geographical indication (PGI) FR CÃ ´tes de Ceressou Wine with a protected geographical indication (PGI) FR CÃ ´tes de Gascogne Wine with a protected geographical indication (PGI) FR CÃ ´tes de Lastours Wine with a protected geographical indication (PGI) FR CÃ ´tes de Meuse Wine with a protected geographical indication (PGI) FR CÃ ´tes de Montestruc Wine with a protected geographical indication (PGI) FR CÃ ´tes de PÃ ©rignan Wine with a protected geographical indication (PGI) FR CÃ ´tes de Prouilhe Wine with a protected geographical indication (PGI) FR CÃ ´tes de Thau Wine with a protected geographical indication (PGI) FR CÃ ´tes de Thongue Wine with a protected geographical indication (PGI) FR CÃ ´tes du Brian Wine with a protected geographical indication (PGI) FR CÃ ´tes du Condomois Wine with a protected geographical indication (PGI) FR CÃ ´tes du Tarn Wine with a protected geographical indication (PGI) FR CÃ ´tes du Vidourle Wine with a protected geographical indication (PGI) FR Creuse Wine with a protected geographical indication (PGI) FR Cucugnan Wine with a protected geographical indication (PGI) FR Deux-SÃ ¨vres Wine with a protected geographical indication (PGI) FR Dordogne Wine with a protected geographical indication (PGI) FR Doubs Wine with a protected geographical indication (PGI) FR DrÃ ´me Wine with a protected geographical indication (PGI) FR DuchÃ © d'UzÃ ¨s Wine with a protected geographical indication (PGI) FR Franche-ComtÃ © whether or not followed by Coteaux de Champlitte Wine with a protected geographical indication (PGI) FR Gard Wine with a protected geographical indication (PGI) FR Gers Wine with a protected geographical indication (PGI) FR Haute VallÃ ©e de l'Orb Wine with a protected geographical indication (PGI) FR Haute VallÃ ©e de l'Aude Wine with a protected geographical indication (PGI) FR Haute-Garonne Wine with a protected geographical indication (PGI) FR Haute-Marne Wine with a protected geographical indication (PGI) FR Haute-SaÃ ´ne Wine with a protected geographical indication (PGI) FR Haute-Vienne Wine with a protected geographical indication (PGI) FR Hauterive whether or not followed by Coteaux du TermenÃ ¨s Wine with a protected geographical indication (PGI) FR Hauterive whether or not followed by CÃ ´tes de LÃ ©zignan Wine with a protected geographical indication (PGI) FR Hauterive whether or not followed by Val d'Orbieu Wine with a protected geographical indication (PGI) FR Hautes-Alpes Wine with a protected geographical indication (PGI) FR Hautes-PyrÃ ©nÃ ©es Wine with a protected geographical indication (PGI) FR Hauts de Badens Wine with a protected geographical indication (PGI) FR HÃ ©rault Wine with a protected geographical indication (PGI) FR Ã le de BeautÃ © Wine with a protected geographical indication (PGI) FR Indre Wine with a protected geographical indication (PGI) FR Indre et Loire Wine with a protected geographical indication (PGI) FR IsÃ ¨re Wine with a protected geographical indication (PGI) FR Landes Wine with a protected geographical indication (PGI) FR Loir et Cher Wine with a protected geographical indication (PGI) FR Loire-Atlantique Wine with a protected geographical indication (PGI) FR Loiret Wine with a protected geographical indication (PGI) FR Lot Wine with a protected geographical indication (PGI) FR Lot et Garonne Wine with a protected geographical indication (PGI) FR Maine et Loire Wine with a protected geographical indication (PGI) FR Maures Wine with a protected geographical indication (PGI) FR MÃ ©diterranÃ ©e Wine with a protected geographical indication (PGI) FR Meuse Wine with a protected geographical indication (PGI) FR Mont Baudile Wine with a protected geographical indication (PGI) FR Mont-Caume Wine with a protected geographical indication (PGI) FR Monts de la Grage Wine with a protected geographical indication (PGI) FR NiÃ ¨vre Wine with a protected geographical indication (PGI) FR Oc Wine with a protected geographical indication (PGI) FR PÃ ©rigord whether or not followed by Vin de Domme Wine with a protected geographical indication (PGI) FR Petite Crau Wine with a protected geographical indication (PGI) FR PrincipautÃ © d'Orange Wine with a protected geographical indication (PGI) FR Puy de DÃ ´me Wine with a protected geographical indication (PGI) FR PyrÃ ©nÃ ©es Orientales Wine with a protected geographical indication (PGI) FR PyrÃ ©nÃ ©es-Atlantiques Wine with a protected geographical indication (PGI) FR Sables du Golfe du Lion Wine with a protected geographical indication (PGI) FR Saint-Guilhem-le-DÃ ©sert Wine with a protected geographical indication (PGI) FR Sainte Baume Wine with a protected geographical indication (PGI) FR Sainte Marie la Blanche Wine with a protected geographical indication (PGI) FR SaÃ ´ne et Loire Wine with a protected geographical indication (PGI) FR Sarthe Wine with a protected geographical indication (PGI) FR Seine et Marne Wine with a protected geographical indication (PGI) FR Tarn Wine with a protected geographical indication (PGI) FR Tarn et Garonne Wine with a protected geographical indication (PGI) FR Terroirs Landais whether or not followed by Coteaux de Chalosse Wine with a protected geographical indication (PGI) FR Terroirs Landais whether or not followed by CÃ ´tes de L'Adour Wine with a protected geographical indication (PGI) FR Terroirs Landais whether or not followed by Sables de l'OcÃ ©an Wine with a protected geographical indication (PGI) FR Terroirs Landais whether or not followed by Sables Fauves Wine with a protected geographical indication (PGI) FR ThÃ ©zac-Perricard Wine with a protected geographical indication (PGI) FR Torgan Wine with a protected geographical indication (PGI) FR UrfÃ © Wine with a protected geographical indication (PGI) FR Val de Cesse Wine with a protected geographical indication (PGI) FR Val de Dagne Wine with a protected geographical indication (PGI) FR Val de Loire Wine with a protected geographical indication (PGI) FR Val de Montferrand Wine with a protected geographical indication (PGI) FR VallÃ ©e du Paradis Wine with a protected geographical indication (PGI) FR Var Wine with a protected geographical indication (PGI) FR Vaucluse Wine with a protected geographical indication (PGI) FR Vaunage Wine with a protected geographical indication (PGI) FR VendÃ ©e Wine with a protected geographical indication (PGI) FR VicomtÃ © d'Aumelas Wine with a protected geographical indication (PGI) FR Vienne Wine with a protected geographical indication (PGI) FR Vistrenque Wine with a protected geographical indication (PGI) FR Yonne Wine with a protected geographical indication (PGI) IT Aglianico del Taburno Equivalent term: Taburno Wine with a protected designation of origin (PDO) IT Aglianico del Vulture Wine with a protected designation of origin (PDO) IT Albana di Romagna Wine with a protected designation of origin (PDO) IT Albugnano Wine with a protected designation of origin (PDO) IT Alcamo Wine with a protected designation of origin (PDO) IT Aleatico di Gradoli Wine with a protected designation of origin (PDO) IT Aleatico di Puglia Wine with a protected designation of origin (PDO) IT Alezio Wine with a protected designation of origin (PDO) IT Alghero Wine with a protected designation of origin (PDO) IT Alta Langa Wine with a protected designation of origin (PDO) IT Alto Adige followed by Colli di Bolzano Equivalent term: SÃ ¼dtiroler Bozner Leiten Wine with a protected designation of origin (PDO) IT Alto Adige followed by Meranese di collina Equivalent term: Alto Adige Meranese / SÃ ¼dtirol Meraner HÃ ¼gel / SÃ ¼dtirol Meraner Wine with a protected designation of origin (PDO) IT Alto Adige followed by Santa Maddalena Equivalent term: SÃ ¼dtiroler St.Magdalener Wine with a protected designation of origin (PDO) IT Alto Adige followed by Terlano Equivalent term: SÃ ¼dtirol Terlaner Wine with a protected designation of origin (PDO) IT Alto Adige followed by Valle Isarco Equivalent term: SÃ ¼dtiroler Eisacktal / Eisacktaler Wine with a protected designation of origin (PDO) IT Alto Adige followed by Valle Venosta Equivalent term: SÃ ¼dtirol Vinschgau Wine with a protected designation of origin (PDO) IT Alto Adige Equivalent term: dell'Alto Adige / SÃ ¼dtirol / SÃ ¼dtiroler Wine with a protected designation of origin (PDO) IT Alto Adige or dell'Alto Adige whether or not followed by Bressanone Equivalent term: dell'Alto Adige SÃ ¼dtirol or SÃ ¼dtiroler Brixner Wine with a protected designation of origin (PDO) IT Alto Adige or dell'Alto Adige whether or not followed by Burgraviato Equivalent term: dell'Alto Adige SÃ ¼dtirol or SÃ ¼dtiroler Buggrafler Wine with a protected designation of origin (PDO) IT Ansonica Costa dell'Argentario Wine with a protected designation of origin (PDO) IT Aprilia Wine with a protected designation of origin (PDO) IT Arborea Wine with a protected designation of origin (PDO) IT Arcole Wine with a protected designation of origin (PDO) IT Assisi Wine with a protected designation of origin (PDO) IT Asti whether or not followed by "spumante" or preceded by "Moscato d"' Wine with a protected designation of origin (PDO) IT Atina Wine with a protected designation of origin (PDO) IT Aversa Wine with a protected designation of origin (PDO) IT Bagnoli di Sopra Equivalent term: Bagnoli Wine with a protected designation of origin (PDO) IT Barbaresco Wine with a protected designation of origin (PDO) IT Barbera d'Alba Wine with a protected designation of origin (PDO) IT Barbera d'Asti whether or not followed by Colli Astiani o Astiano Wine with a protected designation of origin (PDO) IT Barbera d'Asti whether or not followed by Nizza Wine with a protected designation of origin (PDO) IT Barbera d'Asti whether or not followed by Tinella Wine with a protected designation of origin (PDO) IT Barbera del Monferrato Wine with a protected designation of origin (PDO) IT Barbera del Monferrato Superiore Wine with a protected designation of origin (PDO) IT Barco Reale di Carmignano Equivalent term: Rosato di Carmignano / Vin santo di Carmignano / Vin Santo di Carmignano occhio di pernice Wine with a protected designation of origin (PDO) IT Bardolino Wine with a protected designation of origin (PDO) IT Bardolino Superiore Wine with a protected designation of origin (PDO) IT Barolo Wine with a protected designation of origin (PDO) IT Bianchello del Metauro Wine with a protected designation of origin (PDO) IT Bianco Capena Wine with a protected designation of origin (PDO) IT Bianco dell'Empolese Wine with a protected designation of origin (PDO) IT Bianco della Valdinievole Wine with a protected designation of origin (PDO) IT Bianco di Custoza Equivalent term: Custoza Wine with a protected designation of origin (PDO) IT Bianco di Pitigliano Wine with a protected designation of origin (PDO) IT Bianco Pisano di San TorpÃ ¨ Wine with a protected designation of origin (PDO) IT Biferno Wine with a protected designation of origin (PDO) IT Bivongi Wine with a protected designation of origin (PDO) IT Boca Wine with a protected designation of origin (PDO) IT Bolgheri whether or not followed by Sassicaia Wine with a protected designation of origin (PDO) IT Bosco Eliceo Wine with a protected designation of origin (PDO) IT Botticino Wine with a protected designation of origin (PDO) IT Brachetto d'Acqui Equivalent term: Acqui Wine with a protected designation of origin (PDO) IT Bramaterra Wine with a protected designation of origin (PDO) IT Breganze Wine with a protected designation of origin (PDO) IT Brindisi Wine with a protected designation of origin (PDO) IT Brunello di Montalcino Wine with a protected designation of origin (PDO) IT Cacc'e' mmitte di Lucera Wine with a protected designation of origin (PDO) IT Cagnina di Romagna Wine with a protected designation of origin (PDO) IT Campi Flegrei Wine with a protected designation of origin (PDO) IT Campidano di Terralba Equivalent term: Terralba Wine with a protected designation of origin (PDO) IT Canavese Wine with a protected designation of origin (PDO) IT Candia dei Colli Apuani Wine with a protected designation of origin (PDO) IT Cannonau di Sardegna whether or not followed by Capo Ferrato Wine with a protected designation of origin (PDO) IT Cannonau di Sardegna whether or not followed by Jerzu Wine with a protected designation of origin (PDO) IT Cannonau di Sardegna whether or not followed by Oliena / Nepente di Oliena Wine with a protected designation of origin (PDO) IT Capalbio Wine with a protected designation of origin (PDO) IT Capri Wine with a protected designation of origin (PDO) IT Capriano del Colle Wine with a protected designation of origin (PDO) IT Carema Wine with a protected designation of origin (PDO) IT Carignano del Sulcis Wine with a protected designation of origin (PDO) IT Carmignano Wine with a protected designation of origin (PDO) IT Carso Wine with a protected designation of origin (PDO) IT Castel del Monte Wine with a protected designation of origin (PDO) IT Castel San Lorenzo Wine with a protected designation of origin (PDO) IT Casteller Wine with a protected designation of origin (PDO) IT Castelli Romani Wine with a protected designation of origin (PDO) IT Cellatica Wine with a protected designation of origin (PDO) IT Cerasuolo di Vittoria Wine with a protected designation of origin (PDO) IT Cerveteri Wine with a protected designation of origin (PDO) IT Cesanese del Piglio Equivalent term: Piglio Wine with a protected designation of origin (PDO) IT Cesanese di Affile Equivalent term: Affile Wine with a protected designation of origin (PDO) IT Cesanese di Olevano Romano Equivalent term: Olevano Romano Wine with a protected designation of origin (PDO) IT Chianti whether or not followed by Colli Aretini Wine with a protected designation of origin (PDO) IT Chianti whether or not followed by Colli Fiorentini Wine with a protected designation of origin (PDO) IT Chianti whether or not followed by Colli Senesi Wine with a protected designation of origin (PDO) IT Chianti whether or not followed by Colline Pisane Wine with a protected designation of origin (PDO) IT Chianti whether or not followed by Montalbano Wine with a protected designation of origin (PDO) IT Chianti whether or not followed by Montespertoli Wine with a protected designation of origin (PDO) IT Chianti whether or not followed by Rufina Wine with a protected designation of origin (PDO) IT Chianti Classico Wine with a protected designation of origin (PDO) IT Cilento Wine with a protected designation of origin (PDO) IT Cinque Terre whether or not followed by Costa da Posa Equivalent term: Cinque Terre SciacchetrÃ Wine with a protected designation of origin (PDO) IT Cinque Terre whether or not followed by Costa de Campu Equivalent term: Cinque Terre SciacchetrÃ Wine with a protected designation of origin (PDO) IT Cinque Terre whether or not followed by Costa de Sera Equivalent term: Cinque Terre SciacchetrÃ Wine with a protected designation of origin (PDO) IT Circeo Wine with a protected designation of origin (PDO) IT CirÃ ² Wine with a protected designation of origin (PDO) IT Cisterna d'Asti Wine with a protected designation of origin (PDO) IT Colli Albani Wine with a protected designation of origin (PDO) IT Colli Altotiberini Wine with a protected designation of origin (PDO) IT Colli Amerini Wine with a protected designation of origin (PDO) IT Colli Asolani - Prosecco Equivalent term: Asolo- Prosecco Wine with a protected designation of origin (PDO) IT Colli Berici Wine with a protected designation of origin (PDO) IT Colli Bolognesi whether or not followed by Colline di Oliveto Wine with a protected designation of origin (PDO) IT Colli Bolognesi whether or not followed by Colline di Riosto Wine with a protected designation of origin (PDO) IT Colli Bolognesi whether or not followed by Colline Marconiane Wine with a protected designation of origin (PDO) IT Colli Bolognesi whether or not followed by Monte San Pietro Wine with a protected designation of origin (PDO) IT Colli Bolognesi whether or not followed by Serravalle Wine with a protected designation of origin (PDO) IT Colli Bolognesi whether or not followed by Terre di Montebudello Wine with a protected designation of origin (PDO) IT Colli Bolognesi whether or not followed by Zola Predosa Wine with a protected designation of origin (PDO) IT Colli Bolognesi whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) IT Colli Bolognesi Classico - Pignoletto Wine with a protected designation of origin (PDO) IT Colli d'Imola Wine with a protected designation of origin (PDO) IT Colli del Trasimeno Equivalent term: Trasimeno Wine with a protected designation of origin (PDO) IT Colli dell'Etruria Centrale Wine with a protected designation of origin (PDO) IT Colli della Sabina Wine with a protected designation of origin (PDO) IT Colli di Conegliano whether or not followed by Fregona Wine with a protected designation of origin (PDO) IT Colli di Conegliano whether or not followed by Refrontolo Wine with a protected designation of origin (PDO) IT Colli di Faenza Wine with a protected designation of origin (PDO) IT Colli di Luni Wine with a protected designation of origin (PDO) IT Colli di Parma Wine with a protected designation of origin (PDO) IT Colli di Rimini Wine with a protected designation of origin (PDO) IT Colli di Scandiano e di Canossa Wine with a protected designation of origin (PDO) IT Colli Etruschi Viterbesi Wine with a protected designation of origin (PDO) IT Colli Euganei Wine with a protected designation of origin (PDO) IT Colli Lanuvini Wine with a protected designation of origin (PDO) IT Colli Maceratesi Wine with a protected designation of origin (PDO) IT Colli Martani Wine with a protected designation of origin (PDO) IT Colli Orientali del Friuli whether or not followed by Cialla Wine with a protected designation of origin (PDO) IT Colli Orientali del Friuli whether or not followed by Rosazzo Wine with a protected designation of origin (PDO) IT Colli Orientali del Friuli whether or not followed by Schiopettino di Prepotto Wine with a protected designation of origin (PDO) IT Colli Orientali del Friuli Picolit whether or not followed by Cialla Wine with a protected designation of origin (PDO) IT Colli Perugini Wine with a protected designation of origin (PDO) IT Colli Pesaresi whether or not followed by Focara Wine with a protected designation of origin (PDO) IT Colli Pesaresi whether or not followed by Roncaglia Wine with a protected designation of origin (PDO) IT Colli Piacentini whether or not followed by Gutturnio Wine with a protected designation of origin (PDO) IT Colli Piacentini whether or not followed by Monterosso Val d'Arda Wine with a protected designation of origin (PDO) IT Colli Piacentini whether or not followed by Val Trebbia Wine with a protected designation of origin (PDO) IT Colli Piacentini whether or not followed by Valnure Wine with a protected designation of origin (PDO) IT Colli Piacentini whether or not followed by Vigoleno Wine with a protected designation of origin (PDO) IT Colli Romagna centrale Wine with a protected designation of origin (PDO) IT Colli Tortonesi Wine with a protected designation of origin (PDO) IT Collina Torinese Wine with a protected designation of origin (PDO) IT Colline di Levanto Wine with a protected designation of origin (PDO) IT Colline Joniche Tarantine Wine with a protected designation of origin (PDO) IT Colline Lucchesi Wine with a protected designation of origin (PDO) IT Colline Novaresi Wine with a protected designation of origin (PDO) IT Colline Saluzzesi Wine with a protected designation of origin (PDO) IT Collio Goriziano Equivalent term: Collio Wine with a protected designation of origin (PDO) IT Conegliano - Valdobbiadene whether or not followed by Cartizze Equivalent term: Conegliano or Valdobbiadene Wine with a protected designation of origin (PDO) IT CÃ ²nero Wine with a protected designation of origin (PDO) IT Contea di Sclafani Wine with a protected designation of origin (PDO) IT Contessa Entellina Wine with a protected designation of origin (PDO) IT Controguerra Wine with a protected designation of origin (PDO) IT Copertino Wine with a protected designation of origin (PDO) IT Cori Wine with a protected designation of origin (PDO) IT Cortese dell'Alto Monferrato Wine with a protected designation of origin (PDO) IT Corti Benedettine del Padovano Wine with a protected designation of origin (PDO) IT Cortona Wine with a protected designation of origin (PDO) IT Costa d'Amalfi whether or not followed by Furore Wine with a protected designation of origin (PDO) IT Costa d'Amalfi whether or not followed by Ravello Wine with a protected designation of origin (PDO) IT Costa d'Amalfi whether or not followed by Tramonti Wine with a protected designation of origin (PDO) IT Coste della Sesia Wine with a protected designation of origin (PDO) IT Curtefranca Wine with a protected designation of origin (PDO) IT Delia Nivolelli Wine with a protected designation of origin (PDO) IT Dolcetto d'Acqui Wine with a protected designation of origin (PDO) IT Dolcetto d'Alba Wine with a protected designation of origin (PDO) IT Dolcetto d'Asti Wine with a protected designation of origin (PDO) IT Dolcetto delle Langhe Monregalesi Wine with a protected designation of origin (PDO) IT Dolcetto di Diano d'Alba Equivalent term: Diano d'Alba Wine with a protected designation of origin (PDO) IT Dolcetto di Dogliani Wine with a protected designation of origin (PDO) IT Dolcetto di Dogliani Superiore Equivalent term: Dogliani Wine with a protected designation of origin (PDO) IT Dolcetto di Ovada Equivalent term: Dolcetto d'Ovada Wine with a protected designation of origin (PDO) IT Dolcetto di Ovada Superiore or Ovada Wine with a protected designation of origin (PDO) IT Donnici Wine with a protected designation of origin (PDO) IT Elba Wine with a protected designation of origin (PDO) IT Eloro whether or not followed by Pachino Wine with a protected designation of origin (PDO) IT Erbaluce di Caluso Equivalent term: Caluso Wine with a protected designation of origin (PDO) IT Erice Wine with a protected designation of origin (PDO) IT Esino Wine with a protected designation of origin (PDO) IT Est!Est!!Est!!! di Montefiascone Wine with a protected designation of origin (PDO) IT Etna Wine with a protected designation of origin (PDO) IT Falerio dei Colli Ascolani Equivalent term: Falerio Wine with a protected designation of origin (PDO) IT Falerno del Massico Wine with a protected designation of origin (PDO) IT Fara Wine with a protected designation of origin (PDO) IT Faro Wine with a protected designation of origin (PDO) IT Fiano di Avellino Wine with a protected designation of origin (PDO) IT Franciacorta Wine with a protected designation of origin (PDO) IT Frascati Wine with a protected designation of origin (PDO) IT Freisa d'Asti Wine with a protected designation of origin (PDO) IT Freisa di Chieri Wine with a protected designation of origin (PDO) IT Friuli Annia Wine with a protected designation of origin (PDO) IT Friuli Aquileia Wine with a protected designation of origin (PDO) IT Friuli Grave Wine with a protected designation of origin (PDO) IT Friuli Isonzo Equivalent term: Isonzo del Friuli Wine with a protected designation of origin (PDO) IT Friuli Latisana Wine with a protected designation of origin (PDO) IT Gabiano Wine with a protected designation of origin (PDO) IT Galatina Wine with a protected designation of origin (PDO) IT Galluccio Wine with a protected designation of origin (PDO) IT Gambellara Wine with a protected designation of origin (PDO) IT Garda Wine with a protected designation of origin (PDO) IT Garda Colli Mantovani Wine with a protected designation of origin (PDO) IT Gattinara Wine with a protected designation of origin (PDO) IT Gavi Equivalent term: Cortese di Gavi Wine with a protected designation of origin (PDO) IT Genazzano Wine with a protected designation of origin (PDO) IT Ghemme Wine with a protected designation of origin (PDO) IT Gioia del Colle Wine with a protected designation of origin (PDO) IT GirÃ ² di Cagliari Wine with a protected designation of origin (PDO) IT Golfo del Tigullio Wine with a protected designation of origin (PDO) IT Gravina Wine with a protected designation of origin (PDO) IT Greco di Bianco Wine with a protected designation of origin (PDO) IT Greco di Tufo Wine with a protected designation of origin (PDO) IT Grignolino d'Asti Wine with a protected designation of origin (PDO) IT Grignolino del Monferrato Casalese Wine with a protected designation of origin (PDO) IT Guardia Sanframondi Equivalent term: Guardiolo Wine with a protected designation of origin (PDO) IT I Terreni di San Severino Wine with a protected designation of origin (PDO) IT Irpinia whether or not followed by Campi Taurasini Wine with a protected designation of origin (PDO) IT Ischia Wine with a protected designation of origin (PDO) IT Lacrima di Morro Equivalent term: Lacrima di Morro d'Alba Wine with a protected designation of origin (PDO) IT Lago di Caldaro Equivalent term: Caldaro / Kalterer / Kalterersee Wine with a protected designation of origin (PDO) IT Lago di Corbara Wine with a protected designation of origin (PDO) IT Lambrusco di Sorbara Wine with a protected designation of origin (PDO) IT Lambrusco Grasparossa di Castelvetro Wine with a protected designation of origin (PDO) IT Lambrusco Mantovano whether or not followed by Oltre Po Mantovano Wine with a protected designation of origin (PDO) IT Lambrusco Mantovano whether or not followed by Viadanese-Sabbionetano Wine with a protected designation of origin (PDO) IT Lambrusco Salamino di Santa Croce Wine with a protected designation of origin (PDO) IT Lamezia Wine with a protected designation of origin (PDO) IT Langhe Wine with a protected designation of origin (PDO) IT Lessona Wine with a protected designation of origin (PDO) IT Leverano Wine with a protected designation of origin (PDO) IT Lison-Pramaggiore Wine with a protected designation of origin (PDO) IT Lizzano Wine with a protected designation of origin (PDO) IT Loazzolo Wine with a protected designation of origin (PDO) IT Locorotondo Wine with a protected designation of origin (PDO) IT Lugana Wine with a protected designation of origin (PDO) IT Malvasia delle Lipari Wine with a protected designation of origin (PDO) IT Malvasia di Bosa Wine with a protected designation of origin (PDO) IT Malvasia di Cagliari Wine with a protected designation of origin (PDO) IT Malvasia di Casorzo d'Asti Equivalent term: Cosorzo / Malvasia di Cosorzo Wine with a protected designation of origin (PDO) IT Malvasia di Castelnuovo Don Bosco Wine with a protected designation of origin (PDO) IT Mamertino di Milazzo Equivalent term: Mamertino Wine with a protected designation of origin (PDO) IT Mandrolisai Wine with a protected designation of origin (PDO) IT Marino Wine with a protected designation of origin (PDO) IT Marsala Wine with a protected designation of origin (PDO) IT Martina Equivalent term: Martina Franca Wine with a protected designation of origin (PDO) IT Matino Wine with a protected designation of origin (PDO) IT Melissa Wine with a protected designation of origin (PDO) IT Menfi whether or not followed by Bonera Wine with a protected designation of origin (PDO) IT Menfi whether or not followed by Feudo dei Fiori Wine with a protected designation of origin (PDO) IT Merlara Wine with a protected designation of origin (PDO) IT Molise Equivalent term: del Molise Wine with a protected designation of origin (PDO) IT Monferrato whether or not followed by Casalese Wine with a protected designation of origin (PDO) IT Monica di Cagliari Wine with a protected designation of origin (PDO) IT Monica di Sardegna Wine with a protected designation of origin (PDO) IT Monreale Wine with a protected designation of origin (PDO) IT Montecarlo Wine with a protected designation of origin (PDO) IT Montecompatri-Colonna Equivalent term: Montecompatri / Colonna Wine with a protected designation of origin (PDO) IT Montecucco Wine with a protected designation of origin (PDO) IT Montefalco Wine with a protected designation of origin (PDO) IT Montefalco Sagrantino Wine with a protected designation of origin (PDO) IT Montello e Colli Asolani Wine with a protected designation of origin (PDO) IT Montepulciano d'Abruzzo whether or not accompanied by Casauria /Terre di Casauria Wine with a protected designation of origin (PDO) IT Montepulciano d'Abruzzo whether or not accompanied by Terre dei Vestini Wine with a protected designation of origin (PDO) IT Montepulciano d'Abruzzo whether or not followed by Colline Teramane Wine with a protected designation of origin (PDO) IT Monteregio di Massa Marittima Wine with a protected designation of origin (PDO) IT Montescudaio Wine with a protected designation of origin (PDO) IT Monti Lessini Equivalent term: Lessini Wine with a protected designation of origin (PDO) IT Morellino di Scansano Wine with a protected designation of origin (PDO) IT Moscadello di Montalcino Wine with a protected designation of origin (PDO) IT Moscato di Cagliari Wine with a protected designation of origin (PDO) IT Moscato di Pantelleria Equivalent term: Passito di Pantelleria / Pantelleria Wine with a protected designation of origin (PDO) IT Moscato di Sardegna whether or not followed by Gallura Wine with a protected designation of origin (PDO) IT Moscato di Sardegna whether or not followed by Tempio Pausania Wine with a protected designation of origin (PDO) IT Moscato di Sardegna whether or not followed by Tempo Wine with a protected designation of origin (PDO) IT Moscato di Siracusa Wine with a protected designation of origin (PDO) IT Moscato di Sorso-Sennori Equivalent term: Moscato di Sorso / Moscato di Sennori Wine with a protected designation of origin (PDO) IT Moscato di Trani Wine with a protected designation of origin (PDO) IT NardÃ ² Wine with a protected designation of origin (PDO) IT Nasco di Cagliari Wine with a protected designation of origin (PDO) IT Nebbiolo d'Alba Wine with a protected designation of origin (PDO) IT Nettuno Wine with a protected designation of origin (PDO) IT Noto Wine with a protected designation of origin (PDO) IT Nuragus di Cagliari Wine with a protected designation of origin (PDO) IT Offida Wine with a protected designation of origin (PDO) IT OltrepÃ ² Pavese Wine with a protected designation of origin (PDO) IT Orcia Wine with a protected designation of origin (PDO) IT Orta Nova Wine with a protected designation of origin (PDO) IT Orvieto Wine with a protected designation of origin (PDO) IT Ostuni Wine with a protected designation of origin (PDO) IT Pagadebit di Romagna whether or not followed by Bertinoro Wine with a protected designation of origin (PDO) IT Parrina Wine with a protected designation of origin (PDO) IT Penisola Sorrentina whether or not followed by Gragnano Wine with a protected designation of origin (PDO) IT Penisola Sorrentina whether or not followed by Lettere Wine with a protected designation of origin (PDO) IT Penisola Sorrentina whether or not followed by Sorrento Wine with a protected designation of origin (PDO) IT Pentro di Isernia Equivalent term: Pentro Wine with a protected designation of origin (PDO) IT Pergola Wine with a protected designation of origin (PDO) IT Piemonte Wine with a protected designation of origin (PDO) IT Pietraviva Wine with a protected designation of origin (PDO) IT Pinerolese Wine with a protected designation of origin (PDO) IT Pollino Wine with a protected designation of origin (PDO) IT Pomino Wine with a protected designation of origin (PDO) IT Pornassio Equivalent term: Ormeasco di Pornassio Wine with a protected designation of origin (PDO) IT Primitivo di Manduria Wine with a protected designation of origin (PDO) IT Prosecco Wine with a protected designation of origin (PDO) IT Ramandolo Wine with a protected designation of origin (PDO) IT Recioto di Gambellara Wine with a protected designation of origin (PDO) IT Recioto di Soave Wine with a protected designation of origin (PDO) IT Reggiano Wine with a protected designation of origin (PDO) IT Reno Wine with a protected designation of origin (PDO) IT Riesi Wine with a protected designation of origin (PDO) IT Riviera del Brenta Wine with a protected designation of origin (PDO) IT Riviera del Garda Bresciano Equivalent term: Garda Bresciano Wine with a protected designation of origin (PDO) IT Riviera ligure di ponente whether or not followed by Albenga / Albengalese Wine with a protected designation of origin (PDO) IT Riviera ligure di ponente whether or not followed by Finale / Finalese Wine with a protected designation of origin (PDO) IT Riviera ligure di ponente whether or not followed by Riviera dei Fiori Wine with a protected designation of origin (PDO) IT Roero Wine with a protected designation of origin (PDO) IT Romagna Albana spumante Wine with a protected designation of origin (PDO) IT Rossese di Dolceacqua Equivalent term: Dolceacqua Wine with a protected designation of origin (PDO) IT Rosso Barletta Wine with a protected designation of origin (PDO) IT Rosso Canosa whether or not followed by Canusium Wine with a protected designation of origin (PDO) IT Rosso Conero Wine with a protected designation of origin (PDO) IT Rosso di Cerignola Wine with a protected designation of origin (PDO) IT Rosso di Montalcino Wine with a protected designation of origin (PDO) IT Rosso di Montepulciano Wine with a protected designation of origin (PDO) IT Rosso Orvietano Equivalent term: Orvietano Rosso Wine with a protected designation of origin (PDO) IT Rosso Piceno Wine with a protected designation of origin (PDO) IT Rubino di Cantavenna Wine with a protected designation of origin (PDO) IT RuchÃ ¨ di Castagnole Monferrato Wine with a protected designation of origin (PDO) IT Salaparuta Wine with a protected designation of origin (PDO) IT Salice Salentino Wine with a protected designation of origin (PDO) IT Sambuca di Sicilia Wine with a protected designation of origin (PDO) IT San Colombano al Lambro Equivalent term: San Colombano Wine with a protected designation of origin (PDO) IT San Gimignano Wine with a protected designation of origin (PDO) IT San Ginesio Wine with a protected designation of origin (PDO) IT San Martino della Battaglia Wine with a protected designation of origin (PDO) IT San Severo Wine with a protected designation of origin (PDO) IT San Vito di Luzzi Wine with a protected designation of origin (PDO) IT Sangiovese di Romagna Wine with a protected designation of origin (PDO) IT Sannio Wine with a protected designation of origin (PDO) IT Sant'Agata de' Goti Equivalent term: Sant'Agata dei Goti Wine with a protected designation of origin (PDO) IT Sant'Anna di Isola Capo Rizzuto Wine with a protected designation of origin (PDO) IT Sant'Antimo Wine with a protected designation of origin (PDO) IT Santa Margherita di Belice Wine with a protected designation of origin (PDO) IT Sardegna Semidano whether or not followed by Mogoro Wine with a protected designation of origin (PDO) IT Savuto Wine with a protected designation of origin (PDO) IT Scanzo Equivalent term: Moscato di Scanzo Wine with a protected designation of origin (PDO) IT Scavigna Wine with a protected designation of origin (PDO) IT Sciacca Wine with a protected designation of origin (PDO) IT Serrapetrona Wine with a protected designation of origin (PDO) IT Sforzato di Valtellina Equivalent term: Sfursat di Valtellina Wine with a protected designation of origin (PDO) IT Sizzano Wine with a protected designation of origin (PDO) IT Soave whether or not followed by Colli Scaligeri Wine with a protected designation of origin (PDO) IT Soave Superiore Wine with a protected designation of origin (PDO) IT Solopaca Wine with a protected designation of origin (PDO) IT Sovana Wine with a protected designation of origin (PDO) IT Squinzano Wine with a protected designation of origin (PDO) IT Strevi Wine with a protected designation of origin (PDO) IT Tarquinia Wine with a protected designation of origin (PDO) IT Taurasi Wine with a protected designation of origin (PDO) IT Teroldego Rotaliano Wine with a protected designation of origin (PDO) IT Terracina Equivalent term: Moscato di Terracina Wine with a protected designation of origin (PDO) IT Terratico di Bibbona whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) IT Terre dell'Alta Val d'Agri Wine with a protected designation of origin (PDO) IT Terre di Casole Wine with a protected designation of origin (PDO) IT Terre Tollesi Equivalent term: Tullum Wine with a protected designation of origin (PDO) IT Torgiano Wine with a protected designation of origin (PDO) IT Torgiano rosso riserva Wine with a protected designation of origin (PDO) IT Trebbiano d'Abruzzo Wine with a protected designation of origin (PDO) IT Trebbiano di Romagna Wine with a protected designation of origin (PDO) IT Trentino whether or not followed by Isera / d'Isera Wine with a protected designation of origin (PDO) IT Trentino whether or not followed by Sorni Wine with a protected designation of origin (PDO) IT Trentino whether or not followed by Ziresi / dei Ziresi Wine with a protected designation of origin (PDO) IT Trento Wine with a protected designation of origin (PDO) IT Val d'Arbia Wine with a protected designation of origin (PDO) IT Val di Cornia whether or not followed by Suvereto Wine with a protected designation of origin (PDO) IT Val PolcÃ ¨vera whether or not followed by Coronata Wine with a protected designation of origin (PDO) IT Valcalepio Wine with a protected designation of origin (PDO) IT Valdadige whether or not followed by Terra dei Forti Equivalent term: Etschtaler Wine with a protected designation of origin (PDO) IT Valdadige Terradeiforti Equivalent term: Terradeiforti Valdadige Wine with a protected designation of origin (PDO) IT Valdichiana Wine with a protected designation of origin (PDO) IT Valle d'Aosta whether or not followed by Arnad-Montjovet Equivalent term: VallÃ ©e d'Aoste Wine with a protected designation of origin (PDO) IT Valle d'Aosta whether or not followed by Blanc de Morgex et de la Salle Equivalent term: VallÃ ©e d'Aoste Wine with a protected designation of origin (PDO) IT Valle d'Aosta whether or not followed by Chambave Equivalent term: VallÃ ©e d'Aoste Wine with a protected designation of origin (PDO) IT Valle d'Aosta whether or not followed by Donnas Equivalent term: VallÃ ©e d'Aoste Wine with a protected designation of origin (PDO) IT Valle d'Aosta whether or not followed by Enfer d'Arvier Equivalent term: VallÃ ©e d'Aoste Wine with a protected designation of origin (PDO) IT Valle d'Aosta whether or not followed by Nus Equivalent term: VallÃ ©e d'Aoste Wine with a protected designation of origin (PDO) IT Valle d'Aosta whether or not followed by Torrette Equivalent term: VallÃ ©e d'Aoste Wine with a protected designation of origin (PDO) IT Valpolicella whether or not accompanied by Valpantena Wine with a protected designation of origin (PDO) IT Valsusa Wine with a protected designation of origin (PDO) IT Valtellina Superiore whether or not followed by Grumello Wine with a protected designation of origin (PDO) IT Valtellina Superiore whether or not followed by Inferno Wine with a protected designation of origin (PDO) IT Valtellina Superiore whether or not followed by Maroggia Wine with a protected designation of origin (PDO) IT Valtellina Superiore whether or not followed by Sassella Wine with a protected designation of origin (PDO) IT Valtellina Superiore whether or not followed by Valgella Wine with a protected designation of origin (PDO) IT Velletri Wine with a protected designation of origin (PDO) IT Verbicaro Wine with a protected designation of origin (PDO) IT Verdicchio dei Castelli di Jesi Wine with a protected designation of origin (PDO) IT Verdicchio di Matelica Wine with a protected designation of origin (PDO) IT Verduno Pelaverga Equivalent term: Verduno Wine with a protected designation of origin (PDO) IT Vermentino di Gallura Wine with a protected designation of origin (PDO) IT Vermentino di Sardegna Wine with a protected designation of origin (PDO) IT Vernaccia di Oristano Wine with a protected designation of origin (PDO) IT Vernaccia di San Gimignano Wine with a protected designation of origin (PDO) IT Vernaccia di Serrapetrona Wine with a protected designation of origin (PDO) IT Vesuvio Wine with a protected designation of origin (PDO) IT Vicenza Wine with a protected designation of origin (PDO) IT Vignanello Wine with a protected designation of origin (PDO) IT Vin Santo del Chianti Wine with a protected designation of origin (PDO) IT Vin Santo del Chianti Classico Wine with a protected designation of origin (PDO) IT Vin Santo di Montepulciano Wine with a protected designation of origin (PDO) IT Vini del Piave Equivalent term: Piave Wine with a protected designation of origin (PDO) IT Vino Nobile di Montepulciano Wine with a protected designation of origin (PDO) IT Vittoria Wine with a protected designation of origin (PDO) IT Zagarolo Wine with a protected designation of origin (PDO) IT Allerona Wine with a protected geographical indication (PGI) IT Alta Valle della Greve Wine with a protected geographical indication (PGI) IT Alto Livenza Wine with a protected geographical indication (PGI) IT Alto Mincio Wine with a protected geographical indication (PGI) IT Alto Tirino Wine with a protected geographical indication (PGI) IT ArghillÃ Wine with a protected geographical indication (PGI) IT Barbagia Wine with a protected geographical indication (PGI) IT Basilicata Wine with a protected geographical indication (PGI) IT Benaco bresciano Wine with a protected geographical indication (PGI) IT Beneventano Wine with a protected geographical indication (PGI) IT Bergamasca Wine with a protected geographical indication (PGI) IT Bettona Wine with a protected geographical indication (PGI) IT Bianco del Sillaro Equivalent term: Sillaro Wine with a protected geographical indication (PGI) IT Bianco di Castelfranco Emilia Wine with a protected geographical indication (PGI) IT Calabria Wine with a protected geographical indication (PGI) IT Camarro Wine with a protected geographical indication (PGI) IT Campania Wine with a protected geographical indication (PGI) IT Cannara Wine with a protected geographical indication (PGI) IT Civitella d'Agliano Wine with a protected geographical indication (PGI) IT Colli Aprutini Wine with a protected geographical indication (PGI) IT Colli Cimini Wine with a protected geographical indication (PGI) IT Colli del Limbara Wine with a protected geographical indication (PGI) IT Colli del Sangro Wine with a protected geographical indication (PGI) IT Colli della Toscana centrale Wine with a protected geographical indication (PGI) IT Colli di Salerno Wine with a protected geographical indication (PGI) IT Colli Trevigiani Wine with a protected geographical indication (PGI) IT Collina del Milanese Wine with a protected geographical indication (PGI) IT Colline di Genovesato Wine with a protected geographical indication (PGI) IT Colline Frentane Wine with a protected geographical indication (PGI) IT Colline Pescaresi Wine with a protected geographical indication (PGI) IT Colline Savonesi Wine with a protected geographical indication (PGI) IT Colline Teatine Wine with a protected geographical indication (PGI) IT Condoleo Wine with a protected geographical indication (PGI) IT Conselvano Wine with a protected geographical indication (PGI) IT Costa Viola Wine with a protected geographical indication (PGI) IT Daunia Wine with a protected geographical indication (PGI) IT Del Vastese Equivalent term: Histonium Wine with a protected geographical indication (PGI) IT Delle Venezie Wine with a protected geographical indication (PGI) IT Dugenta Wine with a protected geographical indication (PGI) IT Emilia Equivalent term: Dell'Emilia Wine with a protected geographical indication (PGI) IT Epomeo Wine with a protected geographical indication (PGI) IT Esaro Wine with a protected geographical indication (PGI) IT Fontanarossa di Cerda Wine with a protected geographical indication (PGI) IT ForlÃ ¬ Wine with a protected geographical indication (PGI) IT Fortana del Taro Wine with a protected geographical indication (PGI) IT Frusinate Equivalent term: del Frusinate Wine with a protected geographical indication (PGI) IT Golfo dei Poeti La Spezia Equivalent term: Golfo dei Poeti Wine with a protected geographical indication (PGI) IT Grottino di Roccanova Wine with a protected geographical indication (PGI) IT Isola dei Nuraghi Wine with a protected geographical indication (PGI) IT Lazio Wine with a protected geographical indication (PGI) IT Lipuda Wine with a protected geographical indication (PGI) IT Locride Wine with a protected geographical indication (PGI) IT Marca Trevigiana Wine with a protected geographical indication (PGI) IT Marche Wine with a protected geographical indication (PGI) IT Maremma Toscana Wine with a protected geographical indication (PGI) IT Marmilla Wine with a protected geographical indication (PGI) IT Mitterberg tra Cauria e Tel Equivalent term: Mitterberg / Mitterberg zwischen Gfrill und Toll Wine with a protected geographical indication (PGI) IT Modena Equivalent term: Provincia di Modena / di Modena Wine with a protected geographical indication (PGI) IT Montecastelli Wine with a protected geographical indication (PGI) IT Montenetto di Brescia Wine with a protected geographical indication (PGI) IT Murgia Wine with a protected geographical indication (PGI) IT Narni Wine with a protected geographical indication (PGI) IT Nurra Wine with a protected geographical indication (PGI) IT Ogliastra Wine with a protected geographical indication (PGI) IT Osco Equivalent term: Terre degli Osci Wine with a protected geographical indication (PGI) IT Paestum Wine with a protected geographical indication (PGI) IT Palizzi Wine with a protected geographical indication (PGI) IT Parteolla Wine with a protected geographical indication (PGI) IT Pellaro Wine with a protected geographical indication (PGI) IT Planargia Wine with a protected geographical indication (PGI) IT Pompeiano Wine with a protected geographical indication (PGI) IT Provincia di Mantova Wine with a protected geographical indication (PGI) IT Provincia di Nuoro Wine with a protected geographical indication (PGI) IT Provincia di Pavia Wine with a protected geographical indication (PGI) IT Provincia di Verona Equivalent term: Veronese Wine with a protected geographical indication (PGI) IT Puglia Wine with a protected geographical indication (PGI) IT Quistello Wine with a protected geographical indication (PGI) IT Ravenna Wine with a protected geographical indication (PGI) IT Roccamonfina Wine with a protected geographical indication (PGI) IT Romangia Wine with a protected geographical indication (PGI) IT Ronchi di Brescia Wine with a protected geographical indication (PGI) IT Ronchi Varesini Wine with a protected geographical indication (PGI) IT Rotae Wine with a protected geographical indication (PGI) IT Rubicone Wine with a protected geographical indication (PGI) IT Sabbioneta Wine with a protected geographical indication (PGI) IT Salemi Wine with a protected geographical indication (PGI) IT Salento Wine with a protected geographical indication (PGI) IT Salina Wine with a protected geographical indication (PGI) IT Scilla Wine with a protected geographical indication (PGI) IT Sebino Wine with a protected geographical indication (PGI) IT Sibiola Wine with a protected geographical indication (PGI) IT Sicilia Wine with a protected geographical indication (PGI) IT Spello Wine with a protected geographical indication (PGI) IT Tarantino Wine with a protected geographical indication (PGI) IT Terrazze Retiche di Sondrio Wine with a protected geographical indication (PGI) IT Terre Aquilane Equivalent term: Terre dell'Aquila Wine with a protected geographical indication (PGI) IT Terre del Volturno Wine with a protected geographical indication (PGI) IT Terre di Chieti Wine with a protected geographical indication (PGI) IT Terre di Veleja Wine with a protected geographical indication (PGI) IT Terre Lariane Wine with a protected geographical indication (PGI) IT Tharros Wine with a protected geographical indication (PGI) IT Toscano Equivalent term: Toscana Wine with a protected geographical indication (PGI) IT Trexenta Wine with a protected geographical indication (PGI) IT Umbria Wine with a protected geographical indication (PGI) IT Val di Magra Wine with a protected geographical indication (PGI) IT Val di Neto Wine with a protected geographical indication (PGI) IT Val Tidone Wine with a protected geographical indication (PGI) IT Valcamonica Wine with a protected geographical indication (PGI) IT Valdamato Wine with a protected geographical indication (PGI) IT Vallagarina Wine with a protected geographical indication (PGI) IT Valle Belice Wine with a protected geographical indication (PGI) IT Valle d'Itria Wine with a protected geographical indication (PGI) IT Valle del Crati Wine with a protected geographical indication (PGI) IT Valle del Tirso Wine with a protected geographical indication (PGI) IT Valle Peligna Wine with a protected geographical indication (PGI) IT Valli di Porto Pino Wine with a protected geographical indication (PGI) IT Veneto Wine with a protected geographical indication (PGI) IT Veneto Orientale Wine with a protected geographical indication (PGI) IT Venezia Giulia Wine with a protected geographical indication (PGI) IT Vigneti delle Dolomiti Equivalent term: Weinberg Dolomiten Wine with a protected geographical indication (PGI) CY Ã Ã ¿Ã Ã ½Ã ¯ Ã Ã ±Ã ½Ã ±Ã ³Ã ¹Ã ¬Ã   Ã Ã ¼ÃÃ µÃ »Ã ¯Ã Ã · Equivalent term: Vouni Panayia - Ampelitis Wine with a protected designation of origin (PDO) CY Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± Equivalent term: Commandaria Wine with a protected designation of origin (PDO) CY Ã Ã Ã ±Ã Ã ¿Ã Ã Ã Ã ¹Ã ± Ã Ã µÃ ¼Ã µÃ Ã ¿Ã  whether or not followed by Ã Ã Ã ¬Ã ¼Ã ·Ã  Equivalent term: Krasohoria Lemesou - Afames Wine with a protected designation of origin (PDO) CY Ã Ã Ã ±Ã Ã ¿Ã Ã Ã Ã ¹Ã ± Ã Ã µÃ ¼Ã µÃ Ã ¿Ã  whether or not followed by Ã Ã ±Ã Ã ½Ã ± Equivalent term: Krasohoria Lemesou - Laona Wine with a protected designation of origin (PDO) CY Ã Ã ±Ã Ã ½Ã ± Ã Ã ºÃ ¬Ã ¼Ã ± Equivalent term: Laona Akama Wine with a protected designation of origin (PDO) CY Ã Ã ¹Ã Ã Ã ¹Ã »Ã ¹Ã ¬ Equivalent term: Pitsilia Wine with a protected designation of origin (PDO) CY Ã Ã ¬Ã Ã ½Ã ±Ã ºÃ ± Equivalent term: Larnaka Wine with a protected geographical indication (PGI) CY Ã Ã µÃ ¼Ã µÃ Ã Ã  Equivalent term: Lemesos Wine with a protected geographical indication (PGI) CY Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Equivalent term: Lefkosia Wine with a protected geographical indication (PGI) CY Ã Ã ¬Ã Ã ¿Ã  Equivalent term: Pafos Wine with a protected geographical indication (PGI) LU CrÃ ©mant du Luxembourg Wine with a protected designation of origin (PDO) LU Moselle luxembourgeoise followed by Ahn / Assel / Bech-Kleinmacher / Born / Bous / Bumerange / Canach / Ehnen / Ellingen / Elvange / Erpeldingen / Gostingen / Greveldingen / Grevenmacher followed by Appellation contrÃ ´lÃ ©e Wine with a protected designation of origin (PDO) LU Moselle luxembourgeoise followed by Lenningen / Machtum / Mechtert / Moersdorf / Mondorf / Niederdonven / Oberdonven / Oberwormelding / Remich / Rolling / Rosport / Stadtbredimus followed by Appellation contrÃ ´lÃ ©e Wine with a protected designation of origin (PDO) LU Moselle luxembourgeoise followed by Remerschen / Remich / Schengen / Schwebsingen / Stadtbredimus / Trintingen / Wasserbilig / Wellenstein / Wintringen or Wormeldingen followed by Appellation contrÃ ´lÃ ©e Wine with a protected designation of origin (PDO) LU Moselle luxembourgeoise followed by the name of the vine variety followed by Appellation contrÃ ´lÃ ©e Wine with a protected designation of origin (PDO) HU Ã szÃ ¡r-NeszmÃ ©lyi borvidÃ ©k whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU Badacsonyi whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU Balaton Wine with a protected designation of origin (PDO) HU Balaton-felvidÃ ©ki whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU BalatonboglÃ ¡ri whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU BalatonfÃ ¼red-Csopaki borvidÃ ©k whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU Balatoni Wine with a protected designation of origin (PDO) HU BÃ ¼kk whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU CsongrÃ ¡d whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU DebrÃ i HÃ ¡rslevelÃ ± Wine with a protected designation of origin (PDO) HU Duna Wine with a protected designation of origin (PDO) HU Egri BikavÃ ©r Wine with a protected designation of origin (PDO) HU Egri BikavÃ ©r Superior Wine with a protected designation of origin (PDO) HU Egr whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU Etyek-Buda whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU HajÃ ³s-Baja whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU IzsÃ ¡ki Arany SÃ ¡rfehÃ ©r Wine with a protected designation of origin (PDO) HU KunsÃ ¡g whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU MÃ ¡tra whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU MÃ ³r whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU Nagy-SomlÃ ³ whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU Pannonhalma whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU PÃ ©cs whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU SomlÃ ³i Wine with a protected designation of origin (PDO) HU SomlÃ ³i Arany Wine with a protected designation of origin (PDO) HU SomlÃ ³i NÃ ¡szÃ ©jszakÃ ¡k Bora Wine with a protected designation of origin (PDO) HU Sopron whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU SzekszÃ ¡rd whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU Tokaj whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU Tolna whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU VillÃ ¡ny whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU VillÃ ¡nyi vÃ ©dett eredetÃ ± classicus Wine with a protected designation of origin (PDO) HU Zala whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU EgerszÃ ³lÃ ¡ti Olaszrizling Wine with a protected designation of origin (PDO) HU KÃ ¡li Wine with a protected designation of origin (PDO) HU NeszmÃ ©ly whether or not followed by the name of the sub-region, the municipality or the site Wine with a protected designation of origin (PDO) HU Pannon Wine with a protected designation of origin (PDO) HU Tihany Wine with a protected designation of origin (PDO) HU AlfÃ ¶ldi whether or not followed by the name of a smaller geographical unit Wine with a protected geographical indication (PGI) HU BalatonmellÃ ©ki whether or not followed by the name of a smaller geographical unit Wine with a protected geographical indication (PGI) HU DÃ ©l-alfÃ ¶ldi Wine with a protected geographical indication (PGI) HU DÃ ©l-dunÃ ¡ntÃ ºli Wine with a protected geographical indication (PGI) HU Duna mellÃ ©ki Wine with a protected geographical indication (PGI) HU Duna-Tisza kÃ ¶zi Wine with a protected geographical indication (PGI) HU DunÃ ¡ntÃ ºli Wine with a protected geographical indication (PGI) HU Ã szak-dunÃ ¡ntÃ ºli Wine with a protected geographical indication (PGI) HU FelsÃ -magyarorszÃ ¡gi Wine with a protected geographical indication (PGI) HU Nyugat-dunÃ ¡ntÃ ºli Wine with a protected geographical indication (PGI) HU Tisza mellÃ ©ki Wine with a protected geographical indication (PGI) HU Tisza vÃ ¶lgyi Wine with a protected geographical indication (PGI) HU ZemplÃ ©ni Wine with a protected geographical indication (PGI) MT Gozo Wine with a protected designation of origin (PDO) MT Malta Wine with a protected designation of origin (PDO) MT Maltese Islands Wine with a protected geographical indication (PGI) NL Drenthe Wine with a protected geographical indication (PGI) NL Flevoland Wine with a protected geographical indication (PGI) NL Friesland Wine with a protected geographical indication (PGI) NL Gelderland Wine with a protected geographical indication (PGI) NL Groningen Wine with a protected geographical indication (PGI) NL Limburg Wine with a protected geographical indication (PGI) NL Noord-Brabant Wine with a protected geographical indication (PGI) NL Noord-Holland Wine with a protected geographical indication (PGI) NL Overijssel Wine with a protected geographical indication (PGI) NL Utrecht Wine with a protected geographical indication (PGI) NL Zeeland Wine with a protected geographical indication (PGI) NL Zuid-Holland Wine with a protected geographical indication (PGI) AT Burgenland whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Carnuntum whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Donauland whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Kamptal whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT KÃ ¤rnten whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Kremstal whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Leithaberg whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Mittelburgenland whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Neusiedlersee whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Neusiedlersee-HÃ ¼gelland whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT NiederÃ ¶sterreich whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT OberÃ ¶sterreich whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Salzburg whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Steiermark whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT SÃ ¼d-Oststeiermark whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT SÃ ¼dburgenland whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT SÃ ¼dsteiermark whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Thermenregion whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Tirol whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Traisental whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Vorarlberg whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Wachau whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Wagram whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Weinviertel whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Weststeiermark whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Wien whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) AT Bergland Wine with a protected geographical indication (PGI) AT Steierland Wine with a protected geographical indication (PGI) AT Weinland Wine with a protected geographical indication (PGI) AT Wien Wine with a protected geographical indication (PGI) PT Alenquer Wine with a protected designation of origin (PDO) PT Alentejo whether or not followed by Borba Wine with a protected designation of origin (PDO) PT Alentejo whether or not followed by Ã vora Wine with a protected designation of origin (PDO) PT Alentejo whether or not followed by Granja-Amareleja Wine with a protected designation of origin (PDO) PT Alentejo whether or not followed by Moura Wine with a protected designation of origin (PDO) PT Alentejo whether or not followed by Portalegre Wine with a protected designation of origin (PDO) PT Alentejo whether or not followed by Redondo Wine with a protected designation of origin (PDO) PT Alentejo whether or not followed by Reguengos Wine with a protected designation of origin (PDO) PT Alentejo whether or not followed by Vidigueira Wine with a protected designation of origin (PDO) PT Arruda Wine with a protected designation of origin (PDO) PT Bairrada Wine with a protected designation of origin (PDO) PT Beira Interior whether or not followed by Castelo Rodrigo Wine with a protected designation of origin (PDO) PT Beira Interior whether or not followed by Cova da Beira Wine with a protected designation of origin (PDO) PT Beira Interior whether or not followed by Pinhel Wine with a protected designation of origin (PDO) PT Biscoitos Wine with a protected designation of origin (PDO) PT Bucelas Wine with a protected designation of origin (PDO) PT Carcavelos Wine with a protected designation of origin (PDO) PT Colares Wine with a protected designation of origin (PDO) PT DÃ £o whether or not followed by Alva Wine with a protected designation of origin (PDO) PT DÃ £o whether or not followed by Besteiros Wine with a protected designation of origin (PDO) PT DÃ £o whether or not followed by Castendo Wine with a protected designation of origin (PDO) PT DÃ £o whether or not followed by Serra da Estrela Wine with a protected designation of origin (PDO) PT DÃ £o whether or not followed by Silgueiros Wine with a protected designation of origin (PDO) PT DÃ £o whether or not followed by Terras de Azurara Wine with a protected designation of origin (PDO) PT DÃ £o whether or not followed by Terras de Senhorim Wine with a protected designation of origin (PDO) PT DÃ £o Nobre Wine with a protected designation of origin (PDO) PT Douro whether or not followed by Baixo Corgo Equivalent term: Vinho do Douro Wine with a protected designation of origin (PDO) PT Douro whether or not followed by Cima Corgo Equivalent term: Vinho do Douro Wine with a protected designation of origin (PDO) PT Douro whether or not followed by Douro Superior Equivalent term: Vinho do Douro Wine with a protected designation of origin (PDO) PT Encostas d'Aire whether or not followed by AlcobaÃ §a Wine with a protected designation of origin (PDO) PT Encostas d'Aire whether or not followed by OurÃ ©m Wine with a protected designation of origin (PDO) PT Graciosa Wine with a protected designation of origin (PDO) PT LafÃ µes Wine with a protected designation of origin (PDO) PT Lagoa Wine with a protected designation of origin (PDO) PT Lagos Wine with a protected designation of origin (PDO) PT Madeirense Wine with a protected designation of origin (PDO) PT Madeira Equivalent term: Madera / Vinho da Madeira / Madeira Weine / Madeira Wine / Vin de MadÃ ¨re / Vino di Madera / Madeira Wijn Wine with a protected designation of origin (PDO) PT Moscatel de SetÃ ºbal Wine with a protected designation of origin (PDO) PT Moscatel do Douro Wine with a protected designation of origin (PDO) PT Ã bidos Wine with a protected designation of origin (PDO) PT Porto Equivalent term: Oporto / Vinho do Porto / Vin de Porto / Port / Port Wine / Portwein / Portvin / Portwijn Wine with a protected designation of origin (PDO) PT Palmela Wine with a protected designation of origin (PDO) PT Pico Wine with a protected designation of origin (PDO) PT PortimÃ £o Wine with a protected designation of origin (PDO) PT Ribatejo whether or not followed by Almeirim Wine with a protected designation of origin (PDO) PT Ribatejo whether or not followed by Cartaxo Wine with a protected designation of origin (PDO) PT Ribatejo whether or not followed by Chamusca Wine with a protected designation of origin (PDO) PT Ribatejo whether or not followed by Coruche Wine with a protected designation of origin (PDO) PT Ribatejo whether or not followed by SantarÃ ©m Wine with a protected designation of origin (PDO) PT Ribatejo whether or not followed by Tomar Wine with a protected designation of origin (PDO) PT SetÃ ºbal Wine with a protected designation of origin (PDO) PT SetÃ ºbal Roxo Wine with a protected designation of origin (PDO) PT Tavira Wine with a protected designation of origin (PDO) PT TÃ ¡vora-Varosa Wine with a protected designation of origin (PDO) PT Torres Vedras Wine with a protected designation of origin (PDO) PT TrÃ ¡s-os-Montes whether or not followed by Chaves Wine with a protected designation of origin (PDO) PT TrÃ ¡s-os-Montes whether or not followed by Planalto MirandÃ ªs Wine with a protected designation of origin (PDO) PT TrÃ ¡s-os-Montes whether or not followed by ValpaÃ §os Wine with a protected designation of origin (PDO) PT Vinho do Douro whether or not followed by Baixo Corgo Equivalent term: Douro Wine with a protected designation of origin (PDO) PT Vinho do Douro whether or not followed by Cima Corgo Equivalent term: Douro Wine with a protected designation of origin (PDO) PT Vinho do Douro whether or not followed by Douro Superior Equivalent term: Douro Wine with a protected designation of origin (PDO) PT Vinho Verde whether or not followed by Amarante Wine with a protected designation of origin (PDO) PT Vinho Verde whether or not followed by Ave Wine with a protected designation of origin (PDO) PT Vinho Verde whether or not followed by BaiÃ £o Wine with a protected designation of origin (PDO) PT Vinho Verde whether or not followed by Basto Wine with a protected designation of origin (PDO) PT Vinho Verde whether or not followed by CÃ ¡vado Wine with a protected designation of origin (PDO) PT Vinho Verde whether or not followed by Lima Wine with a protected designation of origin (PDO) PT Vinho Verde whether or not followed by MonÃ §Ã £o e MelgaÃ §o Wine with a protected designation of origin (PDO) PT Vinho Verde whether or not followed by Paiva Wine with a protected designation of origin (PDO) PT Vinho Verde whether or not followed by Sousa Wine with a protected designation of origin (PDO) PT Vinho Verde Alvarinho Wine with a protected designation of origin (PDO) PT Vinho Verde Alvarinho Espumante Wine with a protected designation of origin (PDO) PT Lisboa whether or not followed by Alta Estremadura Wine with a protected geographical indication (PGI) PT Lisboa whether or not followed by Estremadura Wine with a protected geographical indication (PGI) PT PenÃ ­nsula de SetÃ ºbal Wine with a protected geographical indication (PGI) PT Tejo Wine with a protected geographical indication (PGI) PT Vinho Espumante Beiras whether or not followed by Beira Alta Wine with a protected geographical indication (PGI) PT Vinho Espumante Beiras whether or not followed by Beira Litoral Wine with a protected geographical indication (PGI) PT Vinho Espumante Beiras whether or not followed by Terras de SicÃ ³ Wine with a protected geographical indication (PGI) PT Vinho Licoroso Algarve Wine with a protected geographical indication (PGI) PT Vinho Regional AÃ §ores Wine with a protected geographical indication (PGI) PT Vinho Regional Alentejano Wine with a protected geographical indication (PGI) PT Vinho Regional Algarve Wine with a protected geographical indication (PGI) PT Vinho Regional Beiras whether or not followed by Beira Alta Wine with a protected geographical indication (PGI) PT Vinho Regional Beiras whether or not followed by Beira Litoral Wine with a protected geographical indication (PGI) PT Vinho Regional Beiras whether or not followed by Terras de SicÃ ³ Wine with a protected geographical indication (PGI) PT Vinho Regional Duriense Wine with a protected geographical indication (PGI) PT Vinho Regional Minho Wine with a protected geographical indication (PGI) PT Vinho Regional Terras do Sado Wine with a protected geographical indication (PGI) PT Vinho Regional Terras Madeirenses Wine with a protected geographical indication (PGI) PT Vinho Regional Transmontano Wine with a protected geographical indication (PGI) RO Aiud whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO Alba Iulia whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO Babadag whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO Banat whether or not followed by Dealurile Tirolului Wine with a protected designation of origin (PDO) RO Banat whether or not followed by Moldova NouÃ  Wine with a protected designation of origin (PDO) RO Banat whether or not followed by Silagiu Wine with a protected designation of origin (PDO) RO Banu MÃ rÃ cine whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO Bohotin whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO CernÃ teÃti - Podgoria whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO CoteÃti whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO Cotnari Wine with a protected designation of origin (PDO) RO CriÃana whether or not followed by Biharia Wine with a protected designation of origin (PDO) RO CriÃana whether or not followed by Diosig Wine with a protected designation of origin (PDO) RO CriÃana whether or not followed by Ãimleu Silvaniei Wine with a protected designation of origin (PDO) RO Dealu Bujorului whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO Dealu Mare whether or not followed by BoldeÃti Wine with a protected designation of origin (PDO) RO Dealu Mare whether or not followed by Breaza Wine with a protected designation of origin (PDO) RO Dealu Mare whether or not followed by Ceptura Wine with a protected designation of origin (PDO) RO Dealu Mare whether or not followed by Merei Wine with a protected designation of origin (PDO) RO Dealu Mare whether or not followed by Tohani Wine with a protected designation of origin (PDO) RO Dealu Mare whether or not followed by UrlaÃ i Wine with a protected designation of origin (PDO) RO Dealu Mare whether or not followed by Valea CÃ lugÃ reascÃ  Wine with a protected designation of origin (PDO) RO Dealu Mare whether or not followed by ZoreÃti Wine with a protected designation of origin (PDO) RO DrÃ gÃ Ãani whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO HuÃi whether or not followed by Vutcani Wine with a protected designation of origin (PDO) RO Iana whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO IaÃi whether or not followed by Bucium Wine with a protected designation of origin (PDO) RO IaÃi whether or not followed by Copou Wine with a protected designation of origin (PDO) RO IaÃi whether or not followed by Uricani Wine with a protected designation of origin (PDO) RO LechinÃ a whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO MehedinÃ i whether or not followed by Corcova Wine with a protected designation of origin (PDO) RO MehedinÃ i whether or not followed by Golul DrÃ ¢ncei Wine with a protected designation of origin (PDO) RO MehedinÃ i whether or not followed by OreviÃ a Wine with a protected designation of origin (PDO) RO MehedinÃ i whether or not followed by Severin Wine with a protected designation of origin (PDO) RO MehedinÃ i whether or not followed by VÃ ¢nju Mare Wine with a protected designation of origin (PDO) RO MiniÃ whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO Murfatlar whether or not followed by CernavodÃ  Wine with a protected designation of origin (PDO) RO Murfatlar whether or not followed by Medgidia Wine with a protected designation of origin (PDO) RO NicoreÃti whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO OdobeÃti whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO Oltina whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO Panciu whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO Pietroasa whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO RecaÃ whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO SÃ ¢mbureÃti whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO Sarica NiculiÃ el whether or not followed by Tulcea Wine with a protected designation of origin (PDO) RO SebeÃ - Apold whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO Segarcea whether or not followed by the name of the sub-region Wine with a protected designation of origin (PDO) RO ÃtefÃ neÃti whether or not followed by CosteÃti Wine with a protected designation of origin (PDO) RO TÃ ¢rnave whether or not followed by Blaj Wine with a protected designation of origin (PDO) RO TÃ ¢rnave whether or not followed by Jidvei Wine with a protected designation of origin (PDO) RO TÃ ¢rnave whether or not followed by MediaÃ Wine with a protected designation of origin (PDO) RO Colinele Dobrogei whether or not followed by the name of the sub-region Wine with a protected geographical indication (PGI) RO Dealurile CriÃanei whether or not followed by the name of the sub-region Wine with a protected geographical indication (PGI) RO Dealurile Moldovei or, according to the case Dealurile Covurluiului Wine with a protected geographical indication (PGI) RO Dealurile Moldovei or, according to the case Dealurile HÃ ¢rlÃ ului Wine with a protected geographical indication (PGI) RO Dealurile Moldovei or, according to the case Dealurile HuÃilor Wine with a protected geographical indication (PGI) RO Dealurile Moldovei or, according to the case Dealurile IaÃilor Wine with a protected geographical indication (PGI) RO Dealurile Moldovei or, according to the case Dealurile Tutovei Wine with a protected geographical indication (PGI) RO Dealurile Moldovei or, according to the case Terasele Siretului Wine with a protected geographical indication (PGI) RO Dealurile Moldovei Wine with a protected geographical indication (PGI) RO Dealurile Munteniei Wine with a protected geographical indication (PGI) RO Dealurile Olteniei Wine with a protected geographical indication (PGI) RO Dealurile SÃ tmarului Wine with a protected geographical indication (PGI) RO Dealurile Transilvaniei Wine with a protected geographical indication (PGI) RO Dealurile Vrancei Wine with a protected geographical indication (PGI) RO Dealurile Zarandului Wine with a protected geographical indication (PGI) RO Terasele DunÃ rii Wine with a protected geographical indication (PGI) RO Viile CaraÃului Wine with a protected geographical indication (PGI) RO Viile TimiÃului Wine with a protected geographical indication (PGI) SI Bela krajina whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Wine with a protected designation of origin (PDO) SI Belokranjec whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Wine with a protected designation of origin (PDO) SI Bizeljsko-SremiÃ  whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Equivalent term: SremiÃ -Bizeljsko Wine with a protected designation of origin (PDO) SI BizeljÃ an whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Wine with a protected designation of origin (PDO) SI CviÃ ek, Dolenjska whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Wine with a protected designation of origin (PDO) SI Dolenjska whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Wine with a protected designation of origin (PDO) SI GoriÃ ¡ka Brda whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Equivalent term: Brda Wine with a protected designation of origin (PDO) SI Kras whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Wine with a protected designation of origin (PDO) SI MetliÃ ¡ka Ã rnina whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Wine with a protected designation of origin (PDO) SI Prekmurje whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Equivalent term: PrekmurÃ an Wine with a protected designation of origin (PDO) SI Slovenska Istra whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Wine with a protected designation of origin (PDO) SI Ã tajerska Slovenija whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Wine with a protected designation of origin (PDO) SI Teran, Kras whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Wine with a protected designation of origin (PDO) SI Vipavska dolina whether or not followed by the name of a smaller geographic unit and/or the name of a vineyard estate Equivalent term: Vipava, Vipavec, VipavÃ an Wine with a protected designation of origin (PDO) SI Podravje may be followed by the expression "mlado vino" the names can also be used in adjective form Wine with a protected geographical indication (PGI) SI Posavje may be followed by the expression "mlado vino" the names can also be used in adjective form Wine with a protected geographical indication (PGI) SI Primorska may be followed by the expression "mlado vino" the names can also be used in adjective form Wine with a protected geographical indication (PGI) SK JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by DunajskostredskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by HurbanovskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by KomÃ ¡rÃ anskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by PalÃ ¡rikovskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by Ã tÃ ºrovskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by Ã amorÃ ­nsky vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ followed or not by sub-region and/or smaller geographical unit Wine with a protected designation of origin (PDO) SK JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by StrekovskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by GalantskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by VrbovskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by TrnavskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by SkalickÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by OreÃ ¡anskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by HlohoveckÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by DoÃ ¾anskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ followed or not by sub-region and/or smaller geographical unit Wine with a protected designation of origin (PDO) SK MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by SeneckÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by StupavskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by ModranskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by BratislavskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by PezinskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by ZÃ ¡horskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by PukaneckÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by Ã ½itavskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by Ã ½eliezovskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK Nitrianska vinohradnÃ ­cka oblasÃ ¥ followed or not by sub-region and/or smaller geographical unit Wine with a protected designation of origin (PDO) SK Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by Nitriansky vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by VrÃ ¡beÃ ¾skÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by TekovskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by ZlatomoravskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by Ã intavskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK Nitrianska vinohradnÃ ­cka oblasÃ ¥ whether or not followed by RadoÃ ¡inskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ followed or not by sub-region and/or smaller geographical unit Wine with a protected designation of origin (PDO) SK StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by Fil'akovskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by GemerskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by Hontiansky vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by IpeÃ ¾skÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by VinickÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by TornaÃ ¾skÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by ModrokamenckÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK VinohradnÃ ­cka oblasÃ ¥ TokajoblasÃ ¥ whether or not followed by ViniÃ ky Wine with a protected designation of origin (PDO) SK VinohradnÃ ­cka oblasÃ ¥ Tokaj whether or not followed by the name of a smaller geographical unit Wine with a protected designation of origin (PDO) SK VinohradnÃ ­cka oblasÃ ¥ Tokaj whether or not followed by VeÃ ¾kÃ ¡ TÃ Ã a Wine with a protected designation of origin (PDO) SK VinohradnÃ ­cka oblasÃ ¥ Tokaj whether or not followed by MalÃ ¡ TÃ Ã a Wine with a protected designation of origin (PDO) SK VinohradnÃ ­cka oblasÃ ¥ Tokaj whether or not followed by Ã erhov Wine with a protected designation of origin (PDO) SK VinohradnÃ ­cka oblasÃ ¥ Tokaj whether or not followed by SlovenskÃ © NovÃ © Mesto Wine with a protected designation of origin (PDO) SK VinohradnÃ ­cka oblasÃ ¥ Tokaj whether or not followed by Ã ernochov Wine with a protected designation of origin (PDO) SK VinohradnÃ ­cka oblasÃ ¥ Tokaj whether or not followed by Bara Wine with a protected designation of origin (PDO) SK VÃ ½chodoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by MichalovskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK VÃ ½chodoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ followed or not by sub-region and/or smaller geographical unit Wine with a protected designation of origin (PDO) SK VÃ ½chodoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by KrÃ ¡Ã ¾ovskochlmeckÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK VÃ ½chodoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by MoldavskÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK VÃ ½chodoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ whether or not followed by SobraneckÃ ½ vinohradnÃ ­cky rajÃ ³n Wine with a protected designation of origin (PDO) SK JuÃ ¾noslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ may be accompanied by the term "oblastnÃ © vÃ ­no" Wine with a protected geographical indication (PGI) SK MalokarpatskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ may be accompanied by the term "oblastnÃ © vÃ ­no" Wine with a protected geographical indication (PGI) SK Nitrianska vinohradnÃ ­cka oblasÃ ¥ may be accompanied by the term "oblastnÃ © vÃ ­no" Wine with a protected geographical indication (PGI) SK StredoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ may be accompanied by the term "oblastnÃ © vÃ ­no" Wine with a protected geographical indication (PGI) SK VÃ ½chodoslovenskÃ ¡ vinohradnÃ ­cka oblasÃ ¥ may be accompanied by the term "oblastnÃ © vÃ ­no" Wine with a protected geographical indication (PGI) ES Abona Wine with a protected designation of origin (PDO) ES Alella Wine with a protected designation of origin (PDO) ES Alicante whether or not followed by Marina Alta Wine with a protected designation of origin (PDO) ES Almansa Wine with a protected designation of origin (PDO) ES AmpurdÃ ¡n-Costa Brava Wine with a protected designation of origin (PDO) ES Arabako Txakolina Equivalent term: TxakolÃ ­ de Ã lava Wine with a protected designation of origin (PDO) ES Arlanza Wine with a protected designation of origin (PDO) ES Arribes Wine with a protected designation of origin (PDO) ES Bierzo Wine with a protected designation of origin (PDO) ES Binissalem Wine with a protected designation of origin (PDO) ES Bizkaiko Txakolina Equivalent term: ChacolÃ ­ de Bizkaia Wine with a protected designation of origin (PDO) ES Bullas Wine with a protected designation of origin (PDO) ES Calatayud Wine with a protected designation of origin (PDO) ES Campo de Borja Wine with a protected designation of origin (PDO) ES Campo de la Guardia Wine with a protected designation of origin (PDO) ES Cangas Wine with a protected designation of origin (PDO) ES CariÃ ±ena Wine with a protected designation of origin (PDO) ES CataluÃ ±a Wine with a protected designation of origin (PDO) ES Cava Wine with a protected designation of origin (PDO) ES ChacolÃ ­ de Bizkaia Equivalent term: Bizkaiko Txakolina Wine with a protected designation of origin (PDO) ES ChacolÃ ­ de Getaria Equivalent term: Getariako Txakolina Wine with a protected designation of origin (PDO) ES Cigales Wine with a protected designation of origin (PDO) ES Conca de BarberÃ ¡ Wine with a protected designation of origin (PDO) ES Condado de Huelva Wine with a protected designation of origin (PDO) ES Costers del Segre whether or not followed by Artesa Wine with a protected designation of origin (PDO) ES Costers del Segre whether or not followed by Les Garrigues Wine with a protected designation of origin (PDO) ES Costers del Segre whether or not followed by Raimat Wine with a protected designation of origin (PDO) ES Costers del Segre whether or not followed by Valls de Riu Corb Wine with a protected designation of origin (PDO) ES Dehesa del Carrizal Wine with a protected designation of origin (PDO) ES Dominio de Valdepusa Wine with a protected designation of origin (PDO) ES El Hierro Wine with a protected designation of origin (PDO) ES EmpordÃ ¡ Wine with a protected designation of origin (PDO) ES Guijozo Wine with a protected designation of origin (PDO) ES Getariako Txakolina Equivalent term: ChacolÃ ­ de Getaria Wine with a protected designation of origin (PDO) ES Gran Canaria Wine with a protected designation of origin (PDO) ES Granada Wine with a protected designation of origin (PDO) ES Guijoso Wine with a protected designation of origin (PDO) ES Jerez/XÃ ©rÃ ¨s/Sherry Wine with a protected designation of origin (PDO) ES Jumilla Wine with a protected designation of origin (PDO) ES La Gomera Wine with a protected designation of origin (PDO) ES La Mancha Wine with a protected designation of origin (PDO) ES La Palma whether or not followed by Fuencaliente Wine with a protected designation of origin (PDO) ES La Palma whether or not followed by Hoyo de Mazo Wine with a protected designation of origin (PDO) ES La Palma whether or not followed by Norte de la Palma Wine with a protected designation of origin (PDO) ES Lanzarote Wine with a protected designation of origin (PDO) ES Lebrija Wine with a protected designation of origin (PDO) ES MÃ ¡laga Wine with a protected designation of origin (PDO) ES Manchuela Wine with a protected designation of origin (PDO) ES Manzanilla SanlÃ ºcar de Barrameda Wine with a protected designation of origin (PDO) ES MÃ ©ntrida Wine with a protected designation of origin (PDO) ES MondÃ ©jar Wine with a protected designation of origin (PDO) ES Monterrei whether or not followed by Ladera de Monterrei Wine with a protected designation of origin (PDO) ES Monterrei whether or not followed by Val de Monterrei Wine with a protected designation of origin (PDO) ES Montilla-Moriles Wine with a protected designation of origin (PDO) ES Montsant Wine with a protected designation of origin (PDO) ES Navarra whether or not followed by Baja MontaÃ ±a Wine with a protected designation of origin (PDO) ES Navarra whether or not followed by Ribera Alta Wine with a protected designation of origin (PDO) ES Navarra whether or not followed by Ribera Baja Wine with a protected designation of origin (PDO) ES Navarra whether or not followed by Tierra Estella Wine with a protected designation of origin (PDO) ES Navarra whether or not followed by Valdizarbe Wine with a protected designation of origin (PDO) ES Pago Florentino Wine with a protected designation of origin (PDO) ES Pago de ArÃ ­nzano Equivalent term: Vino de pago de Arinzano Wine with a protected designation of origin (PDO) ES Pago de Otazu Wine with a protected designation of origin (PDO) ES PenedÃ ©s Wine with a protected designation of origin (PDO) ES Pla de Bages Wine with a protected designation of origin (PDO) ES Pla i Llevant Wine with a protected designation of origin (PDO) ES Prado de Irache Wine with a protected designation of origin (PDO) ES Priorat Wine with a protected designation of origin (PDO) ES RÃ ­as Baixas whether or not followed by Condado do Tea Wine with a protected designation of origin (PDO) ES RÃ ­as Baixas whether or not followed by O Rosal Wine with a protected designation of origin (PDO) ES RÃ ­as Baixas whether or not followed by Ribeira do Ulla Wine with a protected designation of origin (PDO) ES RÃ ­as Baixas whether or not followed by Soutomaior Wine with a protected designation of origin (PDO) ES RÃ ­as Baixas whether or not followed by Val do SalnÃ ©s Wine with a protected designation of origin (PDO) ES Ribeira Sacra whether or not followed by Amandi Wine with a protected designation of origin (PDO) ES Ribeira Sacra whether or not followed by Chantada Wine with a protected designation of origin (PDO) ES Ribeira Sacra whether or not followed by Quiroga-Bibei Wine with a protected designation of origin (PDO) ES Ribeira Sacra whether or not followed by Ribeiras do MiÃ ±o Wine with a protected designation of origin (PDO) ES Ribeira Sacra whether or not followed by Ribeiras do Sil Wine with a protected designation of origin (PDO) ES Ribeiro Wine with a protected designation of origin (PDO) ES Ribera del Duero Wine with a protected designation of origin (PDO) ES Ribera del Guadiana whether or not followed by CaÃ ±amero Wine with a protected designation of origin (PDO) ES Ribera del Guadiana whether or not followed by Matanegra Wine with a protected designation of origin (PDO) ES Ribera del Guadiana whether or not followed by MontÃ ¡nchez Wine with a protected designation of origin (PDO) ES Ribera del Guadiana whether or not followed by Ribera Alta Wine with a protected designation of origin (PDO) ES Ribera del Guadiana whether or not followed by Ribera Baja Wine with a protected designation of origin (PDO) ES Ribera del Guadiana whether or not followed by Tierra de Barros Wine with a protected designation of origin (PDO) ES Ribera del JÃ ºcar Wine with a protected designation of origin (PDO) ES Rioja whether or not followed by Rioja Alavesa Wine with a protected designation of origin (PDO) ES Rioja whether or not followed by Rioja Alta Wine with a protected designation of origin (PDO) ES Rioja whether or not followed by Rioja Baja Wine with a protected designation of origin (PDO) ES Rueda Wine with a protected designation of origin (PDO) ES Sierras de MÃ ¡laga whether or not followed by SerranÃ ­a de Ronda Wine with a protected designation of origin (PDO) ES Somontano Wine with a protected designation of origin (PDO) ES Tacoronte-Acentejo whether or not followed by Anaga Wine with a protected designation of origin (PDO) ES Tarragona Wine with a protected designation of origin (PDO) ES Terra Alta Wine with a protected designation of origin (PDO) ES Tierra de LeÃ ³n Wine with a protected designation of origin (PDO) ES Tierra del Vino de Zamora Wine with a protected designation of origin (PDO) ES Toro Wine with a protected designation of origin (PDO) ES TxakolÃ ­ de Ã lava Equivalent term: Arabako Txakolina Wine with a protected designation of origin (PDO) ES UclÃ ©s Wine with a protected designation of origin (PDO) ES Utiel-Requena Wine with a protected designation of origin (PDO) ES Valdeorras Wine with a protected designation of origin (PDO) ES ValdepeÃ ±as Wine with a protected designation of origin (PDO) ES Valencia whether or not followed by Alto Turia Wine with a protected designation of origin (PDO) ES Valencia whether or not followed by Clariano Wine with a protected designation of origin (PDO) ES Valencia whether or not followed by Moscatel de Valencia Wine with a protected designation of origin (PDO) ES Valencia whether or not followed by Valentino Wine with a protected designation of origin (PDO) ES Valle de GÃ ¼Ã ­mar Wine with a protected designation of origin (PDO) ES Valle de la Orotava Wine with a protected designation of origin (PDO) ES Valles de Benavente Wine with a protected designation of origin (PDO) ES Vino de Calidad de Valtiendas Wine with a protected designation of origin (PDO) ES Vinos de Madrid whether or not followed by Arganda Wine with a protected designation of origin (PDO) ES Vinos de Madrid whether or not followed by Navalcarnero Wine with a protected designation of origin (PDO) ES Vinos de Madrid whether or not followed by San MartÃ ­n de Valdeiglesias Wine with a protected designation of origin (PDO) ES Ycoden-Daute-Isora Wine with a protected designation of origin (PDO) ES Yecla Wine with a protected designation of origin (PDO) ES 3 Riberas Wine with a protected geographical indication (PGI) ES Abanilla Wine with a protected geographical indication (PGI) ES Altiplano de Sierra Nevada Wine with a protected geographical indication (PGI) ES Bajo AragÃ ³n Wine with a protected geographical indication (PGI) ES Ribera del GÃ ¡llego-Cinco Villas Wine with a protected geographical indication (PGI) ES Ribera del Jiloca Wine with a protected geographical indication (PGI) ES ValdejalÃ ³n Wine with a protected geographical indication (PGI) ES Valle del Cinca Wine with a protected geographical indication (PGI) ES BailÃ ©n Wine with a protected geographical indication (PGI) ES Barbanza e Iria Wine with a protected geographical indication (PGI) ES Betanzos Wine with a protected geographical indication (PGI) ES CÃ ¡diz Wine with a protected geographical indication (PGI) ES Campo de Cartagena Wine with a protected geographical indication (PGI) ES Cangas Wine with a protected geographical indication (PGI) ES CastellÃ ³ Wine with a protected geographical indication (PGI) ES Castilla Wine with a protected geographical indication (PGI) ES Castilla y LeÃ ³n Wine with a protected geographical indication (PGI) ES Contraviesa-Alpujarra Wine with a protected geographical indication (PGI) ES CÃ ³rdoba Wine with a protected geographical indication (PGI) ES Costa de Cantabria Wine with a protected geographical indication (PGI) ES Cumbres de Guadalfeo Wine with a protected geographical indication (PGI) ES Desierto de AlmerÃ ­a Wine with a protected geographical indication (PGI) ES El Terrerazo Wine with a protected geographical indication (PGI) ES Extremadura Wine with a protected geographical indication (PGI) ES Formentera Wine with a protected geographical indication (PGI) ES GÃ ¡lvez Wine with a protected geographical indication (PGI) ES Granada Sur-Oeste Wine with a protected geographical indication (PGI) ES Ibiza Wine with a protected geographical indication (PGI) ES Illes Balears Wine with a protected geographical indication (PGI) ES Isla de Menorca Wine with a protected geographical indication (PGI) ES Laujar-Alpujarra Wine with a protected geographical indication (PGI) ES Laderas del Genil Wine with a protected geographical indication (PGI) ES LiÃ ©bana Wine with a protected geographical indication (PGI) ES Los Palacios Wine with a protected geographical indication (PGI) ES Mallorca Wine with a protected geographical indication (PGI) ES Murcia Wine with a protected geographical indication (PGI) ES Norte de AlmerÃ ­a Wine with a protected geographical indication (PGI) ES Norte de Granada Wine with a protected geographical indication (PGI) ES Pozohondo Wine with a protected geographical indication (PGI) ES Ribera del Andarax Wine with a protected geographical indication (PGI) ES Ribera del Queiles Wine with a protected geographical indication (PGI) ES Serra de Tramuntana-Costa Nord Wine with a protected geographical indication (PGI) ES Sierra de Las Estancias y Los Filabres Wine with a protected geographical indication (PGI) ES Sierra Norte de Sevilla Wine with a protected geographical indication (PGI) ES Sierra Sur de JaÃ ©n Wine with a protected geographical indication (PGI) ES Torreperogil Wine with a protected geographical indication (PGI) ES Valle del MiÃ ±o-Ourense Wine with a protected geographical indication (PGI) ES Valles de Sadacia Wine with a protected geographical indication (PGI) ES Villaviciosa de CÃ ³rdoba Wine with a protected geographical indication (PGI) UK English Vineyards Wine with a protected geographical indication (PGI) UK Welsh Vineyards Wine with a protected geographical indication (PGI) UK England whether or not substituted by Berkshire Wine with a protected geographical indication (PGI) UK England whether or not substituted by Buckinghamshire Wine with a protected geographical indication (PGI) UK England whether or not substituted by Cheshire Wine with a protected geographical indication (PGI) UK England whether or not substituted by Cornwall Wine with a protected geographical indication (PGI) UK England whether or not substituted by Derbyshire Wine with a protected geographical indication (PGI) UK England whether or not substituted by Devon Wine with a protected geographical indication (PGI) UK England whether or not substituted by Dorset Wine with a protected geographical indication (PGI) UK England whether or not substituted by East Anglia Wine with a protected geographical indication (PGI) UK England whether or not substituted by Gloucestershire Wine with a protected geographical indication (PGI) UK England whether or not substituted by Hampshire Wine with a protected geographical indication (PGI) UK England whether or not substituted by Herefordshire Wine with a protected geographical indication (PGI) UK England whether or not substituted by Isle of Wight Wine with a protected geographical indication (PGI) UK England whether or not substituted by Isles of Scilly Wine with a protected geographical indication (PGI) UK England whether or not substituted by Kent Wine with a protected geographical indication (PGI) UK England whether or not substituted by Lancashire Wine with a protected geographical indication (PGI) UK England whether or not substituted by Leicestershire Wine with a protected geographical indication (PGI) UK England whether or not substituted by Lincolnshire Wine with a protected geographical indication (PGI) UK England whether or not substituted by Northamptonshire Wine with a protected geographical indication (PGI) UK England whether or not substituted by Nottinghamshire Wine with a protected geographical indication (PGI) UK England whether or not substituted by Oxfordshire Wine with a protected geographical indication (PGI) UK England whether or not substituted by Rutland Wine with a protected geographical indication (PGI) UK England whether or not substituted by Shropshire Wine with a protected geographical indication (PGI) UK England whether or not substituted by Somerset Wine with a protected geographical indication (PGI) UK England whether or not substituted by Staffordshire Wine with a protected geographical indication (PGI) UK England whether or not substituted by Surrey Wine with a protected geographical indication (PGI) UK England whether or not substituted by Sussex Wine with a protected geographical indication (PGI) UK England whether or not substituted by Warwickshire Wine with a protected geographical indication (PGI) UK England whether or not substituted by West Midlands Wine with a protected geographical indication (PGI) UK England whether or not substituted by Wiltshire Wine with a protected geographical indication (PGI) UK England whether or not substituted by Worcestershire Wine with a protected geographical indication (PGI) UK England whether or not substituted by Yorkshire Wine with a protected geographical indication (PGI) UK Wales whether or not substituted by Cardiff Wine with a protected geographical indication (PGI) UK Wales whether or not substituted by Cardiganshire Wine with a protected geographical indication (PGI) UK Wales whether or not substituted by Carmarthenshire Wine with a protected geographical indication (PGI) UK Wales whether or not substituted by Denbighshire Wine with a protected geographical indication (PGI) UK Wales whether or not substituted by Gwynedd Wine with a protected geographical indication (PGI) UK Wales whether or not substituted by Monmouthshire Wine with a protected geographical indication (PGI) UK Wales whether or not substituted by Newport Wine with a protected geographical indication (PGI) UK Wales whether or not substituted by Pembrokeshire Wine with a protected geographical indication (PGI) UK Wales whether or not substituted by Rhondda Cynon Taf Wine with a protected geographical indication (PGI) UK Wales whether or not substituted by Swansea Wine with a protected geographical indication (PGI) UK Wales whether or not substituted by The Vale of Glamorgan Wine with a protected geographical indication (PGI) UK Wales whether or not substituted by Wrexham Wine with a protected geographical indication (PGI) Wines of the Republic of Moldova to be protected in the European Union Ciumai/Ã §Ã Ã ¼Ã °Ã ¹ RomÃ neÃti PART B Spirit drinks of the European Union to be protected in the Republic of Moldova EU-Member State Name to be protected Product Type FR Rhum de la Martinique Rum FR Rhum de la Guadeloupe Rum FR Rhum de la RÃ ©union Rum FR Rhum de la Guyane Rum FR Rhum de sucrerie de la Baie du Galion Rum FR Rhum des Antilles franÃ §aises Rum FR Rhum des dÃ ©partements franÃ §ais d'outre-mer Rum ES Ron de MÃ ¡laga Rum ES Ron de Granada Rum PT Rum da Madeira Rum UK (Scotland) Scotch Whisky Whiskey/Whisky IE Irish Whiskey / Uisce Beatha Eireannach / Irish Whisky Whiskey/Whisky ES Whisky espaÃ ±ol Whiskey/Whisky FR Whisky breton / Whisky de Bretagne Whiskey/Whisky FR Whisky alsacien / Whisky d'Alsace Whiskey/Whisky LU Eau-de-vie de seigle de marque nationale luxembourgeoise Grain Spirit DE, AT, BE (German-speaking Community) Korn / Kornbrand Grain Spirit DE MÃ ¼nsterlÃ ¤nder Korn / Kornbrand Grain Spirit DE Sendenhorster Korn / Kornbrand Grain Spirit DE Bergischer Korn / Kornbrand Grain Spirit DE EmslÃ ¤nder Korn / Kornbrand Grain Spirit DE HaselÃ ¼nner Korn / Kornbrand Grain Spirit DE Hasetaler Korn / Kornbrand Grain Spirit LT SamanÃ  Grain Spirit FR Eau-de-vie de Cognac Wine Spirit FR Eau-de-vie des Charentes Wine Spirit FR Eau-de-vie de Jura Wine Spirit FR Cognac (The denomination "Cognac" may be supplemented by the following terms:  Fine  Grande Fine Champagne  Grande Champagne  Petite Fine Champagne  Petite Champagne  Fine Champagne  Borderies  Fins Bois  Bons Bois) Wine Spirit FR Fine Bordeaux Wine Spirit FR Fine de Bourgogne Wine Spirit FR Armagnac Wine Spirit FR Bas-Armagnac Wine Spirit FR Haut-Armagnac Wine Spirit FR Armagnac-TÃ ©narÃ ¨ze Wine Spirit FR Blanche Armagnac Wine Spirit FR Eau-de-vie de vin de la Marne Wine Spirit FR Eau-de-vie de vin originaire d'Aquitaine Wine Spirit FR Eau-de-vie de vin de Bourgogne Wine Spirit FR Eau-de-vie de vin originaire du Centre-Est Wine Spirit FR Eau-de-vie de vin originaire de Franche-ComtÃ © Wine Spirit FR Eau-de-vie de vin originaire du Bugey Wine Spirit FR Eau-de-vie de vin de Savoie Wine Spirit FR Eau-de-vie de vin originaire des Coteaux de la Loire Wine Spirit FR Eau-de-vie de vin des CÃ ´tes-du-RhÃ ´ne Wine Spirit FR Eau-de-vie de vin originaire de Provence Wine Spirit FR Eau-de-vie de FaugÃ ¨res / FaugÃ ¨res Wine Spirit FR Eau-de-vie de vin originaire du Languedoc Wine Spirit PT Aguardente de Vinho Douro Wine Spirit PT Aguardente de Vinho Ribatejo Wine Spirit PT Aguardente de Vinho Alentejo Wine Spirit PT Aguardente de Vinho da RegiÃ £o dos Vinhos Verdes Wine Spirit PT Aguardente de Vinho da RegiÃ £o dos Vinhos Verdes de Alvarinho Wine Spirit PT Aguardente de Vinho LourinhÃ £ Wine Spirit BG Ã ¡Ã Ã ½Ã ³Ã ÃÃ »Ã °ÃÃ Ã ºÃ ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  / Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¡Ã Ã ½Ã ³Ã ÃÃ »Ã °ÃÃ µ / Sungurlarska grozdova rakya / Grozdova rakya from Sungurlare Wine Spirit BG Ã ¡Ã »Ã ¸Ã ²Ã µÃ ½Ã Ã ºÃ ° Ã ¿Ã µÃÃ »Ã ° (Ã ¡Ã »Ã ¸Ã ²Ã µÃ ½Ã Ã ºÃ ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  / Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¡Ã »Ã ¸Ã ²Ã µÃ ½) /Slivenska perla (Slivenska grozdova rakya / Grozdova rakya from Sliven) Wine Spirit BG Ã ¡Ã ÃÃ °Ã »Ã ´Ã ¶Ã °Ã ½Ã Ã ºÃ ° Ã ¼Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  / Ã Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¡Ã ÃÃ °Ã »Ã ´Ã ¶Ã ° / Straldjanska Muscatova rakya / Muscatova rakya from Straldja Wine Spirit BG Ã Ã ¾Ã ¼Ã ¾ÃÃ ¸Ã ¹Ã Ã ºÃ ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  / Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã ¾Ã ¼Ã ¾ÃÃ ¸Ã µ / Pomoriyska grozdova rakya / Grozdova rakya from Pomorie Wine Spirit BG Ã Ã Ã Ã µÃ ½Ã Ã ºÃ ° Ã ±Ã ¸Ã Ã µÃÃ ½Ã ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  / Ã Ã ¸Ã Ã µÃÃ ½Ã ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã Ã Ã µ / Russenska biserna grozdova rakya / Biserna grozdova rakya from Russe Wine Spirit BG Ã Ã ÃÃ ³Ã °Ã Ã ºÃ ° Ã ¼Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  / Ã Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã ÃÃ ³Ã °Ã  / Bourgaska Muscatova rakya / Muscatova rakya from Bourgas Wine Spirit BG Ã Ã ¾Ã ±ÃÃ Ã ´Ã ¶Ã °Ã ½Ã Ã ºÃ ° Ã ¼Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  / Ã Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã ¾Ã ±ÃÃ Ã ´Ã ¶Ã ° / Dobrudjanska muscatova rakya / muscatova rakya from Dobrudja Wine Spirit BG Ã ¡Ã Ã Ã ¸Ã ½Ã ´Ã ¾Ã »Ã Ã ºÃ ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  / Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¡Ã Ã Ã ¸Ã ½Ã ´Ã ¾Ã » / Suhindolska grozdova rakya / Grozdova rakya from Suhindol Wine Spirit BG Ã Ã °ÃÃ »Ã ¾Ã ²Ã Ã ºÃ ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  / Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã °ÃÃ »Ã ¾Ã ²Ã ¾ / Karlovska grozdova rakya / Grozdova Rakya from Karlovo Wine Spirit RO Vinars TÃ ¢rnave Wine Spirit RO Vinars Vaslui Wine Spirit RO Vinars Murfatlar Wine Spirit RO Vinars Vrancea Wine Spirit RO Vinars Segarcea Wine Spirit ES Brandy de Jerez Brandy/Weinbrand ES Brandy del PenedÃ ©s Brandy/Weinbrand IT Brandy italiano Brandy/Weinbrand GR Brandy Ã Ã Ã Ã ¹Ã ºÃ ®Ã  / Brandy of Attica Brandy/Weinbrand GR Brandy Ã Ã µÃ »Ã ¿ÃÃ ¿Ã ½Ã ½Ã ®Ã Ã ¿Ã / Brandy of the Peloponnese Brandy/Weinbrand GR Brandy Ã Ã µÃ ½Ã Ã Ã ¹Ã ºÃ ®Ã  Ã Ã »Ã »Ã ¬Ã ´Ã ±Ã  / Brandy of central Greece Brandy/Weinbrand DE Deutscher Weinbrand Brandy/Weinbrand AT Wachauer Weinbrand Brandy/Weinbrand AT Weinbrand DÃ ¼rnstein Brandy/Weinbrand DE PfÃ ¤lzer Weinbrand Brandy/Weinbrand SK KarpatskÃ © brandy Ã ¡peciÃ ¡l Brandy/Weinbrand FR Brandy franÃ §ais / Brandy de France Brandy/Weinbrand FR Marc de Champagne / Eau-de-vie de marc de Champagne Grape Marc Spirit FR Marc d'Aquitaine / Eau-de-vie de marc originaire d'Aquitaine Grape Marc Spirit FR Marc de Bourgogne / Eau-de-vie de marc de Bourgogne Grape Marc Spirit FR Marc du Centre-Est / Eau-de-vie de marc originaire du Centre-Est Grape Marc Spirit FR Marc de Franche-ComtÃ © /Eau-de-vie de marc originaire de Franche-ComtÃ © Grape Marc Spirit FR Marc du Bugey / Eau-de-vie de marc originaire de Bugey Grape Marc Spirit FR Marc de Savoie / Eau-de-vie de marc originaire de Savoie Grape Marc Spirit FR Marc des CÃ ´teaux de la Loire / Eau-de-vie de marc originaire des Coteaux de la Loire Grape Marc Spirit FR Marc des CÃ ´tes-du-RhÃ ´ne / Eau-de-vie de marc des CÃ ´tes du RhÃ ´ne Grape Marc Spirit FR Marc de Provence / Eau-de-vie de marc originaire de Provence Grape Marc Spirit FR Marc du Languedoc / Eau-de-vie de marc originaire du Languedoc Grape Marc Spirit FR Marc d'Alsace GewÃ ¼rztraminer Grape Marc Spirit FR Marc de Lorraine Grape Marc Spirit FR Marc d'Auvergne Grape Marc Spirit FR Marc du Jura Grape Marc Spirit PT Aguardente Bagaceira Bairrada Grape Marc Spirit PT Aguardente Bagaceira Alentejo Grape Marc Spirit PT Aguardente Bagaceira da RegiÃ £o dos Vinhos Verdes Grape Marc Spirit PT Aguardente Bagaceira da RegiÃ £o dos Vinhos Verdes de Alvarinho Grape Marc Spirit ES Orujo de Galicia Grape Marc Spirit IT Grappa Grape Marc Spirit IT Grappa di Barolo Grape Marc Spirit IT Grappa piemontese / Grappa del Piemonte Grape Marc Spirit IT Grappa lombarda / Grappa di Lombardia Grape Marc Spirit IT Grappa trentina / Grappa del Trentino Grape Marc Spirit IT Grappa friulana / Grappa del Friuli Grape Marc Spirit IT Grappa veneta / Grappa del Veneto Grape Marc Spirit IT SÃ ¼dtiroler Grappa / Grappa dell'Alto Adige Grape Marc Spirit IT Grappa Siciliana / Grappa di Sicilia Grape Marc Spirit IT Grappa di Marsala Grape Marc Spirit GR Ã ¤Ã Ã ¹Ã ºÃ ¿Ã Ã ´Ã ¹Ã ¬ / Tsikoudia Grape Marc Spirit GR Ã ¤Ã Ã ¹Ã ºÃ ¿Ã Ã ´Ã ¹Ã ¬ Ã Ã Ã ®Ã Ã ·Ã  / Tsikoudia of Crete Grape Marc Spirit GR Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿ / Tsipouro Grape Marc Spirit GR Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿ Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ±Ã / Tsipouro of Macedonia Grape Marc Spirit GR Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿ ÃÃ µÃ Ã Ã ±Ã »Ã ¯Ã ±Ã  / Tsipouro of Thessaly Grape Marc Spirit GR Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿ Ã ¤Ã Ã Ã ½Ã ¬Ã ²Ã ¿Ã / Tsipouro of Tyrnavos Grape Marc Spirit LU Eau-de-vie de marc de marque nationale luxembourgeoise Grape Marc Spirit CY Ã Ã ¹Ã ²Ã ±Ã ½Ã ¯Ã ± / Ã ¤Ã ¶Ã ¹Ã ²Ã ±Ã ½Ã ¯Ã ± /Ã Ã ¹Ã ²Ã ¬Ã ½Ã ± / Zivania Grape Marc Spirit HU TÃ ¶rkÃ ¶lypÃ ¡linka Grape Marc Spirit DE SchwarzwÃ ¤lder Kirschwasser Fruit Spirit DE SchwarzwÃ ¤lder Mirabellenwasser Fruit Spirit DE SchwarzwÃ ¤lder Williamsbirne Fruit Spirit DE SchwarzwÃ ¤lder Zwetschgenwasser Fruit Spirit DE FrÃ ¤nkisches Zwetschgenwasser Fruit Spirit DE FrÃ ¤nkisches Kirschwasser Fruit Spirit DE FrÃ ¤nkischer Obstler Fruit Spirit FR Mirabelle de Lorraine Fruit Spirit FR Kirsch d'Alsace Fruit Spirit FR Quetsch d'Alsace Fruit Spirit FR Framboise d'Alsace Fruit Spirit FR Mirabelle d'Alsace Fruit Spirit FR Kirsch de Fougerolles Fruit Spirit FR Williams d'OrlÃ ©ans Fruit Spirit IT SÃ ¼dtiroler Williams / Williams dell'Alto Adige Fruit Spirit IT SÃ ¼dtiroler Aprikot / Aprikot dell'Alto Adige Fruit Spirit IT SÃ ¼dtiroler Marille / Marille dell'Alto Adige Fruit Spirit IT SÃ ¼dtiroler Kirsch / Kirsch dell'Alto Adige Fruit Spirit IT SÃ ¼dtiroler Zwetschgeler / Zwetschgeler dell'Alto Adige Fruit Spirit IT SÃ ¼dtiroler Obstler / Obstler dell'Alto Adige Fruit Spirit IT SÃ ¼dtiroler Gravensteiner / Gravensteiner dell'Alto Adige Fruit Spirit IT SÃ ¼dtiroler Golden Delicious / Golden Delicious dell'Alto Adige Fruit Spirit IT Williams friulano / Williams del Friuli Fruit Spirit IT Sliwovitz del Veneto Fruit Spirit IT Sliwovitz del Friuli-Venezia Giulia Fruit Spirit IT Sliwovitz del Trentino-Alto Adige Fruit Spirit IT Distillato di mele trentino / Distillato di mele del Trentino Fruit Spirit IT Williams trentino / Williams del Trentino Fruit Spirit IT Sliwovitz trentino / Sliwovitz del Trentino Fruit Spirit IT Aprikot trentino / Aprikot del Trentino Fruit Spirit PT Medronho do Algarve Fruit Spirit PT Medronho do BuÃ §aco Fruit Spirit IT Kirsch Friulano / Kirschwasser Friulano Fruit Spirit IT Kirsch Trentino / Kirschwasser Trentino Fruit Spirit IT Kirsch Veneto / Kirschwasser Veneto Fruit Spirit PT Aguardente de pera da LousÃ £ Fruit Spirit LU Eau-de-vie de pommes de marque nationale luxembourgeoise Fruit Spirit LU Eau-de-vie de poires de marque nationale luxembourgeoise Fruit Spirit LU Eau-de-vie de kirsch de marque nationale luxembourgeoise Fruit Spirit LU Eau-de-vie de quetsch de marque nationale luxembourgeoise Fruit Spirit LU Eau-de-vie de mirabelle de marque nationale luxembourgeoise Fruit Spirit LU Eau-de-vie de prunelles de marque nationale luxembourgeoise Fruit Spirit AT Wachauer Marillenbrand Fruit Spirit HU SzatmÃ ¡ri SzilvapÃ ¡linka Fruit Spirit HU KecskemÃ ©ti BarackpÃ ¡linka Fruit Spirit HU BÃ ©kÃ ©si SzilvapÃ ¡linka Fruit Spirit HU Szabolcsi AlmapÃ ¡linka Fruit Spirit HU GÃ ¶nci BarackpÃ ¡linka Fruit Spirit HU, AT (for apricot spirits solely produced in the LÃ ¤nder of: NiederÃ ¶sterreich, Burgenland, Steiermark, Wien) PÃ ¡linka Fruit Spirit SK BoÃ ¡Ã ¡cka slivovica Fruit Spirit SI Brinjevec Fruit Spirit SI Dolenjski sadjevec Fruit Spirit BG Ã ¢ÃÃ ¾Ã Ã ½Ã Ã ºÃ ° Ã Ã »Ã ¸Ã ²Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  / Ã ¡Ã »Ã ¸Ã ²Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢ÃÃ ¾Ã Ã ½ / Troyanska slivova rakya / Slivova rakya from Troyan Fruit Spirit BG Ã ¡Ã ¸Ã »Ã ¸Ã Ã ÃÃ µÃ ½Ã Ã ºÃ ° Ã ºÃ °Ã ¹Ã Ã ¸Ã µÃ ²Ã ° ÃÃ °Ã ºÃ ¸Ã  / Ã Ã °Ã ¹Ã Ã ¸Ã µÃ ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¡Ã ¸Ã »Ã ¸Ã Ã ÃÃ ° / Silistrenska kaysieva rakya / Kaysieva rakya from Silistra Fruit Spirit BG Ã ¢Ã µÃÃ ²Ã µÃ »Ã Ã ºÃ ° Ã ºÃ °Ã ¹Ã Ã ¸Ã µÃ ²Ã ° ÃÃ °Ã ºÃ ¸Ã  / Ã Ã °Ã ¹Ã Ã ¸Ã µÃ ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢Ã µÃÃ ²Ã µÃ » / Tervelska kaysieva rakya / Kaysieva rakya from Tervel Fruit Spirit BG Ã Ã ¾Ã ²Ã µÃ Ã ºÃ ° Ã Ã »Ã ¸Ã ²Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  / Ã ¡Ã »Ã ¸Ã ²Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã ¾Ã ²Ã µÃ  / Loveshka slivova rakya / Slivova rakya from Lovech Fruit Spirit RO PÃ lincÃ  Fruit Spirit RO Ã uicÃ  Zetea de MedieÃu Aurit Fruit Spirit RO Ã uicÃ  de Valea Milcovului Fruit Spirit RO Ã uicÃ  de BuzÃ u Fruit Spirit RO Ã uicÃ  de ArgeÃ Fruit Spirit RO Ã uicÃ  de ZalÃ u Fruit Spirit RO Ã uicÃ  ArdeleneascÃ  de BistriÃ a Fruit Spirit RO HorincÃ  de MaramureÃ Fruit Spirit RO HorincÃ  de CÃ mÃ ¢rzana Fruit Spirit RO HorincÃ  de Seini Fruit Spirit RO HorincÃ  de Chioar Fruit Spirit RO HorincÃ  de LÃ puÃ Fruit Spirit RO TurÃ  de OaÃ Fruit Spirit RO TurÃ  de MaramureÃ Fruit Spirit FR Calvados Cider Spirits & Perry Spirits FR Calvados Pays d'Auge Cider Spirits & Perry Spirits FR Calvados Domfrontais Cider Spirits & Perry Spirits FR Eau-de-vie de cidre de Bretagne Cider Spirits & Perry Spirits FR Eau-de-vie de poirÃ © de Bretagne Cider Spirits & Perry Spirits FR Eau-de-vie de cidre de Normandie Cider Spirits & Perry Spirits FR Eau-de-vie de poirÃ © de Normandie Cider Spirits & Perry Spirits FR Eau-de-vie de cidre du Maine Cider Spirits & Perry Spirits ES Aguardiente de sidra de Asturias Cider Spirits & Perry Spirits FR Eau-de-vie de poirÃ © du Maine Cider Spirits & Perry Spirits SE Svensk Vodka / Swedish Vodka Vodka FI Suomalainen Vodka / Finsk Vodka / Vodka of Finland Vodka PL Polska WÃ ³dka / Polish Vodka Vodka SK LaugarÃ ­cio vodka Vodka LT Originali lietuviÃ ¡ka degtinÃ / Original Lithuanian vodka Vodka PL Herbal vodka from the North Podlasie Lowland aromatised with an extract of bison grass / WÃ ³dka zioÃ owa z Niziny PÃ ³Ã nocnopodlaskiej aromatyzowana ekstraktem z trawy Ã ¼ubrowej Vodka LV Latvijas Dzidrais Vodka LV RÃ «gas DegvÃ «ns Vodka EE Estonian vodka Vodka DE SchwarzwÃ ¤lder Himbeergeist Geist DE Bayerischer Gebirgsenzian Gentian IT SÃ ¼dtiroler Enzian / Genziana dell'Alto Adige Gentian IT Genziana trentina / Genziana del Trentino Gentian BE, NL, FR (DÃ ©partements Nord (59) and Pas-de-Calais (62)), DE (German BundeslÃ ¤nder Nordrhein-Westfalen and Niedersachsen) GeniÃ ¨vre / Jenever / Genever Juniper-Flavoured Spirit Drinks BE, NL, FR (DÃ ©partements Nord (59) and Pas-de-Calais (62)) GeniÃ ¨vre de grains, Graanjenever, Graangenever Juniper-Flavoured Spirit Drinks BE, NL Jonge jenever, jonge genever Juniper-Flavoured Spirit Drinks BE, NL Oude jenever, oude genever Juniper-Flavoured Spirit Drinks BE (Hasselt, Zonhoven, Diepenbeek) Hasseltse jenever / Hasselt Juniper-Flavoured Spirit Drinks BE (Balegem) Balegemse jenever Juniper-Flavoured Spirit Drinks BE (Oost-Vlaanderen) O' de Flander-Oost-Vlaamse Graanjenever Juniper-Flavoured Spirit Drinks BE (RÃ ©gion wallonne) Peket-PÃ ©kÃ ªt / Peket-PÃ ©kÃ ªt de Wallonie Juniper-Flavoured Spirit Drinks FR (DÃ ©partements Nord (59) and Pas-de-Calais (62)) GeniÃ ¨vre Flandres Artois Juniper-Flavoured Spirit Drinks DE Ostfriesischer Korngenever Juniper-Flavoured Spirit Drinks DE SteinhÃ ¤ger Juniper-Flavoured Spirit Drinks UK Plymouth Gin Juniper-Flavoured Spirit Drinks ES Gin de MahÃ ³n Juniper-Flavoured Spirit Drinks LT Vilniaus dÃ ¾inas / Vilnius Gin Juniper-Flavoured Spirit Drinks SK SpiÃ ¡skÃ ¡ boroviÃ ka Juniper-Flavoured Spirit Drinks SK SlovenskÃ ¡ boroviÃ ka Juniperus Juniper-Flavoured Spirit Drinks SK SlovenskÃ ¡ boroviÃ ka Juniper-Flavoured Spirit Drinks SK InoveckÃ ¡ boroviÃ ka Juniper-Flavoured Spirit Drinks SK LiptovskÃ ¡ boroviÃ ka Juniper-Flavoured Spirit Drinks DK Dansk Akvavit / Dansk Aquavit Akvavit/ Aquavit SE Svensk Aquavit / Svensk Akvavit / Swedish Aquavit Akvavit/ Aquavit ES Anis espaÃ ±ol Aniseed-Flavoured Spirit Drinks ES AnÃ ­s Paloma Monforte del Cid Aniseed-Flavoured Spirit Drinks ES Hierbas de Mallorca Aniseed-Flavoured Spirit Drinks ES Hierbas Ibicencas Aniseed-Flavoured Spirit Drinks PT Ã vora anisada Aniseed-Flavoured Spirit Drinks ES Cazalla Aniseed-Flavoured Spirit Drinks ES ChinchÃ ³n Aniseed-Flavoured Spirit Drinks ES OjÃ ©n Aniseed-Flavoured Spirit Drinks ES Rute Aniseed-Flavoured Spirit Drinks SI JaneÃ ¾evec Aniseed-Flavoured Spirit Drinks CY, GR Ouzo / OÃ Ã ¶Ã ¿ Distilled Anis GR Ã Ã Ã ¶Ã ¿ Ã Ã Ã Ã ¹Ã »Ã ®Ã ½Ã ·Ã  / Ouzo of Mitilene Distilled Anis GR Ã Ã Ã ¶Ã ¿ Ã Ã »Ã Ã ¼Ã ±Ã Ã ¯Ã ¿Ã / Ouzo of Plomari Distilled Anis GR Ã Ã Ã ¶Ã ¿ Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ±Ã  / Ouzo of Kalamata Distilled Anis GR Ã Ã Ã ¶Ã ¿ ÃÃ Ã ¬Ã ºÃ ·Ã  / Ouzo of Thrace Distilled Anis GR Ã Ã Ã ¶Ã ¿ Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ±Ã  / Ouzo of Macedonia Distilled Anis SK DemÃ ¤novka bylinnÃ ¡ horkÃ ¡ Bitter tasting Spirit Drinks/ Bitter DE Rheinberger KrÃ ¤uter Bitter tasting Spirit Drinks/ Bitter LT Trejos devynerios Bitter tasting Spirit Drinks/ Bitter SI Slovenska travarica Bitter tasting Spirit Drinks/ Bitter DE Berliner KÃ ¼mmel Liqueur DE Hamburger KÃ ¼mmel Liqueur DE MÃ ¼nchener KÃ ¼mmel Liqueur DE Chiemseer KlosterlikÃ ¶r Liqueur DE Bayerischer KrÃ ¤uterlikÃ ¶r Liqueur IE Irish Cream Liqueur ES Palo de Mallorca Liqueur PT Ginjinha portuguesa Liqueur PT Licor de Singeverga Liqueur IT Mirto di Sardegna Liqueur IT Liquore di limone di Sorrento Liqueur IT Liquore di limone della Costa d'Amalfi Liqueur IT GenepÃ ¬ del Piemonte Liqueur IT GenepÃ ¬ della Valle d'Aosta Liqueur DE Benediktbeurer KlosterlikÃ ¶r Liqueur DE Ettaler KlosterlikÃ ¶r Liqueur FR Ratafia de Champagne Liqueur ES Ratafia catalana Liqueur PT Anis portuguÃ ªs Liqueur FI Suomalainen MarjalikÃ ¶Ã ¶ri / Suomalainen HedelmÃ ¤likÃ ¶Ã ¶ri / Finsk BÃ ¤rlikÃ ¶r / Finsk FruktlikÃ ¶r / Finnish berry liqueur / Finnish fruit liqueur Liqueur AT Grossglockner Alpenbitter Liqueur AT Mariazeller MagenlikÃ ¶r Liqueur AT Mariazeller Jagasaftl Liqueur AT Puchheimer Bitter Liqueur AT Steinfelder Magenbitter Liqueur AT Wachauer MarillenlikÃ ¶r Liqueur AT JÃ ¤gertee / Jagertee / Jagatee Liqueur DE HÃ ¼ttentee Liqueur LV AllaÃ ¾u Ã ¶imelis Liqueur LT Ã epkeliÃ ³ Liqueur SK DemÃ ¤novka bylinnÃ ½ likÃ ©r Liqueur PL Polish Cherry Liqueur CZ KarlovarskÃ ¡ HoÃ kÃ ¡ Liqueur SI Pelinkovec Liqueur DE Blutwurz Liqueur ES Cantueso Alicantino Liqueur ES Licor cafÃ © de Galicia Liqueur ES Licor de hierbas de Galicia Liqueur FR, IT GÃ ©nÃ ©pi des Alpes / GenepÃ ¬ degli Alpi Liqueur GR Ã Ã ±Ã Ã Ã ¯Ã Ã ± Ã §Ã ¯Ã ¿Ã / Masticha of Chios Liqueur GR Ã Ã ¯Ã Ã Ã ¿ Ã Ã ¬Ã ¾Ã ¿Ã / Kitro of Naxos Liqueur GR Ã Ã ¿Ã Ã ¼ Ã ºÃ ¿Ã Ã ¬Ã  Ã Ã ­Ã Ã ºÃ Ã Ã ±Ã  / Koum kouat of Corfu Liqueur GR Ã ¤Ã µÃ ½Ã Ã ¿Ã Ã Ã ± / Tentoura Liqueur PT Poncha da Madeira Liqueur FR Cassis de Bourgogne CrÃ ¨me de Cassis FR Cassis de Dijon CrÃ ¨me de Cassis FR Cassis de Saintonge CrÃ ¨me de Cassis FR Cassis du DauphinÃ © CrÃ ¨me de Cassis LU Cassis de Beaufort CrÃ ¨me de Cassis IT Nocino di Modena Nocino SI Orehovec Nocino FR Pommeau de Bretagne Other Spirit Drinks FR Pommeau du Maine Other Spirit Drinks FR Pommeau de Normandie Other Spirit Drinks SE Svensk Punsch / Swedish Punch Other Spirit Drinks ES PacharÃ ¡n navarro Other Spirit Drinks ES PacharÃ ¡n Other Spirit Drinks AT InlÃ ¤nderrum Other Spirit Drinks DE BÃ ¤rwurz Other Spirit Drinks ES Aguardiente de hierbas de Galicia Other Spirit Drinks ES Aperitivo CafÃ © de Alcoy Other Spirit Drinks ES Herbero de la Sierra de Mariola Other Spirit Drinks DE KÃ ¶nigsberger BÃ ¤renfang Other Spirit Drinks DE OstpreuÃ ischer BÃ ¤renfang Other Spirit Drinks ES Ronmiel Other Spirit Drinks ES Ronmiel de Canarias Other Spirit Drinks BE, NL, FR (DÃ ©partements Nord (59) and Pas-de-Calais (62)), DE (German BundeslÃ ¤nder Nordrhein-Westfalen and Niedersachsen) GeniÃ ¨vre aux fruits / Vruchtenjenever / Jenever met vruchten / Fruchtgenever Other Spirit Drinks SI DomaÃ i rum Other Spirit Drinks IE Irish Poteen / Irish PÃ ³itÃ ­n Other Spirit Drinks LT TrauktinÃ  Other Spirit Drinks LT TrauktinÃ  Palanga Other Spirit Drinks LT TrauktinÃ  Dainava Other Spirit Drinks Spirits drinks of the Republic of Moldova to be protected in the European Union [ ¦] PART C Aromatised wines of the European Union to be protected in the Republic of Moldova EU-Member State Name to be protected IT Vermouth di Torino FR Vermouth de ChambÃ ©ry DE NÃ ¼rnberger GlÃ ¼hwein DE ThÃ ¼ringer GlÃ ¼hwein Aromatised wines of the Republic of Moldova to be protected in the European Union [ ¦] DECLARATION ON ADDITION OF NEW MOLDOVAN GEOGRAPHICAL INDICATIONS Subject to the finalization of the registration of the following Moldovan geographical terms as geographical indications under the relevant Moldovan legislation on geographical indications:  Cricova,  MileÃtii Mici,  Divin, the Contracting Parties convene to consider, following the provisions for the addition of new geographical indications laid down in Article 3 of the Agreement, the geographical terms referred to above in the first meeting of the Joint Committee established pursuant to Article 11 of the Agreement, to be held no later than two months after the date of entry into force of this Agreement.